 

Exhibit 10.1

EXECUTION VERSION

 

 

AMENDED AND RESTATED

CREDIT, SECURITY AND GUARANTY AGREEMENT,

dated as of August 3, 2015,

by and among

 

Quotient Biodiagnostics, Inc.

as Borrower

 

the other Credit Parties party hereto,

 

MIDCAP FINANCIAL TRUST,

as Administrative Agent,

and

THE LENDERS

FROM TIME TO TIME PARTY HERETO

 

 

 

[g20151104215958343972.jpg]

 

 

 

 



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

CREDIT, GUARANTY AND SECURITY AGREEMENT

This AMENDED AND RESTATED CREDIT, GUARANTY AND SECURITY AGREEMENT (this
“Agreement”), dated as of August 3, 2015 (the “Closing Date”), by and among
MIDCAP FINANCIAL TRUST, a Delaware statutory trust (“MidCap”), as administrative
agent (together with its successors and assigns, “Agent”), the Lenders listed on
the Credit Facility Schedule attached hereto and otherwise party hereto from
time to time (each a “Lender”, and collectively the “Lenders”), Quotient
Biodiagnostics, Inc., a Delaware corporation (“Borrower”), and the other Credit
Parties listed on the signature pages hereof, provides the terms on which
Lenders shall lend to Borrower and Borrower shall repay Lenders.  

RECITALS

WHEREAS, Borrower, the Credit Parties, Agent and certain Lenders are parties to
that certain Credit, Guaranty and Security Agreement, dated as of December 6,
2013, as amended by that certain Amendment No. 1 and Joinder to Credit, Guaranty
and Security Agreement, dated as of March 26, 2014, that certain Amendment No. 2
to Credit, Guaranty and Security Agreement, dated as of June 4, 2014 and that
certain Amendment No. 3 to Credit, Guaranty and Security Agreement and Limited
Waiver and Consent, dated as of January 26, 2015 (as so amended, and as
otherwise amended, supplemented or otherwise modified prior to the date hereof,
the “Original Credit Agreement”), pursuant to which Agent and certain Lenders
agreed to make certain financing facilities available to Borrowers, including a
term loan in the original principal amount of Fifteen Million Dollars
($15,000,000), of which $14,500,000 remains outstanding as of the date hereof;

WHEREAS, in connection with the continued working capital and other needs of
Borrower and the other Credit Parties, Borrower and the other Credit Parties
have requested, among other things, that Agent and Lenders (i) refinance the
outstanding Term Credit Facility under the Original Credit Agreement and
increase such Term Credit Facility by $15,500,000 to $30,000,000, (ii) make
available to Borrower certain additional Term Credit Facilities in original
principal amounts of Five Million Dollars ($5,000,000) and Fifteen Million
Dollars ($15,000,000), respectively, and (iii) amend certain other covenants and
provisions of the Original Credit Agreement; and

WHEREAS, Agent and Lenders have agreed to the requests of Borrower and the other
Credit Parties on the terms and conditions set forth herein and in the other
Financing Documents.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend and restate the Original Credit
Agreement in its entirety as follows:

 

1

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 16.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.  All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

 

2

CREDIT FACILITIES AND TERMS

2.1 Promise to Pay.  Borrower hereby unconditionally promises to pay to each
Lender in accordance with each Lender’s respective Pro Rata Share of each Credit
Facility, the outstanding principal amount of all Credit Extensions made by the
Lenders under such Credit Facility and accrued and unpaid interest thereon and
any other amounts due hereunder as and when due in accordance with this
Agreement.  

2.2 Credit Facilities.  Subject to the terms and conditions hereof, each Lender,
severally, but not jointly, agrees to make available to Borrower Credit
Extensions in respect of each Credit Facility set forth opposite such Lender’s
name on the Credit Facility Schedule, in each case not to exceed such Lender’s
commitment as identified on the Credit Facility Schedule (such commitment of
each Lender, as it may be amended to reflect assignments made in accordance with
this Agreement or terminated or reduced in accordance with this Agreement, its
“Applicable Commitment”, and the aggregate of all such commitments, the
“Applicable Commitments”).

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

1            

 

 

--------------------------------------------------------------------------------

 

2.3 Term Credit Facilities.

(a) Nature of Credit Facility; Credit Extension Requests.  For any Credit
Facility identified on the Credit Facility Schedule as a term facility (a “Term
Credit Facility”), Credit Extensions in respect of a Term Credit Facility may be
requested by Borrower during the Draw Period for such Term Credit Facility.  For
any Credit Extension requested under a Term Credit Facility (other than a Credit
Extension on the Closing Date), Agent must receive the completed Credit
Extension Form by 12:00 noon (New York time) three (3) Business Days prior to
the date of the Credit Extension is to be funded.   To the extent any Term
Credit Facility proceeds are repaid for any reason, whether voluntarily or
involuntarily (including repayments from insurance or condemnation proceeds),
Agent and Lenders shall have no obligation to re-advance such sums to
Borrower.  

(b) Principal Payments.  Principal payable on account of a Term Credit Facility
shall be payable by Borrower to Agent immediately upon the earliest of (i) the
date(s) set forth in the Amortization Schedule for such Term Credit Facility, or
(ii) the Maturity Date. Except as this Agreement may specifically provide
otherwise, all prepayments of Credit Extensions under Term Credit Facilities
shall be applied by Agent to the applicable Term Credit Facility in inverse
order of maturity.  The monthly payments required under the Amortization
Schedule shall continue in the same amount (for so long as the applicable Term
Credit Facility shall remain outstanding) notwithstanding any partial
prepayment, whether mandatory or optional, of the applicable Term Credit
Facility.

(c) Mandatory Prepayment.  If a Term Credit Facility is accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to Agent,
for payment to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Credit
Facility and all other Obligations, plus accrued and unpaid interest thereon,
(ii) any fees payable under the Fee Letters by reason of such prepayment, (iii)
the Applicable Prepayment Fee as specified in the Credit Facility Schedule for
the Credit Facility being prepaid, and (iv) all other sums that shall have
become due and payable, including Protective Advances.  Additionally, at the
election of Agent, Borrower shall prepay the Term Credit Facilities (to be
allocated pro rata among the outstanding Credit Extensions under all Term Credit
Facilities) in the following amounts:  (A) on the date on which any Credit Party
(or Agent as loss payee or assignee) receives any casualty proceeds in excess of
One Hundred Thousand Dollars ($100,000) for personal property, or in excess of
One Hundred Fifty Thousand Dollars ($150,000) for real property, in respect of
assets upon which Agent maintained a Lien, an amount equal to one hundred
percent (100%) of such proceeds (net of out-of-pocket expenses and, in the case
of personal property, repayment of any permitted purchase money debt encumbering
the personal property that suffered such casualty), or such lesser portion of
such proceeds as Agent shall elect to apply to the Obligations; and (B) upon
receipt by any Credit Party of the proceeds of any asset disposition of personal
property not made in the Ordinary Course of Business (other than transfers
permitted by Section 7.1) and resulting in net cash proceeds in excess of One
Hundred Thousand Dollars ($100,000) an amount equal to one hundred percent
(100%) of the net cash proceeds of such asset disposition (net of out-of-pocket
expenses and repayment of any permitted purchase money debt encumbering such
asset), or such lesser portion as Agent shall elect to apply to the
Obligations.  Notwithstanding the foregoing, (a) so long as no Default or Event
of Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to $500,000 in the aggregate
with respect to any property loss in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (x) shall be of equal or like value as the replaced or
repaired Collateral and (y) shall be deemed Collateral in which Agent and
Lenders have been granted a first priority security interest, and (b) after the
occurrence and during the continuance of a Default or Event of Default, all
proceeds payable under such casualty policy shall, at the option of Agent, be
payable to Agent, for the ratable benefit of the Lenders, on account of the
Obligations.

(d) Permitted Prepayment.   Except as provided below, Borrower shall have no
right to prepay the Credit Extensions made in respect of a Term Credit
Facility.  Borrower shall have the option to prepay the Prepayable Amount (as
defined below) of a Term Credit Facility advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Agent of its
election to prepay the Prepayable Amount at least fifteen (15) days prior to
such prepayment, and (ii) pays to Agent, for payment to each Lender in
accordance with its respective Pro Rata Share, on the date of such prepayment,
an amount equal to the sum of (A) the Prepayable Amount, plus accrued interest
thereon, (B) any fees payable under the Fee Letters by reason of such
prepayment, (C) the Applicable Prepayment Fee as specified in the Credit
Facility Schedule for the Credit Facility being prepaid, and (D) all Protective
Advances.  The term “Prepayable Amount” means all, but not less than all, of the
Credit Extensions and all other Obligations under all Term Credit Facilities.

2.4 Reserved.  

2.5 Reserved.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

2            

 

 

--------------------------------------------------------------------------------

 

2.6 Interest and Payments; Administration.

(a) Interest; Computation of Interest.  Each Credit Extension shall bear
interest on the outstanding principal amount thereof from the date when made
until paid in full at a rate per annum equal to the Applicable Interest
Rate.  Each Lender may, upon the failure of Borrower to pay any fees or interest
as required herein, capitalize such interest and fees and begin to accrue
interest thereon until paid in full, which such interest shall be at a rate per
annum equal to the Applicable Interest Rate unless and until the Default Rate
shall otherwise apply.  All other Obligations shall bear interest on the
outstanding amount thereof from the date they first become payable by Borrower
under the Financing Documents until paid in full at a rate per annum equal to
the Applicable Interest Rate unless and until the Default Rate shall otherwise
apply.  Interest on the Credit Extensions and all fees payable under the
Financing Documents shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension or other advance, the
date of the making of such Credit Extension or advance shall be included and the
date of payment shall be excluded; provided, however, that if any Credit
Extension or advance is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension or advance.  As
of each Applicable Interest Rate Determination Date, Agent shall determine
(which determination shall, absent manifest error in calculation, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Credit Extensions.

(b) Default Rate. Upon the election of Agent following the occurrence and during
the continuance of an Event of Default, Obligations shall bear interest at a
rate per annum which is four hundred basis points (4.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”).  Payment or acceptance of the
increased interest rate provided in this subsection is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Agent or
Lenders.

(c) Payments Generally.  All payments in respect of the Obligations shall be
made to Agent for the account of the applicable Lenders in accordance with their
Pro Rata Share.  All Obligations are payable upon demand of Agent in the absence
of any other due date specified herein.  All fees payable under the Financing
Documents shall be deemed non-refundable as of the date paid.  Any payment
required to be made to Agent or a Lender under this Agreement may be made by
debit or automated clearing house payment initiated by Agent or such Lender from
any of Borrower’s deposit accounts, including the Designated Funding Account,
and Borrower hereby authorizes Agent and each Lender to debit any such accounts
for any amounts Borrower owes hereunder when due.  Without limiting the
foregoing, Borrower shall tender to Agent and Lenders any authorization forms as
Agent or any Lender may require to implement such debit or automated clearing
house payment.  These debits or automated clearing house payments shall not
constitute a set-off. Payments of principal and/or interest received after 12:00
noon New York time are considered received at the opening of business on the
next Business Day.  When a payment is due on a day that is not a Business Day,
the payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrower under any Financing Document shall be made without set-off, recoupment
or counterclaim, in lawful money of the United States and in immediately
available funds.  The balance of the Obligations, as recorded in Agent’s books
and records at any time, shall be conclusive and binding evidence of the amounts
due and owing to Agent and Lenders by Borrower absent manifest error; provided,
however, that any failure to so record or any error in so recording shall not
limit or otherwise affect Borrower’s duty to pay all amounts owing hereunder or
under any Financing Document.  Agent shall endeavor to provide Borrower with a
monthly statement regarding the Credit Extensions (but neither Agent nor any
Lender shall have any liability if Agent shall fail to provide any such
statement).  Unless Borrower notifies Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected
therein.

(d) Interest Payments; Maturity Date.  Commencing on the first (1st) Payment
Date following the funding of a Credit Extension, and continuing on the Payment
Date of each successive month thereafter through and including the Maturity
Date, Borrower shall make monthly payments of interest, in arrears, calculated
as set forth in this Section 2.6.  All unpaid principal and accrued interest is
due and payable in full on the Maturity Date or any earlier date specified
herein.  If the Obligations are not paid in full on or before the Maturity Date,
all interest thereafter accruing shall be payable immediately upon accrual.

(e) Fees.  Borrower shall pay, as and when due and payable under the terms of
the Fee Letters, to Agent and each Lender, for their own accounts and not for
the benefit of any other Lenders, the fees set forth in the Fee Letters.

(f) Protective Advances.  Borrower shall pay to Agent for the account of Lenders
all Protective Advances (including reasonable attorneys’ fees and expenses for
documentation and negotiation of this Agreement, the Warrants and the other
Financing Documents) when due under any Financing Document (and in the absence
of any other due date specified herein, such Protective Advances shall be due
upon demand).

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

3            

 

 

--------------------------------------------------------------------------------

 

(g) Maximum Lawful Rate.  In no event shall the interest charged hereunder with
respect to the Obligations exceed the maximum amount permitted under the Laws of
the State of Maryland.  Notwithstanding anything to the contrary in any
Financing Document, if at any time the rate of interest payable hereunder (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable Law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, Borrower shall,
to the extent permitted by Law, continue to pay interest at the Maximum Lawful
Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received, had the interest been
calculated for the full term hereof at the Maximum Lawful Rate.  If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of such Lender’s Credit Extensions or to
other amounts (other than interest) payable hereunder, and if no such Credit
Extensions or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrower.  In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.

(h) Taxes; Additional Costs.

(i) All payments of principal and interest on the Obligations and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Agent's, any Lender's or any of their respective
affiliates’ (including, without limitation, any direct or indirect holders of
equity therein) net income by the jurisdictions under which Agent, such Lender,
or any of their respective affiliates (including, without limitation, any direct
or indirect holders of equity therein) is organized or conducts business (other
than solely as the result of entering into any of the Financing Documents or
taking any action thereunder) (all non-excluded items being called “Taxes”).  If
any withholding or deduction from any payment to be made by any Credit Party
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then such Credit Party will: (i) pay directly to the relevant authority the full
amount required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required.  If any Taxes are directly asserted against Agent, any Lender or
any of their respective affiliates (including, without limitation, any direct or
indirect holders of equity therein) with respect to any payment received by
Agent or such Lender hereunder, Agent, such Lender or such affiliate may pay
such Taxes and Borrower will promptly pay such additional amounts (including any
penalty, interest or expense) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such Person would have received
had such Taxes not been asserted so long as such amounts have accrued on or
after the day which is two hundred seventy (270) days prior to the date on which
Agent or such Lender first made written demand therefor.

(ii) If any Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrower shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

(iii) Each Lender that (A) is organized under the laws of a jurisdiction other
than the United States, and (B)(1) is a party hereto on the Closing Date or (2)
purports to become an assignee of an interest as a Lender under this Agreement
after the Closing Date (unless such Lender was already a Lender hereunder
immediately prior to such assignment) (each such Lender a “Foreign Lender”)
shall execute and deliver to each of Borrower and Agent one or more (as Borrower
or Agent may reasonably request) United States Internal Revenue Service Forms
W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms, certificates
or documents prescribed by the United States Internal Revenue Service or
reasonably requested by Agent certifying as to such Lender's entitlement to a
complete exemption from withholding or deduction of Taxes.  Borrower shall not
be required to pay additional amounts to any Lender pursuant to this subsection
(h) with respect to United States withholding and income Taxes to the extent
that the obligation to pay such additional amounts would not have arisen but for
the failure of such Lender to comply with this paragraph other than as a result
of a change in law.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

4            

 

 

--------------------------------------------------------------------------------

 

(iv) If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender's or such controlling Person's
capital as a consequence of such Lender's obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender's or such
controlling Person's policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided, however, that notwithstanding anything in this Agreement to
the contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (B) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "change in applicable Law", regardless of the date
enacted, adopted or issued.

(v)         (A) If any Lender requires compensation under this subsection (h),
or requires Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this subsection
(h), then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (x) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (y) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender (as determined in its sole
discretion).  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(B) If any Lender (other than Midcap or its Affiliates) requires compensation
under this subsection (h), or requires Borrower to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender (other
than Midcap or its Affiliates) pursuant to this subsection (h), and such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.6(h)(v)(A), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.1), all of its
interests, rights (other than its existing rights to payments pursuant to this
subsection (h)) and obligations under this Agreement and the related Financing
Documents to an Eligible Assignee that shall assume such obligations; provided
that: (x) such Lender shall have received payment of an amount equal to the
outstanding principal of its Credit Extensions, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Financing Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (y) such assignment does not conflict with applicable
law.  A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(vi) If Borrower makes a Tax Payment and Lender determines:

(A) a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

(B) Lender has obtained and utilized that Tax Credit.

Lender shall pay an amount to Borrower which Lender determines will leave it
(after that payment) in the same after Tax position as it would have been in had
the Tax Payment not been required to be made by Borrower.

(i) Administrative Fees and Charges.  

(i) Borrower shall pay to Agent, for its own account and not for the benefit of
any other Lenders, all reasonable fees and expenses in connection with audits
and inspections of the books and records of the Credit Parties, audits,

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

5            

 

 

--------------------------------------------------------------------------------

 

valuations or appraisals of the Collateral, audits of Borrower’s compliance with
applicable Laws and such other matters as Agent shall deem appropriate, which
shall be due and payable on the first Business Day of the month following the
date of issuance by Agent of a written request for payment thereof to any
Borrower; provided, that, as long as no Default has occurred within the
preceding twelve (12) months, Agent shall be entitled to such reimbursement for
no more than one audit and inspection per calendar year.

(ii) If payments of principal or interest due on the Obligations, or any other
amounts due hereunder or under the other Financing Documents, are not timely
made and remain overdue for a period of five (5) days, Borrower, without notice
or demand by Agent, promptly shall pay to Agent, for its own account and not for
the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to five percent (5.0%) of each
delinquent payment.  

2.7 Secured Promissory Notes.  At the election of any Lender made as to each
Credit Facility for which it has made Credit Extensions, each Credit Facility
shall be evidenced by one or more secured promissory notes in form and substance
satisfactory to Agent and Lenders (each a “Secured Promissory Note”).  Upon
receipt of an affidavit of an officer of a Lender as to the loss, theft,
destruction, or mutilation of its Secured Promissory Note, Borrower shall issue,
in lieu thereof, a replacement Secured Promissory Note in the same principal
amount thereof and of like tenor.

2.8 Use of proceeds in Switzerland.  The Credit Parties shall ensure that no
proceeds borrowed under any Credit Facility will be used in a manner which would
constitute a "use of proceeds in Switzerland" as interpreted by Swiss tax
authorities for the purposes of Swiss Withholding Tax (Verrechnungssteuer),
except and to the extent that a written confirmation or tax ruling countersigned
by the Swiss Federal Tax Administration (Eidgenössische Steuerverwaltung) has
been obtained (in a form satisfactory to the Agent) confirming that the intended
"use of proceeds in Switzerland" if guaranteed by a Swiss resident Guarantor
does not result in a Credit Facility qualifying as a Swiss financing for Swiss
Withholding Tax purposes.

 

3

CONDITIONS OF credit extensions

3.1 Conditions Precedent to Initial Credit Extension.  Each Lender’s obligation
to make an advance in respect of a Credit Facility is subject to the condition
precedent that Agent shall consent to or shall have received, in form and
substance satisfactory to Agent, such documents, and completion of such other
matters, as Agent may reasonably deem necessary or appropriate, including,
without limitation, all items listed on the Closing Deliveries Schedule attached
hereto.

3.2 Conditions Precedent to all Credit Extensions.  The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a) satisfaction of all Applicable Funding Conditions for the applicable Credit
Extension as set forth in the Credit Facility Schedule, each in form and
substance satisfactory to Agent;

(b) timely receipt by the Agent of an executed Credit Extension Form in the form
attached hereto;  

(c) the representations and warranties in Article 5 and elsewhere in the
Financing Documents shall be true, correct and complete in all material respects
on the date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.  Each
Credit Extension is each Credit Party’s representation and warranty on that date
that the representations and warranties in Article 5 and elsewhere in the
Financing Documents remain true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(d) no Default or Event of Default shall have occurred and be continuing or
result from the Credit Extension;

(e) Agent shall be satisfied with the results of any searches conducted under
Section 3.5;

(f) receipt by Agent of such evidence as Agent shall request to confirm that the
deliveries made in Section 3.1 remain current, accurate and in full force and
effect, or if not, updates thereto, each in form and substance satisfactory to
Agent; and

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

6            

 

 

--------------------------------------------------------------------------------

 

(g) as determined in Agent’s sole discretion, there has not been any Material
Adverse Change or any material adverse deviation by Borrower or any Credit Party
from the most recent business plan of the Credit Parties presented to and
accepted by Agent.

3.3 Method of Borrowing.  Each Credit Extension in respect of each Credit
Facility shall be in an amount at least equal to the applicable Minimum Credit
Extension Amount for such Credit Facility as set forth in the Credit Facility
Schedule or such lesser amount as shall remain undisbursed under the Applicable
Commitments for such Credit Facility.  The date of funding for any requested
Credit Extension shall be a Business Day.  To obtain a Credit Extension,
Borrower shall deliver to Agent a completed Credit Extension Form executed by a
Responsible Officer.  Agent may rely on any notice given by a person whom Agent
reasonably believes is a Responsible Officer or designee thereof. Agent and
Lenders shall have no duty to verify the authenticity of any such notice.

3.4 Funding of Credit Facilities.  Upon the terms and subject to the conditions
set forth herein, each Lender, severally and not jointly, shall make available
to Agent its Pro Rata Share of the requested Credit Extension, in lawful money
of the United States of America in immediately available funds, prior to 11:00
a.m. (New York time) on the specified date for the Credit Extension.  Agent
shall, unless it shall have determined that one of the conditions set forth in
Section 3.1 or 3.2, as applicable, has not been satisfied, by 2:00 p.m. (New
York time) on such day, credit the amounts received by it in like funds to
Borrower by wire transfer to the Designated Funding Account (or to the account
of Borrower in respect of the Obligations, if the Credit Extension is being made
to pay an Obligation of Borrower). A Credit Extension made prior to the
satisfaction of any conditions set forth in Section 3.1 or 3.2 shall not
constitute a waiver by Agent or Lenders of Borrower’s obligation to satisfy such
conditions, and any such Credit Extension made in the absence of such
satisfaction shall be made in Agent’s discretion.

3.5 Searches.  Before the Closing Date, and thereafter (as and when determined
by Agent in its discretion), Agent shall have the right to perform, all at the
Credit Parties’ expense, the searches described in clauses (a), (b), and (c)
below against Borrower and any other Credit Party, the results of which are to
be consistent with the Credit Parties’ representations and warranties under this
Agreement and the reasonably satisfactory results of which shall be a condition
precedent to all Credit Extensions requested by Borrower:  (a) title
investigations, UCC searches and fixture filings searches; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause (a)
above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

 

4

CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest.  Each Credit Party hereby grants Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations (subject, in the case of Quotient Suisse, to Section
15.11 of this Agreement), a continuing security interest in, and pledges to
Agent, for the ratable benefit of the Lenders, the Collateral (excluding that
part of the Collateral which is otherwise subject to the security interest
granted in the Foreign Security Documents), wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof.  Each
Credit Party represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral, subject only to Permitted Liens
that may have priority by operation of applicable Law or by the terms of a
written intercreditor or subordination agreement entered into by Agent.  

4.2 Representations and Covenants.  

(a) As of the Closing Date, no Credit Party has ownership interest in any
Chattel Paper, letter of credit rights, commercial tort claims, Instruments,
documents or investment property (other than equity interests in any
Subsidiaries of any Credit Party disclosed on the Disclosure Schedule attached
hereto).

(b) Except for tangible Chattel Paper and Instruments in an aggregate amount of
less than $50,000, each Credit Party shall deliver to Agent all tangible Chattel
Paper and all Instruments and documents (other than tangible Chattel Paper and
Instruments located in the United Kingdom, Jersey or Switzerland and subject to
the Scottish Security Documents, the Jersey Security Documents or the Swiss
Security Documents, as applicable, or located in another jurisdiction in which
the Credit Parties have granted a perfected first priority Lien on such
Collateral (subject only to Permitted Liens) in favor of the Agent) owned by
such Credit Party and constituting part of the Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent.  Each Credit Party shall provide Agent with
“control” (as in the Code) of all such electronic Chattel Paper owned by such
Credit Party and constituting part of the Collateral by having Agent identified
as the assignee on the records pertaining to the single authoritative copy
thereof and otherwise complying with the applicable elements of control set
forth in the Code.  Each Credit Party also shall deliver to Agent all security
agreements securing any such Chattel Paper and securing any such
Instruments.  Each Credit Party will mark conspicuously all such Chattel Paper
and all such Instruments and Documents with a

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

7            

 

 

--------------------------------------------------------------------------------

 

legend, in form and substance satisfactory to Agent, indicating that such
Chattel Paper and such Instruments and Documents are subject to the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Financing Documents.  

(c) Except for letters of credit in an aggregate amount of less than $50,000,
each Credit Party shall deliver to Agent all letters of credit (other than
letters of credit located in the United Kingdom, Jersey or Switzerland and
subject to the Scottish Security Documents, the Jersey Security Documents or the
Swiss Security Documents, as applicable, or located in another jurisdiction in
which the Credit Parties have granted a perfected first priority Lien on such
Collateral (subject only to Permitted Liens) in favor of the Agent) on which
such Credit Party is the beneficiary and which give rise to letter of credit
rights owned by such Credit Party which constitute part of the Collateral in
each case duly endorsed and accompanied by duly executed instruments of transfer
or assignment, all in form and substance satisfactory to Agent.  Each Credit
Party shall take any and all actions as may be necessary or desirable, or that
Agent may request, from time to time, to cause Agent to obtain exclusive
“control” (as defined in the Code) of any such letter of credit rights in a
manner acceptable to Agent.

(d) Each Credit Party shall promptly advise Agent upon such Credit Party
becoming aware that it has any interests in any commercial tort claim that
constitutes part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such commercial tort claim and
the dates such events and circumstances occurred, the potential defendants with
respect such commercial tort claim and any court proceedings that have been
instituted with respect to such commercial tort claims, and each Credit Party
shall, to the extent permitted by applicable law, with respect to any such
commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.

(e) Except for Accounts and Inventory in an aggregate amount of no more than
Fifty Thousand Dollars ($50,000) and Accounts and Inventory located in
Switzerland or otherwise subject to the Scottish Security Documents, the Jersey
Security Documents or the Swiss Security Documents, as applicable, no Accounts
or Inventory or other Collateral shall at any time be in the possession or
control of any warehouse, consignee, bailee or any of the Credit Parties’ agents
or processors without prior written notice to Agent and the receipt by Agent, if
Agent has so requested, of warehouse receipts, consignment agreements or bailee
lien waivers (as applicable) satisfactory to Agent prior to the commencement of
such possession or control.  Each Credit Party shall, upon the request of Agent,
notify any such warehouse, consignee, bailee, agent or processor of the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Financing Documents, instruct such Person to hold all such Collateral for
Agent’s account subject to Agent’s instructions and shall obtain an
acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

(f) Upon request of Agent, each Credit Party shall promptly deliver to Agent any
and all certificates of title, applications for title or similar evidence of
ownership of all such tangible personal property (other than tangible personal
property located in Scotland, Jersey or Switzerland and subject to the Scottish
Security Documents, the Jersey Security Documents or the Swiss Security
Documents, as applicable, or located in another jurisdiction in which the Credit
Parties have granted a perfected first priority Lien on such tangible personal
property (subject only to Permitted Liens) in favor of the Agent) and shall
cause Agent to be named as lienholder on any such certificate of title or other
evidence of ownership.  Each Credit Party shall not permit any such tangible
personal property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(g) Each Credit Party hereby authorizes Agent to file without the signature of
such Credit Party one or more UCC financing statements (and shall comply with
all equivalent requirements in jurisdictions outside the United States) relating
to all or any part of the Collateral, which financing statements may list Agent
as the “secured party” and such Credit Party as the “debtor” and which describe
and indicate the collateral covered thereby as all or any part of the Collateral
under the Financing Documents in such jurisdictions as Agent from time to time
determines are appropriate, and to file without the signature of such Credit
Party any continuations of or corrective amendments to any such financing
statements, in any such case in order for Agent to perfect, preserve or protect
the Liens, rights and remedies of Agent with respect to the Collateral.  Each
Credit Party also ratifies its authorization for Agent to have filed in each
relevant jurisdiction initial financing statements or amendments thereto if
filed prior to the date hereof.  Any financing statement may include a notice
that any disposition of the Collateral, by such Credit Party or any other
Person, shall be deemed to violate the rights of Agent and the Lenders under the
Code.

(h) As of the Closing Date, no Credit Party holds, and after the Closing Date
each Credit Party shall promptly notify Agent in writing upon creation or
acquisition by any Credit Party of, any Collateral which constitutes a claim
against any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law.  Upon the request of Agent, each Credit Party shall take such
steps as may be necessary or desirable, or that Agent may request, to comply
with any such applicable Law.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

8            

 

 

--------------------------------------------------------------------------------

 

(i) Each Credit Party shall furnish to Agent from time to time any statements
and schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

 

5

REPRESENTATIONS AND WARRANTIES

Each Credit Party (in respect of itself only), represents and warrants as
follows on the Closing Date, the date of each Credit Extension, and on such
other dates when such representations and warranties under this Agreement are
made or deemed to be made (except to the extent that such representations and
warranties expressly refer to a specific date, in which case as of such date):

5.1 Due Organization, Authorization: Power and Authority.

(a) It is duly existing and in good standing, as a Registered Organization in
its jurisdiction of formation or, in the case of any Credit Party formed outside
the United States or any political subdivision thereof, incorporated, existing
and in good standing as a limited company under the laws of its jurisdiction of
incorporation.  It is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to result in a Material Adverse
Change.  The Financing Documents to which it is a party have been duly
authorized, executed and delivered by it and constitute legal, valid and binding
agreements enforceable in accordance with their terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles, and, for any Foreign Security Document, as the
enforceability thereof may be limited by the Reservations.  The execution,
delivery and performance by it of each Financing Document executed or to be
executed by it is in each case within its powers.

(b) The execution, delivery and performance by it of the Financing Documents to
which it is a party do not (i) conflict with any of its organizational
documents; (ii) contravene, conflict with, constitute a default under or violate
any Law applicable to it; (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which it or any of its property or assets may be bound
or affected; (iv) require any action by, filing, registration, or qualification
with, or Required Permit from, any Governmental Authority (except (i) such
Required Permits which have already been obtained and are in full force and
effect and (ii) in the case of the Scottish Security Documents, registration
with the Registrar of Companies for Scotland and, where appropriate, with the
Land Register for Scotland); or (v) constitute a default under or conflict with
any Material Agreement to which it is a party.  It is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to result in a Material Adverse Change.

5.2 Litigation.  Except as disclosed on the Disclosure Schedule or, after the
Closing Date, pursuant to Section 6.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against it which involves the possibility of any
judgment or liability of more than One Hundred Fifty Thousand Dollars
($150,000.00) or that could result in a Material Adverse Change, or which
questions the validity of the Financing Documents to which it is party, or the
other documents required thereby or any action to be taken pursuant to any of
the foregoing, nor does it have reason to believe that any such actions, suits,
proceedings or investigations are threatened.

5.3 No Material Deterioration in Financial Condition; Financial Statements.  All
financial statements for the Credit Parties delivered to Agent or any Lender
fairly present, in conformity with GAAP, in all material respects the
consolidated financial condition and consolidated results of operations of such
Credit Party.  There has been no material deterioration in the consolidated
financial condition of such Credit Party from the most recent financial
statements and projections submitted to Agent or any Lender. There has been no
adverse deviation from the most recent annual operating plan of Borrower
delivered to Agent and Lenders that constitutes or that could result in a
Material Adverse Change.

5.4 Solvency.  After giving effect to the transactions contemplated hereby, the
fair salable value of such Credit Party’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities.  After giving
effect to the transactions described in this Agreement, (a) it is not left with
unreasonably small capital in relation to its business as presently conducted,
and (b) it is able to pay its debts (including trade debts) as they mature.

5.5 Subsidiaries; Investments.  It does not own any stock, partnership interest
or other equity securities, except for Permitted Investments.

5.6 Tax Returns and Payments; Pension Contributions.  It has timely filed all
required tax returns and reports, and has timely paid all foreign, federal,
state and material local taxes, assessments, deposits and contributions owed by
it.  It is not aware of any claims or adjustments proposed for any of its prior
tax years which could result in additional taxes becoming due and payable by
it.  It

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

9            

 

 

--------------------------------------------------------------------------------

 

has paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and it has not
withdrawn from participation in, or has permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
it, including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other Governmental Authority.

5.7 Disclosure Schedule.  All information set forth in the Disclosure Schedule
is true, accurate and complete as of the date hereof.  All information set forth
in the Perfection Certificate is true, accurate and complete as of the date
hereof.  

 

6

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees as follows:

6.1 Organization and Existence; Government Compliance.

(a) Each Credit Party shall maintain its legal existence and good standing in
its respective jurisdiction of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
result in a Material Adverse Change.  If a Credit Party is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Agent of such
occurrence and provide Agent with such Credit Party’s organizational
identification number.  

(b) Each Credit Party shall comply with all Laws, ordinances and regulations to
which it or its business locations are subject, the noncompliance with which
could reasonably be expected to result in a Material Adverse Change.  Each
Credit Party shall obtain and keep in full force and effect and comply with all
of the Required Permits, except where failure to have or maintain compliance
with or effectiveness of such Required Permit could not reasonably be expected
to result in a Material Adverse Change.  Each Credit Party shall promptly
provide copies of any such obtained Required Permits to Agent. Borrower shall
notify Agent within three (3) Business Days (but in any event prior to Borrower
submitting any requests for Credit Extensions or release of any reserves) of the
occurrence of any facts, events or circumstances known to any Credit Party,
whether threatened, existing or pending, that could cause any Required Permit to
become limited, suspended or revoked or that makes any Credit Party subject to
or requires any Credit Party to file a plan of correction with respect to any
accreditation survey.  

6.2 Financial Statements, Reports, Certificates.

(a) Borrower shall deliver, or shall cause Quotient Limited to deliver, to Agent
and each Lender: (i) as soon as available, but no later than forty-five (45)
days after the last day of each month, a company prepared consolidated and
consolidating balance sheet, income statement and cash flow statement covering
the Credit Parties’ consolidated operations for such month certified by a
Responsible Officer and in a form acceptable to Agent; (ii) as soon as
available, but no later than one hundred twenty (120) days after the last day of
the Borrower’s fiscal year, audited consolidated and consolidating financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent in its reasonable discretion; (iii)
as soon as available after approval thereof by such Credit Party’s governing
board, but no later than sixty (60) days after the last day of such Credit
Party’s fiscal year, and as amended and/or updated, such Credit Party’s
financial projections for current fiscal year; (iv) within five (5) days of
delivery, copies of all statements, reports and notices made available to all of
such Credit Party’s security holders or to any holders of Subordinated Debt; (v)
within five (5) days of filing, all reports on Form 10-K, 10-Q and 8‑K, filed
with the Securities and Exchange Commission (“SEC”) or a link thereto on such
Credit Party’s or another website on the Internet; (vi) budgets, sales
projections, operating plans and other financial information reasonably
requested by Agent or any Lender; (vii) as soon as available, but no later than
forty-five (45) days after the last day of each month, copies of the month-end
account statements for each Collateral Account maintained by a Credit Party,
which statements may be provided to Agent by Borrower or directly from the
applicable institution(s); and (viii) such additional information, reports or
statements regarding the Credit Parties or their respective businesses,
contractors and subcontractors as Agent or any Lender may from time to time
reasonably request.

(b) Notwithstanding the foregoing, the obligations in Section 6.2(a)(i) and (ii)
may be satisfied by furnishing: (i) the Borrower’s (or such direct or indirect
parent thereof) Form 10-K or 10-Q, as applicable, filed with the SEC, in each
case within the time frames specified in Section 6.2(a) above and (ii) as soon
as available, but no later than forty-five (45) days after the last day of each
month, a company prepared calculation of the consolidated cash and cash
equivalents of the Credit Parties and a company prepared consolidated and
consolidating income statement, provided that (x) to the extent such financial
statements relate to a parent or indirect parent of Borrower, such financial
statements will be accompanied by consolidating information that describes
Borrower standing alone, certified by a Responsible Officer, and (y) to the
extent such financial statements are provided in lieu of statements required by
clause (a)(ii) above, such statements will be accompanied by a report and
opinion of an independent registered public accounting firm and be in form and
content acceptable to the Agent in its reasonable discretion.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

10            

 

 

--------------------------------------------------------------------------------

 

(c) Within forty-five (45) days after the last day of each month, Borrower shall
deliver, or cause Quotient Limited to deliver, to Agent and each Lender, with
the monthly financial statements described above, a duly completed Compliance
Certificate signed by a Responsible Officer.

(d) Each Credit Party shall keep proper books of record and account in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities.  Upon
prior written notice and during business hours (which such limitations shall not
apply if a Default or Event of Default has occurred and is continuing), each
Credit Party shall allow Agent and Lenders to visit and inspect any properties
of such Credit Party, to examine and make abstracts or copies from such Credit
Party’s books, to conduct a collateral audit and analysis of its operations and
the Collateral to verify the amount and age of the accounts, the identity and
credit of the respective account debtors, to review the billing practices of
such Credit Party and to discuss its respective affairs, finances and accounts
with their respective officers, employees and independent public accountants as
often as may reasonably be desired.  The Credit Parties shall reimburse Agent
and each Lender for all reasonable costs and expenses associated with such
visits and inspections; provided, however, that the Credit Parties shall be
required to reimburse Agent and each Lender for such costs and expenses for no
more than two (2) such visits and inspections per twelve (12) month period
unless a Default or Event of Default has occurred during such period.

(e) Each Credit Party shall deliver to Agent and each Lender, within five (5)
days after the same are sent or received, copies of all material correspondence,
reports, documents and other filings with any Governmental Authority that could
reasonably be expected to have a material effect on any of the Required Permits
material to the Credit Parties’ business or otherwise on the operations of the
Credit Parties.

6.3 Maintenance of Property.  Each Credit Party shall cause all equipment and
other tangible personal property other than Inventory to be maintained and
preserved in the same condition, repair and in working order as of the date
hereof, ordinary wear and tear excepted, and shall promptly make or cause to be
made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end.  Each Credit Party shall keep all
Inventory in good and marketable condition, free from material defects.  Returns
and allowances between any Credit Party and its Account Debtors shall follow
such Credit Party’s customary practices as they exist at the Closing Date in all
material respects.  Borrower shall promptly notify Agent of all returns,
recoveries, disputes and claims that involve more than Two Hundred Thousand
Dollars ($200,000) of Inventory collectively among all Credit Parties.

6.4 Taxes; Pensions.  Each Credit Party shall timely file all required tax
returns and reports and timely pay all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed, and shall deliver to Agent, on
demand, appropriate certificates attesting to such payments.  Each Credit Party
shall pay all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms.  Notwithstanding the
foregoing, any Credit Party may defer payment of any contested taxes, provided,
however, that such Credit Party (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the governmental authority levying such contested
taxes from obtaining a Lien upon any of the Collateral.

6.5 Insurance.  Each Credit Party shall keep its business and the Collateral
insured for risks and in amounts standard for companies in such Credit Party’s
industry and location and as Agent may reasonably request.  Insurance policies
shall be in a form, with companies, and in amounts that are satisfactory to
Agent.  All U.S. property policies shall have a lender’s loss payable
endorsement showing Agent as sole lender’s loss payee and waive subrogation
against Agent, all U.S. liability policies shall show, or have endorsements
showing, Agent as an additional insured, and all non-U.S. property or liability
policies shall have Agent’s interest noted in the manner customary in the
relevant jurisdiction.  No other loss payees may be shown on the policies unless
Agent shall otherwise consent in writing.  If required by Agent, all policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall endeavor to give Agent at least thirty (30) days’ notice before
canceling, amending, or declining to renew its policy.  At Agent’s request, each
Credit Party shall deliver certified copies of all such Credit Party insurance
policies and evidence of all premium payments.  If any Credit Party fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Agent, Agent may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Agent deems prudent.

6.6 Collateral Accounts.  Each Credit Party shall provide Agent five (5) days
prior written notice before establishing any Collateral Account at or with any
bank or financial institution.  In addition, for each Collateral Account that
any Credit Party at any time maintains, each Credit Party shall, to the extent
necessary and permitted under applicable Law to ensure the perfection and
priority of Agent’s Lien in such Collateral Account in accordance with the terms
hereunder, cause the applicable bank or financial institution at or with which
any Collateral Account is maintained to execute and deliver a Control Agreement
or other appropriate instrument with respect to such Collateral Account to
perfect Agent’s Lien in such Collateral Account in accordance with the terms

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

11            

 

 

--------------------------------------------------------------------------------

 

hereunder, which Control Agreement may not be terminated without prior written
consent of Agent.  The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of a Credit Party’s employees
and identified to Agent by such Credit Party as such; provided, however, that at
all times Borrower shall maintain one or more separate Deposit Accounts to hold
any and all amounts to be used for payroll, payroll taxes and other employee
wage and benefit payments, and shall not commingle any monies allocated for such
purposes with funds in any other Deposit Account.  Notwithstanding the
foregoing, the Credit Parties may maintain the Citizens Account without such
Collateral Account being subject to a Control Agreement provided that all funds
on deposit in the Citizens Account shall be wired not later than three (3)
Business Days after receipt thereof in such Citizens Account to a Collateral
Account that is subject to a Control Agreement.

6.7 Notices of Material Agreements, Litigation and Defaults; Cooperation in
Litigation.  Promptly (and in any event within three (3) Business Days), (a)
upon any Credit Party becoming aware of the existence of any Event of Default or
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default or (b) upon the execution and delivery of any
Material Agreement and each material amendment, consent, waiver or other
modification, and each notice of termination or default or similar notice
delivered to or by a Credit Party in connection with any Material Agreement, or
(c) upon any Credit Party becoming aware of (or having reason to believe any of
the following are pending or threatened in writing) any action, suit, proceeding
or investigation by or against Borrower or any Credit Party which involves the
possibility of any judgment or liability of more than One Hundred Fifty Thousand
Dollars ($150,000) or that could result in a Material Adverse Change, or which
questions the validity of any of the Financing Documents, or the other documents
required thereby or any action to be taken pursuant to any of the foregoing, the
Credit Parties shall give written notice to Agent of such occurrence, and such
further information (including copies of such documentation) as Agent shall
reasonably request. From the date hereof and continuing through the termination
of this Agreement, each Credit Party shall make available to Agent and each
Lender, without expense to Agent or any Lender, each Credit Party’s officers,
employees and agents and books, to the extent that Agent or any Lender may deem
them reasonably necessary to prosecute or defend any third-party suit or
proceeding instituted by or against Agent or any Lender with respect to any
Collateral or relating to any Credit Party.

6.8 Creation/Acquisition of Subsidiaries. In the event any Credit Party creates
or, to the extent permitted hereunder, acquires any Subsidiary, such Credit
Party shall promptly (and in any event within five (5) Business Days of such
creation or acquisition) notify Agent of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Agent or
the Required Lenders to cause each such Subsidiary to become a co-Borrower
hereunder or to guarantee the Obligations of Borrower under the Financing
Documents and, in each case, grant a continuing pledge and security interest in
and to the assets of such Subsidiary (substantially as described on Exhibit A
hereto or, in the case of a Subsidiary formed outside of the United States or
any political subdivision thereof, in such form as reasonably acceptable to the
Agent and as appropriate for the relevant jurisdiction in which the Subsidiary
is formed); and such Credit Party shall grant and pledge to Agent, for the
ratable benefit of the Lenders, a perfected security interest in the stock,
units or other evidence of ownership of each Subsidiary (the foregoing
collectively, the “Joinder Requirements”); provided, that the Credit Parties
shall not be permitted to make any Investment (other than Permitted Investments
described in clause (a) of the definition thereof) in such Subsidiary until such
time as the Joinder Requirements of this Section 6.8 have been satisfied.

6.9 Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely for (a) transaction fees and other expenses incurred in connection with
the Financing Documents, (b) subject the limitations set forth in Section 7.7
hereof with respect to Quotient Suisse, for working capital needs of Borrower
and its Subsidiaries and the other Credit Parties, and (c) any other Permitted
Purpose specified in the Credit Facility Schedule for such Credit Facility.  No
portion of the proceeds of the Credit Extensions will be used for family,
personal, agricultural or household use.

6.10 Hazardous Materials; Remediation.

(a) If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Credit Party, such
Credit Party will cause the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Laws and to preserve the value of such real
property or other assets.  Without limiting the generality of the foregoing,
each Credit Party shall comply with each Law requiring the performance at any
real property by such Credit Party of activities in response to the release or
threatened release of a Hazardous Material.

(b) The Credit Parties will provide Agent within thirty (30) days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Agent that sufficient funds are
available to pay the cost of removing, treating and disposing of any Hazardous
Materials or Hazardous Materials Contamination and discharging any assessment
which may be established on any property as a result thereof, such demand to be
made, if at all, upon Agent’s

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

12            

 

 

--------------------------------------------------------------------------------

 

determination that the failure to remove, treat or dispose of any Hazardous
Materials or Hazardous Materials Contamination, or the failure to discharge any
such assessment could reasonably be expected to have a Material Adverse Change.

(c) If there is any conflict between this Section 6.10 and any environmental
indemnity agreement which is a Financing Document, the environmental indemnity
agreement shall govern and control.

6.11 Power of Attorney.  Each of the officers of Agent is hereby irrevocably
made, constituted and appointed the true and lawful attorney for each Credit
Party (without requiring any of them to act as such) with full power of
substitution to do the following:  (a) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral (in
each case, so long as no Default or Event of Default has occurred, other than
Permitted Liens), or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (b) so long as Agent has provided not less than
three (3) Business Days’ prior written notice to the Credit Parties to perform
the same and the Credit Parties have failed to take such action, (i) execute in
the name of any Person comprising any Credit Party any schedules, assignments,
instruments, documents, and statements that such Credit Party is obligated to
give Agent under this Agreement or that Agent or any Lender deems necessary to
perfect or better perfect Agent’s security interest or Lien in any Collateral,
(ii) do such other and further acts and deeds in the name of such Credit Party
that Agent may deem necessary or desirable to enforce, protect or preserve any
Collateral or its rights therein, including, but not limited to, to sign such
Credit Party’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; and (iii) after the occurrence and during the
continuance of an Event of Default, (A) endorse the name of any Credit Party
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to such Credit Party; (B) make, settle, and
adjust all claims under the Credit Parties’ insurance policies; (C) take any
action any Credit Party is required to take under this Agreement or any other
Financing Document; (D) transfer the Collateral into the name of Agent or a
third party as the Code permits; (E) exercise any rights and remedies described
in this Agreement or the other Financing Documents; and (F) do such other and
further acts and deeds in the name of any Credit Party that Agent may deem
necessary or desirable to enforce its rights with regard to any Collateral.

6.12 Further Assurances.  Each Credit Party shall promptly execute any further
instruments and take further action as Agent reasonably requests to perfect or
better perfect or continue Agent’s Lien in the Collateral or to effect the
purposes of this Agreement or any other Financing Document.

6.13 Post-Closing Obligations.  Each Credit Party shall complete each of the
post-closing obligations and/or deliver to Agent each of the documents,
instruments, agreements and information listed on the Post-Closing Obligations
Schedule attached hereto, on or before the date set forth for each such item
thereon (as the same may be extended by Agent in writing in its sole
discretion), each of which shall be completed or provided in form and substance
satisfactory to Agent and Lenders.

6.14 Disclosure Schedule.  Each Credit Party shall, on each date that it
delivers a Compliance Certificate in accordance with Section 8.2(c), deliver to
Agent a proposed update to the Disclosure Schedule correcting all outdated,
inaccurate, incomplete or misleading information, to the extent any information
is outdated, inaccurate, incomplete or misleading.  With respect to any proposed
updates to the Disclosure Schedule involving Permitted Liens, Permitted
Indebtedness or Permitted Investments, Agent will replace the Disclosure
Schedule attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Indebtedness or Permitted
Investments.  With respect to any proposed updates to the Disclosure Schedule
involving other matters, Agent will replace the applicable portion of the
Disclosure Schedule attached hereto with such proposed update upon Agent’s
approval thereof.

6.15 Preference Shares.  From and after the third anniversary of the issuance of
any Preference Shares and in each calendar year thereafter, Quotient Limited
shall, pursuant to Section 2.3.2 of the Statement of Rights, extend the
Redemption Date of such Preference Shares for a period of not less than one year
(subject always to the limitations on the powers of the Company in respect of
the same set out in such Section of the Statement of Rights).

6.16 Scottish Land Acquisition.  (a) Concurrently with the execution of the
Scottish Lease Documents, Alba Bioscience Limited shall take all necessary
action necessary or advisable to grant to Agent, on behalf of Lenders, a Lien on
all of Alba Bioscience Limited’s right, title and interest in, to and under the
Scottish Ground Lease (acceptable to Agent and otherwise subject only to
Permitted Liens under clauses (e) or (l) of the definition thereof) and (b)
concurrently with acquisition by Alba Bioscience Limited of title to the
property defined as the “Subjects” in the Scottish Ground Lease pursuant to
terms thereof or otherwise, Alba Bioscience Limited shall take all necessary
action to grant to Agent, on behalf of Lenders, a Lien on such property under
the laws of Scotland acceptable to Agent.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

13            

 

 

--------------------------------------------------------------------------------

 

 

7

NEGATIVE COVENANTS 

No Credit Party shall do any of the following without the prior written consent
of Agent:

7.1 Dispositions.  Convey, sell, abandon, lease, license, transfer, assign or
otherwise dispose of (collectively, “Transfer”) all or any part of its business
or property, except for (a) sales, transfers or dispositions of Inventory in the
Ordinary Course of Business; (b) sales or abandonment of worn‑out or obsolete
Equipment; (c) Transfers of assets to another Credit Party in compliance with
the covenants set forth in this Agreement, including without limitation,
Sections 7.7 and 7.13; (d) Transfers of accounts receivable in connection with
collection or compromise thereof, or (e) Transfers in the Ordinary Course of
Business consisting of the abandonment of Intellectual Property rights which, in
the reasonable good faith determination of such Credit Party, are uneconomical,
negligible, obsolete or otherwise not useful in the conduct of its business.

7.2 Changes in Business, Management, Ownership or Business
Locations.  (a) Engage in any business other than the businesses currently
engaged in by such Credit Party, as applicable, or reasonably related thereto;
(b) liquidate or dissolve; (c) (i) have a change in senior management where a
suitable permanent replacement, as approved by such Credit Party’s board of
directors, has not been named and hired by not later than sixty (60) days after
such change, or (ii) enter into any transaction or series of related
transactions which would result in a Change in Control; (d) add any new offices
or business locations, or enter into any new leases with respect to existing
offices or business locations (unless such new or existing offices or business
locations contain less than Fifty Thousand Dollars ($50,000) of such Credit
Party’s assets or property and do not contain any of such Credit Party’s Books)
without first delivering (i) in the case of leased premises located in
jurisdictions in which such documents are customary, including without
limitation the United States, a fully-executed Access Agreement to Agent and
(ii) any other documents which are necessary or advisable to maintain in favor
of the Agent, Liens on the Collateral that are duly perfected in accordance with
all applicable Law; (e) change its jurisdiction of organization; (f) change its
organizational structure or type; (g) change its legal name; or (h) change any
organizational number (if any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions.  Merge or consolidate with any other Person, or
acquire all or substantially all of the capital stock or property of another
Person; provided, however, that a Subsidiary of a Credit Party may merge or
consolidate into another Subsidiary that is a Credit Party, so long as (a)
Borrower has provided Agent with prior written notice of such transaction, (b) a
Person already comprising a Credit Party shall be the surviving legal entity,
(c) if the Borrower is a party thereto, the Borrower shall be the surviving
legal entity, (d) the surviving Credit Party’s tangible net worth is not thereby
reduced, (e) no Event of Default has occurred and is continuing prior thereto or
arises as a result therefrom, and (f) the Credit Parties shall be in compliance
with the covenants set forth in this Agreement, including without limitation
Sections 7.7 and 7.13, both before and after giving effect to such transaction.

7.4 Indebtedness.  Create, incur, assume, or be liable for any Indebtedness
other than Permitted Indebtedness.

7.5 Encumbrance.  (a) Create, incur, allow, or suffer any Lien on any of its
property, except for Permitted Liens, (b) permit any Collateral to fail to be
subject to the first priority security interest granted herein except for
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent, or (c) enter into any agreement, document, instrument or other
arrangement (except with or in favor of Agent) with any Person which directly or
indirectly prohibits or has the effect of prohibiting any Credit Party or any
Subsidiary from assigning, mortgaging, pledging, granting a security interest in
or upon, or encumbering any Credit Party’s or any Subsidiary’s Collateral or
Intellectual Property, except as is otherwise permitted in the definition of
“Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts.  Maintain any Collateral Account, except
in compliance with the terms of Section 6.6 hereof.

7.7 Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment with respect to or redeem, retire or purchase or repurchase any of
its equity interests (other than Permitted Distributions), or (b) directly or
indirectly make any Investment (including, without limitation, any additional
Investment in any Subsidiary) other than Permitted Investments.  

7.8 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of any Credit Party, except
for (a) transactions that are upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in an arm’s length
transaction with a non-affiliated Person, (b) transactions with Credit Parties
hereunder and that are not otherwise prohibited by Article 7 of this Agreement,
and (c) transactions permitted by Section 7.7 of this Agreement;.

7.9 Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except to the extent expressly permitted to be made pursuant to the terms of the
Subordination Agreement to which such Subordinated Debt is subject, or (b) amend
any

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

14            

 

 

--------------------------------------------------------------------------------

 

provision in any document relating to the Subordinated Debt other than as may be
expressly permitted pursuant to the terms of any applicable Subordination
Agreement to which such Subordinated Debt is subject.

7.10 Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to result in a
Material Adverse Change; withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of such Credit
Party, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

7.11 Amendments to Organization Documents and Material Agreements.  Subject to
applicable requirements of law, amend, modify or waive any provision of (a) any
Material Agreement in a manner that is materially adverse to any Credit Party,
that is adverse to Agent or any Lender, that pertains to rights to assign or
grant a security interest in such Material Agreement or that could or could
reasonably be expected to result in a Material Adverse Change, or (b) any of its
organizational documents (other than a change in registered agents, or a change
that could not adversely affect the rights of Agent or Lenders hereunder, but,
for the avoidance of doubt, under no circumstances a change of its name, type of
organization or jurisdiction of organization), in each case, without the prior
written consent of Agent, such consent not to be unreasonably withheld or
delayed.  Each Credit Party shall provide to Agent copies of all amendments,
waivers and modifications of any Material Agreement or organizational documents.

7.12 Compliance with Anti-Terrorism Laws.  Directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists.  Each Credit Party shall immediately notify Agent if
such Credit Party has knowledge that any Credit Party or any Subsidiary or
Affiliate is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.  No Credit
Party will, nor will any Credit Party permit any Subsidiary or Affiliate to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
Agent hereby notifies each Credit Party that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
such Credit Party and its principals, which information includes the name and
address of such Credit Party and its principals and such other information that
will allow Agent to identify such party in accordance with Anti-Terrorism
Laws.  

7.13 Holdings.  (a)  Quotient Limited will not incur or permit to exist any
Indebtedness (other than the Indebtedness incurred in connection with the
Preference Shares) nor grant or permit to exist any Liens upon any of its
properties or assets nor engage in any operations, business or activity other
than (i) owning 100% of the Equity Interests of the Borrower and the other
Credit Parties and all operations incidental thereto, (ii) granting a security
interest in all its assets to the Agent, for the benefit of the Lenders, (iii)
executing the Financing Documents to which it is a party, (iv) fulfilling its
obligations under the Financing Documents to which it is a party, (v) performing
administrative, governance and supervisory functions in connection with the
operation of the business of its Subsidiaries, (vi) issuing equity interests,
including without limitation pursuant to stock option plans and (vii) executing,
delivering and performing the Scottish Lease Documents to which it is a party.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

15            

 

 

--------------------------------------------------------------------------------

 

(b) Following the creation of the Luxembourg Holding Company, the Luxembourg
Holding Company will not incur or permit to exist any Indebtedness nor grant or
permit to exist any Liens upon any of its properties or assets nor engage in any
operations, business or activity other than (i) owning 100% of the Equity
Interests of Quotient Suisse, Alba Bioscience Limited, and the Borrower and all
operations incidental thereto, (ii) granting a security interest in all its
assets to the Agent, for the benefit of the Lenders, (iii) executing the
Financing Documents to which it is a party, (iv) fulfilling its obligations
under the Financing Documents to which it is a party, (v) performing
administrative, governance and supervisory functions in connection with the
operation of the business of its Subsidiaries, and (vi) issuing equity
interests, including without limitation pursuant to stock option plans.

 

8

ADDITIONAL COVENANTS

 

8.1

Life Sciences Covenants.

(a) As used in this Agreement, the following terms have the following meanings:

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof or any foreign equivalent thereof.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto or foreign equivalent thereof.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder and any foreign
equivalent of the Federal Food, Drug and Cosmetic Act and all regulations
promulgated thereunder.

“Material Intellectual Property” means all of the Credit Parties’ Intellectual
Property and license or sublicense agreements or other agreements with respect
to rights in Intellectual Property that are material to the condition (financial
or other), business or operations of the Credit Parties, as reasonably
determined by Agent.

“Permitted License” means any non-exclusive license of patent rights of any
Credit Party or its Subsidiaries granted to third parties in the Ordinary Course
of Business and that does not result in a legal transfer of title to the
licensed property.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Credit Party or any of its Subsidiaries, including without limitation,
those products set forth on the Products Schedule (as updated from time to time
in accordance with Section 8.1(d)); provided, however, that if Borrower shall
fail to comply with the obligations under Section 8.1(d) to give notice to Agent
and update the Products Schedule prior to manufacturing, selling, developing,
testing or marketing any new Product, any such improperly undisclosed Product
shall be deemed to be included in this definition.

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

(a) Notwithstanding the terms of Section 7.1 of this Agreement to the contrary,
the Credit Parties shall be permitted to make Transfers in the form of Permitted
Licenses.  

(b) Each Credit Party represents and warrants as follows at all times unless
expressly provided below:

(i) Intellectual Property and License Agreements.  A list of all Intellectual
Property of the Credit Parties and all license agreements, sublicenses, or other
rights of the Credit Parties to use Intellectual Property (including all
in-bound license agreements, but excluding over-the-counter software that is
commercially available to the public), as of the Closing Date and, as updated
pursuant to Section 8.1(d), is set forth on the Intellectual Property Schedule,
which indicates, for each item of property: (A) the name of the Credit Party
owning such Intellectual Property or licensee to such license agreement; (B)
whether such property is Intellectual Property (or application therefor) owned
by a Credit Party or is property to which a Credit Party has rights pursuant to
a license agreement, (C) the expiration date of such Intellectual Property or
license agreement, and (D) whether such property constitutes Material
Intellectual Property.  In the case of any Material Intellectual Property that
is a license agreement, the Intellectual Property Schedule further indicates,
for each: (1) the name and address of the licensor, (2) the name and date of the
agreement pursuant to which such item of Material Intellectual Property is
licensed, (3) whether or not such license agreement grants an

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

16            

 

 

--------------------------------------------------------------------------------

 

exclusive license to such Credit Party, (4) whether there are any purported
restrictions in such license agreement as to the ability of such Credit Party to
grant a security interest in and/or to transfer any of its rights as a licensee
under such license agreement, and (5) whether a default under or termination of
such license agreement could interfere with Agent’s right to sell or assign such
license or any other Collateral.  Except as noted on the Intellectual Property
Schedule, each Credit Party is the sole owner of its Intellectual Property,
except for licenses granted to its customers in the Ordinary Course of Business
as identified on the Intellectual Property Schedule.  Each Patent is valid and
enforceable and no part of the Material Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and to the best of the Credit
Parties’ knowledge, no claim has been made that any part of the Intellectual
Property violates the rights of any third party.  

(ii) Regulatory Status.

(A) All Products and all Required Permits are listed on the Products Schedule
and Required Permits Schedule (as updated from time to time pursuant to Section
8.1(d)), and each Credit Party has delivered to Agent a copy of all Required
Permits requested by Agent as of the date hereof or to the extent requested by
Agent pursuant to Section 8.1(d).

(B) Without limiting the generality of Section 8.1 above, with respect to any
Product being tested or manufactured, each Credit Party and its Subsidiaries
have received, and such Product is the subject of, all Required Permits needed
in connection with the testing or manufacture of such Product as such testing or
manufacturing is currently being conducted by or on behalf of such Credit Party,
and no Credit Party or its Subsidiaries have received any notice from any
applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is conducting an investigation or review of (1) such
Credit Party’s or such Subsidiary’s manufacturing facilities and processes for
such Product which have disclosed any material deficiencies or violations of
Laws and/or the Required Permits related to the manufacture of such Product, or
(2) any such Required Permit or that any such Required Permit has been revoked
or withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that the development, testing and/or manufacturing of
such Product should cease.

(C) Without limiting the generality of Section 8.1 above, with respect to any
Product marketed or sold by any Credit Party or its Subsidiaries, the Credit
Parties and their Subsidiaries have received, and such Product is the subject
of, all Required Permits needed in connection with the marketing and sales of
such Product as currently being marketed or sold by the Credit Parties or their
Subsidiaries, and the Credit Parties and their Subsidiaries have not received
any notice from any applicable Governmental Authority, specifically including
the FDA, that such Governmental Authority is conducting an investigation or
review of any such Required Permit or approval or that any such Required Permit
has been revoked or withdrawn, nor has any such Governmental Authority issued
any order or recommendation stating that such marketing or sales of such Product
cease or that such Product be withdrawn from the marketplace.

(D) Without limiting the generality of Section 8.1 above, (i) there have been no
adverse clinical test results which have or could reasonably be expected to
result in a Material Adverse Change, and (ii) there have been no Product recalls
or voluntary Product withdrawals from any market, other than recalls or
withdrawals that relate only to a specific lot or batch of a Product.

(E) The Credit Parties and their Subsidiaries have not experienced any
significant failures in its manufacturing of any Product material to the
business of the Credit Parties such that the amount of such Product successfully
manufactured by any Credit Party or its Subsidiaries in accordance with all
specifications thereof and the required payments related thereto shall decrease
significantly.

(c) Each Credit Party covenants and agrees as follows:

(i) Reserved.

(ii) The Credit Parties shall own, or be licensed to use or otherwise have the
right to use, all Material Intellectual Property.  All Material Intellectual
Property of the Credit Parties is and shall be fully protected and/or duly and
properly registered, filed or issued in the appropriate office and jurisdictions
for such registrations, filings or issuances, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Change.  No
Credit Party shall become a party to, nor become bound by, any material license
or other agreement with respect to which such Credit Party is the licensee that
prohibits or otherwise restricts such Credit Party from granting a security
interest in such Credit Party’s interest in such license or agreement or other
property.  Each Credit Party shall at all times conduct its business without
infringing (knowingly or when Borrower should have known) any Intellectual
Property rights of others.  Each Credit Party shall do the following, to the
extent it determines, in the exercise of its reasonable business judgment, that
it is prudent to do so: (A) protect, defend and maintain the validity and
enforceability of its Material Intellectual Property; (B) promptly advise Agent
in writing of material infringements of its Material Intellectual Property;

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

17            

 

 

--------------------------------------------------------------------------------

 

and (C) not allow, without Agent’s prior written consent, any Material
Intellectual Property to be abandoned, invalidated, forfeited or dedicated to
the public or to become unenforceable.  If any Credit Party (1) obtains any
patent, registered trademark or servicemark, registered copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (2) applies for any patent or the registration
of any trademark or servicemark, then such Credit Party shall concurrently
provide written notice thereof to Agent and shall execute such documents and
take such other actions as Agent shall request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Agent, for the ratable benefit of Lenders, in the IP Proceeds (as
defined in Exhibit A) pertaining thereto.  Each Credit Party shall promptly
provide to Agent copies of all applications that it files for patents or for the
registration of trademarks, servicemarks, copyrights or mask works.

(iii) In connection with the development, testing, manufacture, marketing or
sale of each and any Product by a Credit Party, such Credit Party shall comply
fully and completely in all respects with all Required Permits at all times
issued by any Governmental Authority the noncompliance with which could
reasonably be expected to result in a Material Adverse Change, specifically
including the FDA, with respect to such development, testing, manufacture,
marketing or sales of such Product by such Credit Party as such activities are
at any such time being conducted by such Credit Party.

(iv) Within ten (10) Business Days of (A) acquiring and/or developing any new
Registered Intellectual Property, or (B) entering or becoming bound by any
additional license or sublicense agreement or other agreement with respect to
rights in Intellectual Property (other than over-the-counter software that is
commercially available to the public), deliver to Agent an updated Intellectual
Property Schedule reflecting same, and upon any other material change in any
Credit Party’s Material Intellectual Property from that listed on the
Intellectual Property Schedule.  Each Credit Party shall take such steps as
Agent requests to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for (x) all licenses or agreements to be deemed
“Collateral” and for Agent to have a security interest in it that might
otherwise be restricted or prohibited by Law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and (y) Agent
to have the ability in the event of a liquidation of any Collateral to dispose
of such Collateral in accordance with Agent’s rights and remedies under this
Agreement and the other Financing Documents.

(v) If, after the Closing Date, any Credit Party determines to manufacture,
sell, develop, test or market any new Product, such Credit Party shall give
prior written notice to Agent of such determination (which shall include a brief
description of such Product, plus a list of all Required Permits relating to
such new Product (and a copy of such Required Permits if requested by Agent)
and/or such Credit Party’s manufacture, sale, development, testing or marketing
thereof issued or outstanding as of the date of such notice), along with a copy
of an updated Intellectual Property Schedule, Products Schedule and Required
Permits Schedule; provided, however, that if any Credit Party shall at any time
obtain any new or additional Required Permits from the FDA, DEA, or parallel
state or local authorities, or foreign counterparts of the FDA, DEA, or parallel
state or local authorities, with respect to any Product which has previously
been disclosed to Agent, such Credit Party shall promptly give written notice to
Agent of such new or additional Required Permits (along with a copy thereof if
requested by Agent).

(d) In addition to the events listed in Article 10, any one of the following
shall also constitute an Event of Default under this Agreement, in each case, to
the extent the following could reasonably be expected to result in a Material
Adverse Change:  (i) the institution of any proceeding by FDA or similar
Governmental Authority to order the withdrawal of any Product or Product
category from the market or to enjoin any Credit Party, its Subsidiaries or any
representative of such Credit Party or its Subsidiaries from manufacturing,
marketing, selling or distributing any Product or Product category, (ii) the
institution of any action or proceeding by any DEA, FDA, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by any Credit Party, its Subsidiaries or any
representative of such Credit Party or its Subsidiaries, which, in each case,
could result in Material Adverse Change,  (iii) the commencement of any
enforcement action against any Credit Party, its Subsidiaries or any
representative of such Credit Party or its Subsidiaries (with respect to the
business of such Credit Party or its Subsidiaries) by DEA, FDA, or any other
Governmental Authority, (iv) the recall of any Products from the market, the
voluntary withdrawal of any Products from the market, or actions to discontinue
the sale of any Products, or (v) the occurrence of adverse test results in
connection with a Product.

8.2 Financial Covenants.

(a) As of each Testing Date, Credit Parties, taken as a whole, shall not permit
their consolidated net product revenue for the applicable Calculation Period to
be less than (i) for each Calculation Period ending on and including December
31, 2015, $16,500,000 and (ii) for each Calculation Period ending thereafter,
$17,000,000.

(b) As of the last day of each calendar month, the Credit Parties shall maintain
unrestricted cash and cash equivalents in an amount not less than $10,000,000 in
the aggregate, which cash and cash equivalents shall (x) be subject to a first
priority perfected lien (or equivalent thereof, as determined in Agent’s
reasonable discretion, with respect to any applicable

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

18            

 

 

--------------------------------------------------------------------------------

 

jurisdiction outside of the United States) in favor of Agent for the benefit of
Lenders under the laws of the jurisdiction in which the Account is located, and
(y) not include any drawn or committed but unpaid drafts, ACH or EFT
transactions.

(c) Borrower shall furnish to Agent, together with the monthly financial
reporting required of Borrower in this Agreement, a Compliance Certificate as
evidence of Borrower’s compliance with the covenants in this Section.  The
Compliance Certificate shall include, without limitation, (a) a statement and
report, on a form approved by Agent, detailing Borrower’s calculations, (b) if
requested by Agent, bank statements and (c) if requested by Agent, back-up
documentation (including, without limitation, invoices, receipts and other
evidence of costs incurred during such quarter as Agent shall reasonably
require) evidencing the propriety of the calculations.

 

9

Reserved

 

10

EVENTS OF DEFAULT

10.1 Events of Default. The occurrence of any of the following conditions and/or
events, whether voluntary or involuntary, by operation of law or otherwise,
shall constitute an “Event of Default” and Credit Parties shall thereupon be in
default under this Agreement and each of the other Financing Documents:

(a) Borrower fails to (i) make any payment of principal or interest on any
Credit Extension on its due date, or (ii) pay any other Obligations within three
(3) Business Days after such Obligations are due and payable (which three (3)
Business Day grace period shall not apply to payments due on the Maturity Date
or the date of acceleration pursuant to Section 10.2 hereof).

(b) Any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
(15) days after the earlier of (i) the date of receipt by any Borrower of notice
from Agent or Required Lenders of such default, or (ii) the date a Responsible
Officer of such Credit Party becomes aware, or through the exercise of
reasonable diligence should have become aware, of such default; Any Credit Party
defaults in the performance of or compliance with any term contained in Section
6.2, 6.4, 6.5, 6.6, 6.8 or 6.10 or Article 7 or Article 8.  

(c) Any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d) (i) any Credit Party defaults under or breaches any Material Agreement
(after any applicable grace period contained therein), or a Material Agreement
shall be terminated by a third party or parties party thereto prior to the
expiration thereof, or there is a loss of a material right of a Credit Party
under any Material Agreement to which it is a party, in each case, which could
reasonably be expected to result in a Material Adverse Change, (ii) (A) any
Credit Party fails to make (after any applicable grace period) any payment when
due (whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Credit Party or such Subsidiary having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than One Hundred Thousand Dollars ($100,000) (“Material
Indebtedness”), (B) any other event shall occur or condition shall exist under
any contractual obligation relating to any such Material Indebtedness, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of (without regard to any subordination terms with respect
thereto), the maturity of such Material Indebtedness or (C) any such Material
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof, (iii) any
Credit Party defaults (beyond any applicable grace period) under any obligation
for payments due or otherwise under any lease agreement for such Credit Party’s
principal place of business or any place of business that meets the criteria for
the requirement of an Access Agreement under Section 7.2 or for which an Access
Agreement exists or was required to be delivered, (iv) the occurrence of any
breach or default under any terms or provisions of any Subordinated Debt
Document or under any agreement subordinating the Subordinated Debt to all or
any portion of the Obligations, or the occurrence of any event requiring the
prepayment of any Subordinated Debt, or the delivery of any notice with respect
to any Subordinated Debt or pursuant to any Subordination Agreement that
triggers the start of any standstill or similar period under any Subordination
Agreement, or (v) any Borrower makes any payment on account of any Indebtedness
that has been subordinated to any of the Obligations, other than payments
specifically permitted by the terms of such subordination;

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

19            

 

 

--------------------------------------------------------------------------------

 

(e) (i) any Credit Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally, shall make
a general assignment for the benefit of creditors, or shall cease doing business
as a going concern, (ii) any proceeding shall be instituted by or against any
Credit Party seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order (including any
proceeding set out in Article 8 of the Interpretation (Jersey) Law 1954 or an
application is made to declare the property of any Credit Party en desastre), in
each case under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or seeking the entry of an order for relief or the appointment
of a custodian, receiver, trustee, conservator, liquidating agent, liquidator,
other similar official or other official with similar powers, in each case for
it or for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Credit
Party, either such proceedings shall remain undismissed or unstayed for a period
of forty-five (45) days or more or any action sought in such proceedings shall
occur or (iii) any Credit Party shall take any corporate or similar action or
any other action to authorize any action described in clause (i) or (ii) above;

(f) (i) The service of process seeking to attach, exercise diligence upon,
execute or levy upon, seize or confiscate any Collateral Account, any
Intellectual Property, or any funds of any Credit Party on deposit with Agent,
any Lender or any Affiliate of Agent or any Lender, or (ii) a notice of lien,
levy, or assessment is filed against any assets of a Credit Party by any
government agency, and the same under subclauses (i) and (ii) hereof are not
discharged or stayed (whether through the posting of a bond or otherwise) prior
to the earlier to occur of ten (10) days after the occurrence thereof or such
action becoming effective;  

(g) (i) any court order enjoins, restrains, or prevents Borrower from conducting
any material part of its business, (ii) the institution by any Governmental
Authority of criminal proceedings against any Credit Party, or (iii) one or more
judgments or orders for the payment of money (not paid or fully covered by
insurance and as to which the relevant insurance company has acknowledged
coverage in writing) aggregating in excess of One Hundred Fifty Thousand Dollars
$150,000 shall be rendered against any or all Credit Parties and either (A)
enforcement proceedings shall have been commenced by any creditor upon any such
judgments or orders, or (B) there shall be any period of ten (10) consecutive
days during which a stay of enforcement of any such judgments or orders, by
reason of a pending appeal, bond or otherwise, shall not be in effect,

(h) any Lien created by any of the Financing Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert; any provision of any Financing Document shall
fail to be valid and binding on, or enforceable against, a Credit Party, or any
Credit Party shall so assert;

(i) A Change in Control occurs or any Credit Party or direct or indirect equity
owner in a Credit Party shall enter into agreement which contemplates a Change
in Control;

(j) Any Required Permit shall have been (i) revoked, rescinded, suspended,
modified in an adverse manner or not renewed in the Ordinary Course of Business
for a full term, or (ii) subject to any decision by a Governmental Authority
that designates a hearing with respect to any applications for renewal of any of
such Required Permit or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal (A) results in,
or could reasonably be expected to results in, a Material Adverse Change, or
(B) adversely affects the legal qualifications of any Credit Party to hold such
Required Permit in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of any Credit Party to hold any Required
Permit in any other jurisdiction;

(k) If any Credit Party is or becomes an entity whose equity is registered with
the SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Credit Party’s equity fails to remain registered with the SEC in
good standing, and/or such equity fails to remain publicly traded on and
registered with a public securities exchange;

(l) Any Credit Party or any Person acting for any Credit Party makes any
representation, warranty, or other statement now or later in this Agreement, any
Financing Document or in any writing delivered to Agent and/or the Lenders or to
induce Agent and/or the Lenders to enter this Agreement or any Financing
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;

(m) The occurrence of any fact, event or circumstance that could reasonably be
expected to result in a Material Adverse Change, if such default shall have
continued unremedied for a period of ten (10) days after written notice from
Agent; or

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

20            

 

 

--------------------------------------------------------------------------------

 

(n) Agent determines, based on information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Credit Parties shall fail
to comply with one or more financial covenants in this Agreement during the next
succeeding financial reporting period.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

10.2 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, Agent
may, and at the written direction of any Lender shall, without notice or demand,
do any or all of the following: (i) deliver notice of the Event of Default to
Borrower, (ii) by notice to Borrower declare all Obligations immediately due and
payable (but if an Event of Default described in Section 10.1(f) occurs all
Obligations shall be immediately due and payable without any action by Agent or
the Lenders), or (iii) by notice to any Borrower suspend or terminate the
obligations, if  any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between any
Credit Party and Agent and/or the Lenders (but if an Event of Default described
in Section 10.1(f) occurs all obligations, if any, of the Lenders to  advance
money or extend credit for Borrower’s benefit under this Agreement or under any
other agreement between Borrower and Agent and/or the Lenders shall be
immediately terminated without any action by Agent or the Lenders).

(b) Without limiting the rights of Agent and Lenders set forth in Section
10.2(a) above, upon the occurrence and during the continuance of an Event of
Default, Agent shall have the right, without notice or demand, to do any or all
of the following:  

(i) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;

(ii) apply to the Obligations (A) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (B) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;

(iii) settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent’s security interest in such funds, and verify the amount of such
Account;  

(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may also, subject to applicable law, render any or all of the
Collateral unusable at a Credit Party’s premises and may, subject to applicable
law, dispose of such Collateral on such premises without liability for rent or
costs. Each Credit Party, subject to applicable law, grants Agent a license to
enter and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

(v) pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;

(vi) subject to applicable law, ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, and/or advertise for sale, the Collateral.  Agent is
hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, each Credit Party’s labels, patents, copyrights, mask works,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) and, in connection with
Agent’s exercise of its rights under this Article 10, such Credit Party’s rights
under all licenses and all franchise agreements shall be deemed to inure to
Agent for the benefit of the Lenders;

(vii) place a “hold” on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

(viii) demand and receive possession of the Books of Borrower and the other
Credit Parties; and

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

21            

 

 

--------------------------------------------------------------------------------

 

(ix) exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

10.3 Notices.  Any notice that Agent is required to give to a Credit Party under
the UCC of the time and place of any public sale or the time after which any
private sale or other intended disposition of the Collateral is to be made shall
be deemed to constitute reasonable notice if such notice is given in accordance
with this Agreement at least five (5) days prior to such action.  

10.4 Protective Payments.  If any Credit Party fails to pay or perform any
covenant or obligation under this Agreement or any other Financing Document,
Agent may pay or perform such covenant or obligation, and all amounts so paid by
Agent are Protective Advances and immediately due and payable, bearing interest
at the then highest applicable rate for the Credit Facilities hereunder, and
secured by the Collateral.  No such payments or performance by Agent shall be
construed as an agreement to make similar payments or performance in the future
or constitute Agent’s waiver of any Event of Default.

10.5 Liability for Collateral No Waiver; Remedies Cumulative.  So long as Agent
and the Lenders comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent
and the Lenders, Agent and the Lenders shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.  Agent’s failure, at any time or
times, to require strict performance by any Credit Party of any provision of
this Agreement or any other Financing Document shall not waive, affect, or
diminish any right of Agent thereafter to demand strict performance and
compliance herewith or therewith.  No waiver hereunder shall be effective unless
signed by Agent and then is only effective for the specific instance and purpose
for which it is given.  Agent’s rights and remedies under this Agreement and the
other Financing Documents are cumulative.  Agent has all rights and remedies
provided under the Code, by Law, or in equity.  Agent’s exercise of one right or
remedy is not an election, and Agent’s waiver of any Event of Default is not a
continuing waiver.  Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.  

10.6 Application of Payments and Proceeds.  Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (i) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(ii) unless the Agent and the Lenders shall agree otherwise, the proceeds of any
sale of, or other realization upon all or any part of the Collateral shall be
applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents.  Borrower shall remain fully
liable for any deficiency.  Any balance remaining shall be delivered to Borrower
or to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  Unless the Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.  

10.7 Waivers.

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents and hereby
ratifies and confirms whatever Agent or Lenders may do in this regard; (ii) all
rights to notice and a hearing prior to Agent's or any Lender's entry upon the
premises of Borrower, the taking possession or control of, or to Agent's or any
Lender's replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws.  Borrower acknowledges that it has been advised by
counsel of its choice and decision with respect to this Agreement, the other
Financing Documents and the transactions evidenced hereby and thereby.

(b) Borrower for itself and all its successors and assigns, (i) agrees that its
liability shall not be in any manner affected by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by Lender; (ii)
consents to any indulgences and all extensions of time, renewals, waivers, or
modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

22            

 

 

--------------------------------------------------------------------------------

 

part thereof, with or without substitution, and agrees to the addition or
release of Borrower, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Borrower and without affecting
its liability hereunder; (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Credit Party, Agent or any
Lender for any tax on the indebtedness; and (iv) to the fullest extent permitted
by law, expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Credit Facilities or to any subsequent disbursement of Credit Extensions,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to any future Credit Extensions and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements.  Any forbearance by Agent or a Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Credit Facilities, shall not be a waiver of or preclude the exercise of any
right or remedy nor shall it serve as a novation of the Financing Documents or
as a reinstatement of the Obligations or a waiver of such right of acceleration
or the right to insist upon strict compliance of the terms of the Financing
Documents.  Agent's or any Lender's acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Agent's and such Lender's right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment.  The procurement of insurance or the payment of taxes or other
Liens or charges by Agent as the result of an Event of Default shall not be a
waiver of Agent's right to accelerate the maturity of the Obligations, nor shall
Agent's receipt of any condemnation awards, insurance proceeds, or damages under
this Agreement operate to cure or waive any Credit Party's default in payment of
sums secured by any of the Financing Documents.

(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, Borrower agrees that if an Event of Default is
continuing (i) Agent and Lenders shall not be subject to any "one action" or
"election of remedies" law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrower and the Financing
Documents and other security instruments or agreements securing the Obligations
have been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrower's obligations under the Financing Documents.

(e) Neither Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations.  Nothing contained herein or
in any other Financing Document shall be construed as requiring Agent or any
Lender to resort to any part of the Collateral for the satisfaction of any of
Borrower's obligations under the Financing Documents in preference or priority
to any other Collateral, and Agent may seek satisfaction out of all of the
Collateral or any part thereof, in its absolute discretion in respect of
Borrower's obligations under the Financing Documents.  To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives in
the event of foreclosure of any or all of the Collateral any equitable right
otherwise available to any Credit Party which would require the separate sale of
any of the Collateral or require Agent or Lenders to exhaust their remedies
against any part of the Collateral before proceeding against any other part of
the Collateral; and further in the event of such foreclosure Borrower does
hereby expressly consent to and authorize, at the option of Agent, the
foreclosure and sale either separately or together of each part of the
Collateral.

10.8 Injunctive Relief.  The parties acknowledge and agree that, in the event of
a breach or threatened breach of any Credit Party’s obligations under any
Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section 10.8 as if this Section 10.8 were a part of each Financing
Document executed by such Credit Party.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

23            

 

 

--------------------------------------------------------------------------------

 

10.9 Other Currency.  Without limiting Section 2.6(c) or any other provision of
this Agreement, to the extent permitted by applicable Law, the obligations of
any of the Credit Parties in respect of any amount due under this Agreement
shall, notwithstanding any payment in any other currency (the “Other Currency”)
(whether pursuant to a judgment or otherwise), be discharged only to the extent
of the amount in the currency in which it is due (the “Agreed Currency”) that
the Agent or Lenders may, in accordance with normal banking procedures, purchase
with the sum paid in the Other Currency (after any premium and costs of
exchange) on the Business Day immediately after the day on which the Agent or
Lender receives the payment.  If the amount of the Agreed Currency that may be
so purchased for any reason falls short of the amount originally due, such
Credit Party shall pay all additions amounts, in the Agreed Currency, as may be
necessary to compensate for the shortfall.  Any obligation of a Credit Party not
discharged by that payment shall, to the extent permitted by applicable law, be
due as a separate and independent obligation and, until discharged as provided
in this Section 10.9, continue in full force and effect.

 

11

NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other
Financing Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) if to Borrower or any other U.S. Credit Party
or U.S. Subsidiary of a Credit Party, upon the earlier of actual receipt and
three (3) Business Days after deposit in the U.S. mail, first class, registered
or certified mail return receipt requested, with proper postage prepaid; (b) if
to any non-U.S. Credit Party or non-U.S. Subsidiary of a Credit Party, upon the
earlier or actual receipt and seven (7) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (c) upon transmission, when sent by electronic mail (if
an email address is specified herein) or facsimile transmission; (d) if to
Borrower or any U.S. Credit Party or U.S. Subsidiary of a Credit Party, one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid and if to any non-U.S. Credit Party or non-U.S. Subsidiary of a Credit
Party, three (3) Business Days after deposit with a reputable overnight courier
with all charges prepaid; or (e) when delivered, if hand-delivered by messenger,
all of which shall be addressed to the party to be notified and sent to the
address, facsimile number, or email address indicated below.  Any of Agent,
Lender or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Article 11.

If to Borrower:

 

Quotient Biodiagnostics, Inc.

Pentlands Science Park, Bush Loan

Penicuik, Midlothian, EH26 0PL, United Kingdom

Attention: Roland Boyd

Fax: +44 131 445 6184

E-Mail: roland.boyd@quotientbd.com

If to Quotient Limited:

 

Quotient Limited

Pentlands Science Park, Bush Loan

Penicuik, Midlothian, EH26 0PL, United Kingdom

Attention: Roland Boyd

Fax: +44 131 445 6184

E-Mail: roland.boyd@quotientbd.com

If to Alba Bioscience Limited:

 

Alba Bioscience Limited

Pentlands Science Park, Bush Loan

Penicuik, Midlothian, EH26 0PL, United Kingdom

Attention: Roland Boyd

Fax: +44 131 445 6184

E-Mail: roland.boyd@quotientbd.com

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

24            

 

 

--------------------------------------------------------------------------------

 

If to QBD (QSIP) Limited:

 

QBD (QSIP) Limited

Pentlands Science Park, Bush Loan

Penicuik, Midlothian, EH26 0PL, United Kingdom

Attention: Roland Boyd

Fax: +44 131 445 6184

E-Mail: roland.boyd@quotientbd.com

 

If to Agent or to MidCap (or any of its Affiliates or Approved Funds) as a
Lender:

 

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Quotient transaction

Facsimile:  301-941-1450

Email:  notices@midcapfinancial.com

With a copy to:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Facsimile:  301-941-1450

Email:  legalnotices@midcapfinancial.com

If to any Lender other than MidCap: at the address set forth in the signature
pages to this Agreement or provided as a notice address for such in connection
with any assignment hereunder.

 

12

CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

12.1 THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER FINANCING
DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS ARE
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), AND THE RIGHTS,
REMEDIES AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR SUCH
FINANCING DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS
ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF MARYLAND, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS.  NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST EACH CREDIT PARTY OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND LENDERS (IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS
AGAINST SUCH CREDIT PARTY OR ITS PROPERTY. EACH CREDIT PARTY EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT IT MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH CREDIT PARTY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE APPLICABLE
CREDIT PARTY AT THE ADDRESS SET FORTH IN ARTICLE 11 OF THIS AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

25            

 

 

--------------------------------------------------------------------------------

 

COMPLETED UPON THE EARLIER TO OCCUR OF SUCH CREDIT PARTY’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE
PREPAID.

12.2 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH CREDIT PARTY, AGENT
AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12.3 Each Credit Party, Agent and each Lender agree that each Credit Extension
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of Maryland.

 

13

GENERAL PROVISIONS

13.1 Successors and Assigns.

(a) This Agreement binds and is for the benefit of the successors and permitted
assigns of each party.  No Credit Party may assign this Agreement or any rights
or obligations under it without Agent’s prior written consent (which may be
granted or withheld in Agent’s discretion).  Any Lender may at any time assign
to one or more Eligible Assignees all or any portion of such Lender’s Applicable
Commitment and/or Credit Extensions, together with all related obligations of
such Lender hereunder.  Borrower and Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned until Agent shall have received and accepted an effective assignment
agreement in substantially the form set forth in Exhibit I hereto or such other
form as Agent may deem acceptable, executed, delivered and fully completed by
the applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Agent reasonably shall
require.  Notwithstanding anything set forth in this Agreement to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, however, that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. If requested by Agent, each Credit
Party agrees to (i) execute any documents reasonably required to effectuate and
acknowledge each assignment of an Applicable Commitment or Credit Extension to
an assignee hereunder, (ii) make such Credit Party’s management available to
meet with Agent and prospective participants and assignees of Applicable
Commitments or Credit Extensions and (iii) assist Agent or the Lenders in the
preparation of information relating to the financial affairs of such Credit
party as any prospective participant or assignee of an Applicable Commitment or
Credit Extension reasonably may request.

(b) From and after the date on which the conditions described above have been
met, (i) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such assignment agreement, shall have the rights and
obligations of a Lender hereunder, and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination).  Upon the request of the
Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an
effective assignment agreement, each Borrower shall execute and deliver to Agent
for delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
secured notes in the aggregate principal amount of the Eligible Assignee's
Credit Extensions or Applicable Commitments (and, as applicable, secured
promissory notes in the principal amount of that portion of the principal amount
of the Credit Extensions or Applicable Commitments retained by the assigning
Lender).  

(c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its offices located in Bethesda, Maryland a copy of each assignment
agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the commitments of, and principal amount of the
Credit Extensions owing to, such Lender pursuant to the terms hereof.  The
entries in such register shall be conclusive, and Borrower, Agent and Lenders
may treat each Person whose name is recorded therein pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  Such register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent.

13.2 Indemnification.

(a) Borrower hereby agrees to promptly pay (i) all costs and expenses of Agent
(including, without limitation, the fees, costs and expenses of counsel to, and
independent appraisers and consultants retained by Agent) in connection with the

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

26            

 

 

--------------------------------------------------------------------------------

 

examination, review, due diligence investigation, documentation, negotiation,
closing and syndication of the transactions contemplated by the Financing
Documents, in connection with the performance by Agent of its rights and
remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; (iv) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with Agent's reservation of funds in
anticipation of the funding of the Credit Extensions to be made hereunder; and
(v) all costs and expenses incurred by Agent or Lenders (including penalties and
interest) for which the Credit Parties are responsible under the Financing
Documents (including, without limitation, section 2.6(h)) and in connection with
any litigation, dispute, suit or proceeding relating to any Financing Document
and in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto.  If Agent or any Lender uses in-house
counsel for any of these purposes, Borrower further agrees that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.

(b) Borrower hereby agrees to indemnify, pay and hold harmless Agent and Lenders
and the officers, directors, employees, trustees, agents, investment advisors,
collateral managers, servicers, and counsel of Agent and Lenders (collectively
called the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby and
the use or intended use of the proceeds of the Credit Facilities, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Financing Documents or the transactions contemplated hereby or thereby.

(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrower under this Section 13.2 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

13.3 Time of Essence.  Time is of the essence for the payment and performance of
the Obligations in this Agreement.

13.4 Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

13.5 Correction of Financing Documents.  Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Financing
Documents consistent with the agreement of the parties.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

27            

 

 

--------------------------------------------------------------------------------

 

13.6 Integration.  This Agreement and the Financing Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Financing Documents merge into this Agreement and the Financing
Documents.

13.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.  

13.8 Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrower in Section 13.2 to
indemnify each Lender and Agent shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.  All powers of
attorney and appointments of Agent or any Lender as Borrower’s attorney in fact
hereunder, and all of Agent’s and Lenders’ rights and powers in respect thereof,
are coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been fully repaid and
performed and Agent’s and the Lenders’ obligation to provide Credit Extensions
terminates.

13.9 Confidentiality.  In handling any confidential information of Borrower,
each of the Lenders and Agent shall use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Financing Document, but disclosure of information
may be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates for
purposes reasonably related to this Agreement; (b) to prospective transferees or
purchasers of any interest in the Credit Extensions that are advised of the
confidential nature of such information and are instructed to keep such
information confidential; (c) as required by Law, regulation, subpoena, order or
other legal, administrative, governmental or regulatory request; (d) to
regulators or as otherwise required in connection with an examination or audit,
or to any nationally recognized rating agency; (e) as Agent or any Lender
considers appropriate in exercising remedies under the Financing Documents; (f)
to financing sources that are advised of the confidential nature of such
information and are instructed to keep such information confidential; (g) to
third party service providers of the Lenders and/or Agent so long as such
service providers are bound to such Lender or Agent by obligations of
confidentiality; and (h) in connection with any litigation or other proceeding
to which such Lender or Agent or any of their Affiliates is a party or
bound.  Confidential information does not include information that either: (i)
is in the public domain or in the Lenders’ and/or Agent’s possession when
disclosed to the Lenders and/or Agent, or becomes part of the public domain
after disclosure to the Lenders and/or Agent; or (ii) is disclosed to the
Lenders and/or Agent by a third party, if the Lenders and/or Agent does not know
that the third party is prohibited from disclosing the information.  The
agreements provided under this Section 13.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 13.9.

13.10 Right of Set-off.  Borrower hereby grants to Agent and to each Lender, a
lien, security interest and right of set-off as security for all Obligations to
Agent and each Lender hereunder, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or the Lenders or any
entity under the control of Agent or the Lenders (including an Agent or Lender
Affiliate) or in transit to any of them.  At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Agent
or the Lenders may set-off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  

13.11 Publicity.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Agent or any Lender or any of their Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by applicable Law, subpoena or judicial or similar order, in which case Credit
Parties shall endeavor to give Agent prior written notice of such publication or
other disclosure.  Each Lender and each Credit Party hereby authorizes each
Lender to publish the name of such Lender and such Credit Party, the existence
of the financing arrangements referenced under this Agreement, the primary
purpose and/or structure of those arrangements, the amount of credit extended
under each facility, the title and role of each party to this Agreement, and the
total amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and each Credit Party agrees that each
Lender may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, such authorization shall be
subject to such Lender

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

28            

 

 

--------------------------------------------------------------------------------

 

providing Borrower and the other Lenders with an opportunity to review and
confer with such Lender regarding, and approve, the contents of any such
tombstone, advertisement or information, as applicable, prior to its initial
submission for publication, but subsequent publications of the same tombstone,
advertisement or information shall not require any Credit Party’s approval.

13.12 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

13.13 Approvals.  Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Agent or Lenders with respect to
any matter that is the subject of this Agreement or the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

13.14 Amendments; Required Lenders; Inter-Lender Matters.

(a) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document, no approval or consent thereunder, or
any consent to any departure by any Credit Party therefrom (in each case, other
than amendments, waivers, approvals or consents deemed ministerial by Agent),
shall in any event be effective unless the same shall be in writing and signed
by Borrower, the other Credit Parties if directly affected thereby, Agent and
Required Lenders.  Except as set forth in clause (b) below, all such amendments,
modifications, terminations or waivers requiring the consent of the “Lenders”
shall require the written consent of Required Lenders.

(b) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document shall, unless in writing and signed by
Agent and by each Lender directly affected thereby: (i) increase or decrease the
Applicable Commitment of any Lender (which shall be deemed to affect all
Lenders), (ii) reduce the principal of or rate of interest on any Obligation or
the amount of any fees payable hereunder, (iii) postpone the date fixed for or
waive any payment of principal of or interest on any Credit Extension, or any
fees or reimbursement obligation hereunder, (iv) release all or substantially
all of the Collateral, or consent to a transfer of any of the Intellectual
Property, in each case, except as otherwise expressly permitted in the Financing
Documents (which shall be deemed to affect all Lenders), (v) subordinate the
lien granted in favor of Agent securing the Obligations (which shall be deemed
to affect all Lenders, except as otherwise provided below), (vi) except as
otherwise permitted under this Agreement release a Credit Party from, or consent
to a Credit Party’s assignment or delegation of, such Credit Party’s obligations
hereunder and under the other Financing Documents or any Guarantor from its
guarantee of the Obligations (which shall be deemed to affect all Lenders); or
(vii) amend, modify, terminate or waive this Section 13.14(b) or the definition
of “Required Lenders” or “Pro Rata Share” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender.  For purposes of the
foregoing, no Lender shall be deemed affected by (i) waiver of the imposition of
the Default Rate or imposition of the Default Rate to only a portion of the
Obligations, (ii) waiver of the accrual of late charges, (iii) waiver of any fee
solely payable to Agent under the Financing Documents, (iv) subordination of a
lien granted in favor of Agent provided such subordination is limited to
equipment being financed by a third party providing Permitted Indebtedness.
Notwithstanding any provision in this Section 13.14 to the contrary, no
amendment, modification, termination or waiver affecting or modifying the rights
or obligations of Agent hereunder shall be effective unless signed by Agent and
Required Lenders.

(c) Agent shall not grant its written consent to any deviation or departure by
Borrower or any Credit Party from the provisions of Article 7 without the prior
written consent of the Required Lenders.  Required Lenders shall have the right
to direct Agent to take any action described in Section 10.2(b). Upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in Section 10.2 without the written consent of
Required Lenders following the occurrence of an “Exigent Circumstance” (as
defined below).  All matters requiring the satisfaction or acceptance of Agent
in the definition of Subordinated Debt shall further require the satisfaction
and acceptance of each Required Lender.  Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise.  As used in this Section,
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Agent, imminently threatens the ability of Agent to realize upon all
or any material portion of the Collateral, such as, without limitation,
fraudulent removal, concealment, or abscondment thereof, destruction or material
waste thereof, or failure of Borrower after reasonable demand to maintain or
reinstate adequate casualty insurance coverage, or which, in the judgment of
Agent, could result in a material diminution in value of the Collateral.  

13.15 Borrower Liability.  If there is more than one entity comprising Borrower,
then (a) any Borrower may, acting singly, request Credit Extensions hereunder,
(b) each Borrower hereby appoints the other as agent for the other for all
purposes hereunder, including with respect to requesting Credit Extensions
hereunder, (c) each Borrower shall be jointly and severally obligated to pay and

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

29            

 

 

--------------------------------------------------------------------------------

 

perform all obligations under the Financing Documents, including, but not
limited to, the obligation to repay all Credit Extensions made hereunder and all
other Obligations, regardless of which Borrower actually receives said Credit
Extensions, as if each Borrower directly received all Credit Extensions, and (d)
each Borrower waives (1) any suretyship defenses available to it under the Code
or any other applicable law, and (2) any right to require the Lenders or Agent
to: (A) proceed against any Borrower or any other person; (B) proceed against or
exhaust any security; or (C) pursue any other remedy.  The Lenders or Agent may
exercise or not exercise any right or remedy they have against any Credit Party
or any security (including the right to foreclose by judicial or non-judicial
sale) without affecting any other Credit Party’s liability or any Lien against
any other Credit Party’s assets.  Notwithstanding any other provision of this
Agreement or other related document, until payment in full of the Obligations
and termination of the Applicable Commitments, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of the Lenders and Agent under this
Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Credit Party, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by any Credit Party with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by a Credit Party with respect to the Obligations in connection with this
Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Credit Party in contravention of
this Section, such Credit Party shall hold such payment in trust for the Lenders
and Agent and such payment shall be promptly delivered to Agent for application
to the Obligations, whether matured or unmatured.

13.16 Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

13.17 USA PATRIOT Act Notification

.  Agent (for itself and not on behalf of any Lender) and each Lender hereby
notifies each Credit Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record certain information and
documentation that identifies such Credit party, which information includes the
name and address of such Credit party and such other information that will allow
Agent or such Lender, as applicable, to identify such Credit Party in accordance
with the USA PATRIOT Act.

13.18 Warrants.  Notwithstanding anything to the contrary herein, any warrants
issued to the Lenders by any Credit Party, the stock issuable thereunder, any
equity securities purchased by Lenders, any amounts paid thereunder, any
dividends, and any other rights in connection therewith shall not be subject to
the terms and conditions of this Agreement.  Nothing herein shall affect any
Lender’s rights under any such warrants, stock, or other equity securities to
administer, manage, transfer, assign, or exercise such warrants, stock, or other
equity securities for its own account.

13.19 Existing Agreements Superseded; Exhibits and Schedules.

(a) The Original Credit Agreement, including the schedules thereto, is
superseded by this Agreement, including the schedules hereto, which has been
executed in amendment, restatement and modification of, but not in novation or
extinguishment of, the obligations under the Original Credit Agreement.  It is
the express intention of the parties hereto to reaffirm the indebtedness created
under the Original Credit Agreement which is evidenced by the notes provided for
therein and secured by the Collateral.  Any and all outstanding amounts under
the Original Credit Agreement including, but not limited to principal, accrued
interest, fees (except as otherwise provided in the Fee Letter) and other
charges, as of the Closing Date shall be carried over and deemed outstanding
under this Agreement.  

(b) Each Credit Party reaffirms its obligations under each Financing Document to
which it is a party, including but not limited to the Security Documents and the
schedules thereto.  

(c) Each Credit Party acknowledges and confirms that (i) the Liens and security
interests granted pursuant to the Financing Documents secure the indebtedness,
liabilities and obligations of the Credit Parties to Agent and the Lenders under
the Original Credit Agreement, as amended and restated hereby, and that the term
“Obligations” as used in the Financing Documents (or any other term used therein
to describe or refer to the indebtedness, liabilities and obligations of the
Borrowers and the other Credit

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

30            

 

 

--------------------------------------------------------------------------------

 

Parties to Agent and the Lenders) includes, without limitation, the
indebtedness, liabilities and obligations of the Borrowers under this Agreement
and the Secured Promissory Notes to be delivered hereunder, if any, and under
the Original Credit Agreement, as amended and restated hereby, as the same
further may be amended, restated, supplemented and/or modified from time to
time, and (ii) the grants of Liens under and pursuant to the Financing Documents
shall continue unaltered, and each other Financing Document shall continue in
full force and effect in accordance with its terms unless otherwise amended by
the parties thereto, and the parties hereto hereby ratify and confirm the terms
thereof as being in full force and effect and unaltered by this Agreement and
all references in the any of the Financing Documents to the “Credit Agreement”
shall be deemed to refer to this Amended and Restated Credit Agreement.

 

14

AGENT

14.1 Appointment and Authorization of Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes Agent to
take such action on its behalf under the provisions of this Agreement and each
other Financing Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other
Financing Document, together with such powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of Agent and
Lenders and none of Credit Parties nor any other Person shall have any rights as
a third party beneficiary of any of the provisions hereof.  The duties of Agent
shall be mechanical and administrative in nature.  Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Financing Document,
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Financing Document or otherwise exist against
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Financing Documents with reference to Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  Without limiting the generality of the foregoing, Agent shall have the
sole and exclusive right and authority (to the exclusion of the Lenders), and is
hereby authorized, to (a) act as collateral agent for Agent and each Lender for
purposes of the perfection of all liens created by the Financing Documents and
all other purposes stated therein, (b) manage, supervise and otherwise deal with
the Collateral, (c) take such other action as is necessary or desirable to
maintain the perfection and priority of the liens created or purported to be
created by the Financing Documents, (d) except as may be otherwise specified in
any Financing Document, exercise all remedies given to Agent and the other
Lenders with respect to the Collateral, whether under the Financing Documents,
applicable law or otherwise and (e) execute any amendment, consent or waiver
under the Financing Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent and the Lenders for purposes of the perfection of all liens
with respect to the Collateral, including any deposit account maintained by a
Credit Party with, and cash and cash equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.  

(b) In relation to the Swiss Security Documents the following additional
provisions shall apply:

(i) The Agent holds:

(1) any security created or expressed to be created under or pursuant to the
Swiss Security Documents by way of a security assignment (Sicherungsabtretung)
or transfer for security purposes (Sicherungsübereignung) or any other
non-accessory (nicht akzessorische) security;

(2) the benefit of this Section 14.1; and

(3) any proceeds and other benefits of such security as fiduciary
(treuhänderisch) in its own name but for the account of all relevant Lenders
which have the benefit of such security in accordance with this Agreement and
the respective Swiss Security Documents;

(ii) Each Lender hereby authorizes the Agent:

(1) to (1) accept and execute as its direct representative (direkter
Stellvertreter) any Swiss law pledge or any other Swiss law accessory
(akzessorische) security created or expressed to be created under or pursuant to
the Swiss Security Documents for the benefit of such Lender and (2) hold,
administer and, if necessary, enforce any such security on behalf of each
relevant Lender which has the benefit of such security;

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

31            

 

 

--------------------------------------------------------------------------------

 

(2) to agree as its direct representative (direkter Stellvertreter) to
amendments and alterations to any Swiss Security Documents which creates a
pledge or any other Swiss law accessory (akzessorische) security;

(3)to effect as its direct representative (direkter Stellvertreter) any release
of a security created under the Swiss Security Documents in accordance with this
Agreement below; and

(4) to exercise as its direct representative (direkter Stellvertreter) such
other rights granted to the Agent hereunder or under the relevant Swiss Security
Documents; and

(iii) Each Credit Party hereby authorizes the Agent, when acting in its capacity
as creditor of the Parallel Debt Claims as set forth in Section 14.13, to hold:

(1) any Swiss law pledge or any other Swiss law accessory (akzessorische)
security;

(2) any proceeds of such security; and

(3) the benefit of this Section 14.1 and of the Parallel Debt claims, as
creditor in its own right but for the benefit of the Lenders in accordance with
this Agreement.

14.2 Successor Agent.

(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) fifty percent (50%) or more of the Credit Extensions or
Applicable Commitments then held by Agent (in its capacity as a Lender), in each
case without the consent of the Lenders or Borrower.  Following any such
assignment, Agent shall give notice to the Lenders and Borrower.  An assignment
by Agent pursuant to this subsection (a) shall not be deemed a resignation by
Agent for purposes of subsection (b) below.

(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrower.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrower and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this subsection (b).  

(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this subsection (c)).  The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

14.3 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Financing Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.  Any such Person to whom
Agent delegates a duty shall benefit from this Article 14 to the extent provided
by Agent.

14.4 Liability of Agent. Except as otherwise provided herein, no “Agent-Related
Person” (as defined  below) shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Financing Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement,

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

32            

 

 

--------------------------------------------------------------------------------

 

representation or warranty made by any Credit Party or any officer thereof,
contained herein or in any other Financing Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by Agent under or in connection with, this Agreement or any other Financing
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Financing Document, or for any
failure of any Credit Party or any other party to any Financing Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Financing Document, or to inspect the
Collateral, other properties or books or records of any Credit Party or any
Affiliate thereof.  The term “Agent-Related Person” means the Agent, together
with its Affiliates, and the officers, directors, employees, agents, advisors,
auditors and attorneys-in-fact of such Persons; provided, however, that no
Agent-Related Person shall be an Affiliate of Borrower.

14.5 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under any Financing Document (a) if
such action would, in the opinion of Agent, be contrary to law or any Financing
Document, (b) if such action would, in the opinion of Agent, expose Agent to any
potential liability under any law, statute or regulation or (c) if Agent shall
not first have received such advice or concurrence of all Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Financing Document in accordance with
a request or consent of all Lenders (or Required Lenders where authorized
herein) and such request and any action taken or failure to act pursuant thereto
shall be binding upon all the Lenders.

14.6 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default and/or Event of Default, unless Agent shall have
received written notice from a Lender or Borrower, describing such default or
Event of Default. Agent will notify the Lenders of its receipt of any such
notice. While an Event of Default has occurred and is continuing, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as Agent shall deem advisable or in the
best interest of the Lenders, including without limitation,  satisfaction of
other security interests, liens or encumbrances on the Collateral not permitted
under the Financing Documents, payment of taxes on behalf of Borrower or any
other Credit Party, payments to landlords, warehouseman, bailees and other
Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting a Credit Party and/or the Collateral.

14.7 Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Agent herein, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party which may
come into the possession of any Agent-Related Person.

14.8 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, each  Lender shall, severally and pro rata based on its
respective Pro Rata Share, indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities (which shall not include
legal expenses of Agent incurred in connection with the closing of the
transactions contemplated by this Agreement) incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

33            

 

 

--------------------------------------------------------------------------------

 

a judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender
shall, severally and pro rata based on its respective Pro Rata Share, reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Protective Advances incurred after the closing of the transactions
contemplated by this Agreement) incurred by Agent (in its capacity as Agent, and
not as a Lender) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Financing Document,
or any document contemplated by or referred to herein, to the extent that Agent
is not reimbursed for such expenses by or on behalf of Borrower. The undertaking
in this Section shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Agent.  The term
“Indemnified Liabilities” means those liabilities described in Section 13.2(a)
and Section 13.2(b).

14.9 Agent in its Individual Capacity.  With respect to its Credit Extensions,
MidCap shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not Agent, and
the terms “Lender” and “Lenders” include MidCap in its individual capacity.
MidCap and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party and any of their Affiliates and any
person who may do business with or own securities of any Credit Party or any of
their Affiliates, all as if MidCap were not Agent and without any duty to
account therefor to Lenders.  MidCap and its Affiliates may accept fees and
other consideration from a Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.  Each
Lender acknowledges the potential conflict of interest between MidCap as a
Lender holding disproportionate interests in the Credit Extensions and MidCap as
Agent, and expressly consents to, and waives, any claim based upon, such
conflict of interest.

14.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, Agent (irrespective of whether the principal of any Credit Extension,
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on such Credit
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent allowed in such judicial proceeding); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances.  To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

14.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize Agent,
at its option and in its discretion, to release (a) any Credit Party and any
Lien on any Collateral granted to or held by Agent under any Financing Document
upon the date that all Obligations due hereunder have been fully and
indefeasibly paid in full and no Applicable Commitments or other obligations of
any Lender to provide funds to Borrower under this Agreement remain outstanding,
and (b) any Lien on any Collateral that is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Financing Document. Upon request by Agent at any time, all Lenders will
confirm in writing Agent’s authority to release its interest in particular types
or items of Collateral pursuant to this Section 14.11.

14.12 Advances; Payments; Non-Funding Lenders.

(a) Advances; Payments.  If Agent receives any payment for the account of
Lenders on or prior to 11:00 a.m. (New York time) on any Business Day, Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Agent receives any payment for the account of Lenders
after 11:00 a.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

34            

 

 

--------------------------------------------------------------------------------

 

any Lender has failed to fund any Credit Extension (a “Non-Funding Lender”),
Agent shall be entitled to set-off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrower.

(b) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Credit Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount (including interest accruing on such amount
at the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
set-off, counterclaim or deduction of any kind.  

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to a Credit Party or paid to any other person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Credit Party or such other person, without
set-off, counterclaim or deduction of any kind.

14.13 Parallel Debt.

(a) Notwithstanding any other provision of this Agreement, and solely for the
purpose of security granted under the Swiss Security Documents, Borrower and the
other Credit Parties each hereby irrevocably and unconditionally undertakes (by
way of an abstract acknowledgment of debt (abstraktes Schuldanerkenntnis)) to
pay to Agent as creditor in its own right and not as a representative of the
Lenders amounts equal to any amounts owing from time to time by such Credit
Party to any Lender under any Financing Documents as and when, and in the
currency of, those amounts are due for payment under the applicable Financing
Documents.

(b) Borrower and the other Credit Parties each acknowledge that the obligations
of each Credit Party under Section 14.13(a) are several and are separate and
independent from, and shall not in any way limit or affect, the corresponding
obligations of such Credit Party to any Lender under any Financing Documents, as
applicable (its “Corresponding Debt”), nor shall the amounts for which each
Credit Party is liable under Section 14.13(a) (its “Parallel Debt”) be limited
or affected in any way by its Corresponding Debt; provided, that, (i) the
Parallel Debt of each Credit Party shall be decreased to the extent that its
Corresponding Debt has been irrevocably paid or discharged; and (ii) the
Corresponding Debt of each Credit Party shall be decreased to the extent that
its Parallel Debt has been irrevocably paid or discharged, but further provided
that the Corresponding Debt shall not be decreased, if it is effected by virtue
of any set-off, counterclaim or similar defence invoked by a Credit Party
vis-à-vis the Agent.

(c) Agent acts in its own name and not as a trustee, and its claims in respect
of the Parallel Debt shall not be held in trust.  The Liens granted under the
Financing Documents to Agent to secure the Parallel Debt is granted to Agent in
its capacity as creditor of the Parallel Debt and shall not be held in trust.

(d) All monies received or recovered by Agent pursuant to this Section 14.13,
and all amounts received or recovered by Agent from or by the enforcement of any
security interest granted to secure the Parallel Debt, shall be applied in
accordance with this Agreement.

(e) Without limiting or affecting Agent’s rights against the Credit Parties
(whether under this Section 14.13 or under any other provision of the Financing
Documents, as applicable) each Credit Party acknowledges that (i) nothing in
this Section 14.13 shall impose any obligation on Agent to advance any sum to
any Credit Party or otherwise under any Financing Documents, except in its
capacity as Lender; and (ii) for the purpose of any vote taken under any
Financing Documents, Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.

14.14 Miscellaneous.

(a) Neither Agent nor any Lender shall be responsible for the failure of any
Non-Funding Lender to make a Credit Extension or make any other advance required
hereunder.  The failure of any Non‑Funding Lender to make any Credit Extension
or any payment required by it hereunder shall not relieve any other Lender (each
such other Lender, an “Other Lender”) of its obligations to make the Credit
Extension or payment required by it, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make a Credit
Extension or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Financing

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

35            

 

 

--------------------------------------------------------------------------------

 

Document or constitute a “Lender” (or be included in the calculation of
“Required Lender” hereunder) for any voting or consent rights under or with
respect to any Financing Document.  At Borrower’s request, Agent or a person
reasonably acceptable to Agent shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such person, all of the Applicable
Commitments and all of the outstanding Credit Extensions of that Non-Funding
Lender for an amount equal to the principal balance of the Credit Extensions
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed assignment agreement reasonably acceptable to Agent.

(b) Each Lender shall promptly remit to the other Lenders such sums as may be
necessary to ensure the ratable repayment of each Lender’s portion of any Credit
Extension and the ratable distribution of interest, fees and reimbursements paid
or made by any Credit Party.  Notwithstanding the foregoing, if this Agreement
requires payments of principal and interest to be made directly to the Lenders,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is determined that a Lender received more than its
ratable share of scheduled payments made on any date or dates, then such Lender
shall remit to the Agent (for Agent to redistribute to itself and the Lenders in
a manner to ensure the payment to Agent of any sums due Agent hereunder and the
ratable repayment of each Lender’s portion of any Credit Extension and the
ratable distribution of interest, fees and reimbursements) such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Agent.  If any payment or distribution of any kind or character,
whether in cash, properties or securities and whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise, shall be received by
a Lender in excess of its ratable share, then (i) the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for application to the payments of amounts due on the other
Lender’s claims, or, in the case of Collateral, shall hold such Collateral for
itself and as agent and bailee for the Agent and other Lenders and (ii) such
Lender shall promptly advise the Agent of the receipt of such payment, and,
within five (5) Business Days of such receipt and, in the case of payments and
distributions, such Lender shall purchase (for cash at face value) from the
other Lenders (through the Agent), without recourse, such participations in the
Credit Extension made by the other Lenders as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them in
accordance with the respective Pro Rata Shares of the Lenders; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of a Credit Party from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest; provided, further, that the provisions of
this Section shall not be construed to apply to (x) any payment made by a Credit
Party pursuant to and in accordance with the express terms of this Agreement or
the other Financing Documents, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Applicable Commitment pursuant to Section 13.1.  Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section may
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  No documentation other than
notices and the like shall be required to implement the terms of this
Section.  The Agent shall keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased pursuant to this
Section and shall in each case notify the Lenders following any such purchases.

 

15

Guaranty

15.1 Guaranty.  Each Guarantor hereby unconditionally (a) guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all of the
Obligations, including payment in full of the principal, accrued but unpaid
interest and all other amounts due and owing to the Agent and Lenders under the
Term Credit Facility and (b) indemnifies each Lender immediately on demand
against any cost, loss or liability suffered by such Lender if any obligations
guaranteed by it are or become unenforceable, invalid, voided, avoid or illegal,
the amount of which such cost, loss or liability shall be equal to the amount
which such Lender would otherwise be entitled to recover. Each payment made by
any Guarantor pursuant to this Section 15 shall be made in lawful money of the
United States in immediately available funds.

15.2 Payment of Amounts Owed.  The Guarantee hereunder is an absolute,
unconditional and continuing guarantee of the full and punctual payment and
performance of all of the Obligations and not of their collectability only and
is in no way conditioned upon any requirement that the Agent or any Lender first
attempt to collect any of the Obligations from Borrower or resort to any
collateral security or other means of obtaining payment.  In the event of any
default by Borrower in the payment of the Obligations, after the expiration of
any applicable cure or grace period, each Guarantor agrees, on demand by Agent
(which demand may be made concurrently with notice to Borrower that Borrower is
in default of its obligations), to pay the Obligations, regardless of any
defense, right of set-off or recoupment or claims which Borrower or Guarantor
may have against Agent or Lenders or the holder of the Secured Promissory
Notes.  All of the remedies set forth in this Agreement, in any other Financing
Document or at law or equity shall be equally available to Agent and Lenders,
and the choice by Agent or Lenders of one such alternative over another shall
not be subject to question or challenge by any Guarantor or any other person,
nor shall any such choice be asserted as a defense, setoff, recoupment

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

36            

 

 

--------------------------------------------------------------------------------

 

or failure to mitigate damages in any action, proceeding, or counteraction by
Agent or Lenders to recover or seeking any other remedy under this Guarantee,
nor shall such choice preclude Agent or Lenders from subsequently electing to
exercise a different remedy.

15.3 Certain Waivers by Guarantor.  To the fullest extent permitted by law, each
Guarantor does hereby:

(a) waive notice of acceptance of this Agreement by Agent and Lenders and any
and all notices and demands of every kind which may be required to be given by
any statute, rule or law;

(b) agree to refrain from asserting, until after repayment in full of the
Obligations, any defense, right of set-off, right of recoupment or other claim
which such Guarantor may have against Borrower;

(c) waive any defense, right of set-off, right of recoupment or other claim
which such Guarantor may have against Agent, Lenders or the holder of the
Secured Promissory Notes;

(d) waive any and all rights such Guarantor may have under any anti-deficiency
statute or other similar protections;

(e) waive all rights at law or in equity to seek subrogation, contribution,
indemnification or any other form of reimbursement or repayment from Borrower,
any other Guarantor or any other person or entity now or hereafter primarily or
secondarily liable for any of the Obligations until the Obligations have been
paid in full;

(f) waive presentment for payment, demand for payment, notice of nonpayment or
dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge such Guarantor
with liability;

(g) waive the benefit of all appraisement, valuation, marshalling, forbearance,
stay, extension, redemption, homestead, exemption and moratorium laws now or
hereafter in effect;

(h) waive any defense based on the incapacity, lack of authority, death or
disability of any other person or entity or the failure of Agent or Lenders to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding;

(i) waive any defense based on an election of remedies by Agent or Lenders,
whether or not such election may affect in any way the recourse, subrogation or
other rights of such Guarantor against Borrower, any other Guarantor or any
other person in connection with the Obligations;

(j) waive any defense based on the failure of the Agent or Lenders to (i)
provide notice to such Guarantor of a sale or other disposition of any of the
security for any of the Obligations, or (ii) conduct such a sale or disposition
in a commercially reasonable manner;

(k) waive any defense based on the negligence of Agent or Lenders in
administering this Agreement or the other Financing Documents (including, but
not limited to, the failure to perfect any security interest in any Collateral),
or taking or failing to take any action in connection therewith, provided,
however, that such waiver shall not apply to the gross negligence or willful
misconduct of the Agent or Lenders, as determined by the final, non-appealable
decision of a court having proper jurisdiction;

(l) waive the defense of expiration of any statute of limitations affecting the
liability of such Guarantor hereunder or the enforcement hereof;

(m) waive any right to file any Claim (as defined below) as part of, and any
right to request consolidation of any action or proceeding relating to a Claim
with, any action or proceeding filed or maintained by Agent or Lenders to
collect any Obligations of such Guarantor to Agent or Lenders hereunder or to
exercise any rights or remedies available to Agent or Lenders under the
Financing Documents, at law, in equity or otherwise;

(n) agree that neither Agent nor Lenders shall have any obligation to obtain,
perfect or retain a security interest in any property to secure any of the
Obligations (including any mortgage or security interest contemplated by the
Financing Documents), or to protect or insure any such property;

(o) waive any obligation Agent or Lenders may have to disclose to such Guarantor
any facts the Agent or Lenders now or hereafter may know or have reasonably
available to it regarding Borrower or Borrower’s financial condition, whether or
not

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

37            

 

 

--------------------------------------------------------------------------------

 

the Agent or Lenders have a reasonable opportunity to communicate such facts or
have reason to believe that any such facts are unknown to such Guarantor or
materially increase the risk to such Guarantor beyond the risk such Guarantor
intends to assume hereunder;

(p) agree that neither Agent nor Lenders shall be liable in any way for any
decrease in the value or marketability of any property securing any of the
Obligations which may result from any action or omission of the Agent or Lenders
in enforcing any part of this Agreement;

(q) waive any defense based on any invalidity, irregularity or unenforceability,
in whole or in part, of any one or more of the Financing Documents;

(r) waive any defense based on any change in the composition of Borrower, and

(s) waive any defense based on any representations and warranties made by such
Guarantor herein or by Borrower herein or in any of the Financing Documents.  

Each Guarantor hereby abandons any right it may have under the existing or
future laws of Jersey, whether by virtue of (a) the “droit de discussion” or
otherwise to require that recourse be had to the assets of any other person
before any claim is enforced against such Guarantor in respect of the
obligations assumed by it under the guarantee; and (b) the “droit de division”
or otherwise to require that any liability be apportioned or divided with any
other person or be reduced in any manner whatsoever.

For purposes of this section, the term “Claim” shall mean any claim, action or
cause of action, defense, counterclaim, retention, set-off or right of
recoupment of any kind or nature against the Agent or Lenders, its officers,
directors, employees, agents, members, actuaries, accountants, trustees or
attorneys, or any affiliate of the Agent or Lenders in connection with the
making, closing, administration, collection or enforcement by the Agent or
Lenders of the Obligations.

15.4 Guarantor’s Obligations Not Affected by Modifications of Financing
Documents.  Each Guarantor further agrees that such Guarantor’s liability as
guarantor shall not be impaired or affected by any renewals or extensions which
may be made from time to time, with or without the knowledge or consent of
Guarantor for the time for payment of interest or principal or by any
forbearance or delay in collecting interest or principal hereunder, or by any
waiver by Agent or Lenders under this Agreement or any other Financing
Documents, or by Agent’s or Lenders’ failure or election not to pursue any other
remedies it may have against Borrower or Guarantor, or by any change or
modification in the Secured Promissory Notes, this Agreement or any other
Financing Document, or by the acceptance by Agent or Lenders of any additional
security or any increase, substitution or change therein, or by the release by
Agent or Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Obligations even though Agent or Lenders might
lawfully have elected to apply such payments to any part or all of the
Obligations, it being the intent hereof that, subject to Agent’s or Lenders’
compliance with the terms of this Section 13 and the Financing Documents, each
Guarantor shall remain liable for the payment of the Obligations, until the
Obligations have been paid in full, notwithstanding any act or thing which might
otherwise operate as a legal or equitable discharge of a surety.  Each Guarantor
further understands and agrees that Agent or Lenders may at any time enter into
agreements with Borrower to amend, modify and/or increase the principal amount
of, interest rate applicable to or other economic and non-economic terms of this
Agreement or the other Financing Documents, and may waive or release any
provision or provisions of this Agreement or the other Financing Documents, and,
with reference to such instruments, may make and enter into any such agreement
or agreements as Agent, Lenders and Borrower may deem proper and desirable,
without in any manner impairing this Guarantee or any of Agent’s or Lenders’
rights hereunder or each Guarantor’s obligations hereunder, and each Guarantor’s
obligations hereunder shall apply to the this Agreement and other Financing
Documents as so amended, modified, extended, renewed or increased.

15.5 Reinstatement; Deficiency.  This guaranty shall continue to be effective or
be reinstated (as the case may be) if at any time payment of all or any part of
any sum payable pursuant to this Agreement or any other Financing Document is
rescinded or otherwise required to be returned by Agent or Lenders upon the
insolvency, bankruptcy, dissolution, liquidation, or reorganization of Borrower,
or upon or as a result of the appointment of a receiver, intervenor, custodian
or conservator of or trustee or similar officer for, Borrower or any substantial
part of its property, or otherwise, all as though such payment to Agent or
Lenders had not been made, regardless of whether Agent or Lenders contested the
order requiring the return of such payment.  In the event of the foreclosure of
the Financing Documents and of a deficiency, each Guarantor hereby promises and
agrees forthwith to pay the amount of such deficiency notwithstanding the fact
that recovery of said deficiency against Borrower would not be allowed by
applicable law; however, the foregoing shall not be deemed to require that Agent
or Lenders institute foreclosure proceedings or otherwise resort to or exhaust
any other collateral or security prior to or concurrently with enforcing this
guaranty.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

38            

 

 

--------------------------------------------------------------------------------

 

15.6 Subordination of Borrower’s Obligations to Guarantors; Claims in
Bankruptcy.  

(a) Any indebtedness of Borrower to any Guarantor (including, but not limited
to, any right of such Guarantor to a return of any capital contributed to
Borrower), whether now or hereafter existing, is hereby subordinated to the
payment of the Obligations.  Each Guarantor agrees that, until the Obligations
have been paid in full, such Guarantor will not seek, accept, or retain for its
own account, any payment from Borrower on account of such subordinated
debt.  Any payments to any Guarantor on account of such subordinated debt shall
be collected and received by such Guarantor in trust for Agent and Lenders and
shall be immediately paid over to Agent, for the benefit of Agent and Lenders,
on account of the Obligations without impairing or releasing the obligations of
such Guarantor hereunder.

(b) Each Guarantor shall promptly file in any bankruptcy or other proceeding in
which the filing of claims is required by law, all claims and proofs of claims
that such Guarantor may have against Borrower or any other Guarantor and does
hereby assign to Agent or its nominee (and will, upon request of Agent,
reconfirm in writing the assignment to Agent or its nominee of) all rights of
such Guarantor under such claims.  If such Guarantor does not file any such
claim, Agent, as attorney‑in‑fact for such Guarantor, is hereby irrevocably
authorized to do so in the name of such Guarantor, or in Agent’s discretion, to
assign the claim to a designee and cause proof of claim to be filed in the name
of Agent’s designee.  In all such cases, whether in administration, bankruptcy
or otherwise, the person or persons authorized to pay such claim shall pay to
Agent, for the benefit of Agent and Lenders, the full amount thereof and, to the
full extent necessary for that purpose, each Guarantor hereby assigns to the
Lenders all of such Guarantor’s rights to any such payments or distributions to
which such Guarantor would otherwise be entitled, such assignment being a
present and irrevocable assignment of all such rights.

15.7 Maximum Liability.  The provisions of this Section 15 are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Section 15 would otherwise be held or determined to be avoidable, invalid
or unenforceable on account of the amount of such Guarantor’s liability under
this Section 15, then, notwithstanding any other provision of this Section 15 to
the contrary, the amount of such liability shall, without any further action by
the Guarantors or the Agent or any Lender, be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 15.7 with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of the
Agent and the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person shall have any right or
claim under this Section 15.7 with respect to such Maximum Liability, except to
the extent necessary so that the obligations of any Guarantor hereunder shall
not be rendered voidable under applicable law. Each Guarantor agrees that the
Obligations may at any time and from time to time exceed the Maximum Liability
of each Guarantor without impairing this guaranty or affecting the rights and
remedies of the Agent or the Lenders hereunder, provided that, nothing in this
sentence shall be construed to increase any Guarantor’s obligations hereunder
beyond its Maximum Liability.

15.8 Guarantor’s Investigation.  Each Guarantor acknowledges receipt of a copy
of each of this Agreement and the other Financing Documents. Each Guarantor has
made an independent investigation of the other Credit Parties and of the
financial condition of the other Credit Parties. Neither Agent nor any Lender
has made and neither Agent nor any Lender does make any representations or
warranties as to the income, expense, operation, finances or any other matter or
thing affecting any Credit Party nor has Agent or any Lender made any
representations or warranties as to the amount or nature of the Obligations of
any Credit Party to which this Section 15 applies as specifically herein set
forth, nor has Agent or any Lender or any officer, agent or employee of Agent or
any Lender or any representative thereof, made any other oral representations,
agreements or commitments of any kind or nature, and each Guarantor hereby
expressly acknowledges that no such representations or warranties have been made
and such Guarantor expressly disclaims reliance on any such representations or
warranties

15.9 Termination.  The provisions of this Section 15 shall remain in effect
until this Agreement has terminated pursuant to its terms and all Obligations
(other than inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement) have been
satisfied.

15.10 Representative.  Each Guarantor hereby designates Borrower and its
representatives and agents on its behalf for the purpose of giving and receiving
all notices and other consents hereunder or under any other Financing Document
and taking all other actions on behalf of such Guarantor under the Financing
Documents.  Borrower hereby accepts such appointment.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

39            

 

 

--------------------------------------------------------------------------------

 

15.11 Swiss Limitations.  

(a) To the extent that Quotient Suisse grants its guaranty hereunder to secure
obligations other than (x) its own Obligations or (y) Obligations of one of its
subsidiaries, (i.e. to secure Obligations of its (direct or indirect) parent
companies (up-stream security) or its sister companies (cross-stream security)),
Quotient Suisse shall:

(i) only be liable for such payment obligation to the extent and in the maximum
amount (the “Swiss Available Amount”) of its profits and reserves available for
distribution at the point in time Quotient Suisse's obligations become due (in
each case in accordance with art. 675(2) and art 671(1), (2) and (3) Swiss Code
of Obligations), provided that such limitation shall not free Quotient Suisse
from its obligations in excess thereof, but merely postpone the performance date
therefore until such times as performance is again permitted notwithstanding
such limitation.  The Swiss Available Amount shall include the portion of equity
capital surplus (including any unrestricted portion of legal general reserves,
restricted reserves which may be converted into free reserves, other free
reserves, retained earnings and current net profits) which is freely available
(as the case may be after conversion) for distribution to shareholders under
Swiss law. Quotient Suisse shall at the request of the Agent take all measures
legally permissible required to ensure that the Swiss Available Amount is as
high as possible under Swiss law, including, without limitation by converting
restricted reserves into distributable reserves;

(ii) provide, within sixty (60) days from the request of the Agent, (a) an
interim audited balance sheet, (b) a determination of the Swiss Available Amount
based on such interim audited balance sheet and (c) a confirmation from the
auditors of Quotient Suisse that the Swiss Available Amount complies with the
provisions of Swiss corporate law which are aimed at protecting the share
capital and legal reserves;

(iii) pay to the Agent the Swiss Available Amount and, if required under
applicable law (including double-taxation treaties), deduct from any such
payments Swiss anticipatory tax (withholding tax) at the rate of 35% (or such
other rate as in force from time to time) and subject to any applicable double
taxation treaty:

 

1.

pay such deduction to the Swiss Federal Tax Administration; and

 

2.

within 30 days of making either a tax deduction or any payment required in
connection with that tax deduction, Quotient Suisse making that deduction shall
deliver to the Agent evidence reasonably satisfactory to the Agent that the tax
deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority,

to the extent such a deduction is made, Quotient Suisse shall not be obliged to
either gross up or indemnify the Lenders;

(iv) use its commercially reasonable efforts to ensure that any affiliate which
is, as a result of a payment under the Financing Documents, entitled to a full
or partial refund of the Swiss anticipatory tax, (i) requests a refund of the
Swiss anticipatory tax under any applicable law (including double taxation
treaties) and (ii) pays to the Agent upon receipt any amount so refunded to the
extent required to settle the guaranteed Obligations;

(v) take and cause to be taken all and any other action, including, if required
under Swiss practice or mandatory law at the time of payment, the passing of
shareholder's resolutions for the distribution of profits and reserves available
for distribution in accordance with the relevant provisions of the Swiss Code of
Obligations being in force at that time

 

16

DEFINITIONS

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

40            

 

 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Alba Bioscience Limited” means Alba Bioscience Limited, a company incorporated
in Scotland with registration number SC310584.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Applicable Commitment” has the meaning given it in Section 2.2

“Applicable Floor” means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule; provided, however, that for the
Applicable Prime Rate, the Applicable Floor is a per annum rate that is two
hundred basis points above the Applicable Floor for the Applicable Libor Rate.  

“Applicable Index Rate” means, for any Applicable Interest Period, the rate per
annum determined by Agent equal to the Applicable Libor Rate; provided, however,
that in the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of Agent or any Lender, make it unlawful or impractical for Agent or
such Lender to fund or maintain Obligations bearing interest based upon the
Applicable Libor Rate, Agent or such Lender shall give notice of such changed
circumstances to Agent and Borrower and the Applicable Index Rate for
Obligations outstanding or thereafter extended or made by Agent or such Lender
shall thereafter be the Applicable Prime Rate until Agent or such Lender
determines (as to the portion of the Credit Extensions or Obligations owed to
it) that it would no longer be unlawful or impractical to fund or maintain such
Obligations or Credit Extensions at the Applicable Libor Rate. In the event that
Agent shall have determined (which determination shall be final and conclusive
absent manifest error and binding upon all parties hereto), as of any Applicable
Interest Rate Determination Date, that adequate and fair means do not exist for
ascertaining the interest rate applicable to any Credit Facility on the basis
provided for herein, then Agent may select a comparable replacement index and
corresponding margin.  

“Applicable Interest Period” for each Credit Facility has the meaning specified
for that Credit Facility in the Credit Facility Schedule; provided, however,
that at any time that the Applicable Prime Rate is the Applicable Index Rate,
Applicable Interest Period shall mean the period commencing as of the most
recent Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination Date or such earlier date as the
Applicable Prime Rate shall no longer be the Applicable Index Rate; and
provided, further, that at any time the Libor Rate Index is adjusted as set
forth in the definition thereof, or re-implemented following invocation of the
Applicable Prime Rate as permitted herein, the Applicable Interest Period shall
mean the period of as of such adjustment or re-implementation and continuing
until the next Applicable Interest Rate Determination Date, if any.

“Applicable Interest Rate” means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin.

“Applicable Interest Rate Determination Date” means the second (2nd) Business
Day prior to the first (1st) day of the related Applicable Interest Period;
provided, however, that at any time that the Applicable Prime Rate is the
Applicable Index Rate, Applicable Interest Rate Determination Date means the
date of any change in the Base Rate Index; and provided, further, that at any
time the Libor Rate Index is adjusted as set forth in the definition thereof,
the Applicable Interest Rate Determination Date shall mean the date of such
adjustment or the second (2nd) Business Day prior to the first (1st) day of the
related Applicable Interest Period, as elected by Agent.

“Applicable Libor Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Libor
Rate Index.  

“Applicable Margin” for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule.  

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

41            

 

 

--------------------------------------------------------------------------------

 

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.  

“Applicable Prime Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index.  

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Base Rate Index” means, for any Applicable Interest Period, the rate per annum,
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) as
being the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. (“Wells Fargo”) at its principal office in San Francisco as its
“prime rate,” with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided, however, that Agent may, upon prior written notice to any Borrower,
choose a reasonably comparable index or source to use as the basis for the Base
Rate Index.  

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Blood Grouping” shall have the meaning set forth in the OCD Agreement on the
date hereof.  

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one such Person, or the sole Borrower if there is only one such
Person.  The term “any Borrower” shall refer to any Person comprising the
Borrower if there is more than one such Person, or the sole Borrower if there is
only one such Person.

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” means any day (other than Saturday or Sunday) on which banks are
open for general business in Maryland.

“Calculation Period” means, for each Testing Date, the twelve month period
ending on the last day of the month ending approximately 45 days prior to the
applicable Testing Date.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) Quotient Limited ceases to own and control, directly or indirectly,
all of the economic and voting rights associated with the outstanding securities
of each of its Subsidiaries; (b) the occurrence of any “change in control” or
any term of similar effect under any Subordinated Debt Document; (c) Borrower
ceases to own and control, directly or indirectly, all of the economic and
voting rights associated with the outstanding voting capital stock (or other
voting equity interest) of each of its Subsidiaries; (d) the chief executive
officer of Borrower as of the date hereof shall cease to be involved in the day
to day operations (including research and development) or management of the
business of Borrower, and a successor of such officer reasonably acceptable to
Agent is not appointed on terms reasonably acceptable to Agent within 90 days of
such cessation or involvement, (e) a “person” or “group” (within the meaning of
the Securities Exchange Act of

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

42            

 

 

--------------------------------------------------------------------------------

 

1934 and the rules of the SEC thereunder as in effect on the date hereof)
becomes, directly or indirectly, the beneficial owner of equity interests in
Quotient Limited representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding equity interests of Quotient
Limited or a majority of the seats (other than vacant seats) on the board of
directors of Quotient Limited shall at any time be occupied by persons who were
neither (x) nominated by the board of directors of Quotient Limited nor (y)
appointed by directors so nominated or (f) a “Change of Control” under the
Statement of Rights occurs.  

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other
Financing Documents, including, without limitation, all of the property
described in Exhibit A hereto.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

“Communication” has the meaning given it in Article 11.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” means any control agreement entered into among the
depository institution at which a Credit Party maintains a Deposit Account or
the securities intermediary or commodity intermediary at which a Credit Party
maintains a Securities Account or a Commodity Account, such Credit Party, and
Agent pursuant to which Agent obtains control (within the meaning of the Code)
for the benefit of the Lenders over such Deposit Account, Securities Account or
Commodity Account.

“Corresponding Debt” has the meaning given it in Section 14.13.

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

43            

 

 

--------------------------------------------------------------------------------

 

“Credit Facility” means a credit facility specified on the Credit Facility
Schedule.

“Credit Party” means Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document, and any Person
whose equity interests or portion thereof have been pledged or hypothecated to
Agent under any Financing Document; and “Credit Parties” means all such Persons,
collectively.

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.6(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Funding Account” is the Wells Account.

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Credit Party or any Subsidiary of a Credit
Party.  Notwithstanding the foregoing, in connection with assignments by a
Lender due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party becoming an assignee incident to such forced divestiture.

“Environmental Law” means all present and future any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority and/or Required
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

“Event of Default” has the meaning given it in Section 10.1.

“Exigent Circumstance” has the meaning given it in Section 13.14.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Fee Letters” means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Security Documents, the Fee Letter(s), each note and guarantee
executed by one or more Credit Parties in connection with the indebtedness
governed by this Agreement, and each other present or future agreement executed
by one or more Credit Parties and, or for the benefit of, the Lenders and/or
Agent in connection with this Agreement, all as amended, restated, or otherwise
modified from time to time.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

44            

 

 

--------------------------------------------------------------------------------

 

“Foreign Lender” has the meaning given it in Section 2.6(h)(iii).

“Foreign Security Documents” means the Scottish Security Documents, the Jersey
Security Documents and the Swiss Security Documents.

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” means each Person that is or hereafter becomes a party to this
Agreement as a guarantor of the Obligations.  As of the Closing Date, the
Guarantors are Quotient Limited, Alba Bioscience Limited, QBD (QSIP) Limited and
Quotient Suisse SA.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including:  (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d)
any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.  

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Indebtedness” means, without duplication of amounts described by more than one
of the following, (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit
(other than trade accounts payable in the Ordinary Course of Business and
liabilities associated with customer prepayments and deposits), (b) obligations
evidenced by notes, bonds, debentures or similar instruments, (c) capital lease
obligations, (d) non-contingent obligations of such Person to reimburse any bank
or other Person in respect of amounts paid under a letter of credit, banker’s
acceptance or similar instrument, (e) equity securities of such Person subject
to repurchase or redemption other than at the sole option of such Person, (f)
obligations secured by a Lien on any asset of such Person, whether or not

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

45            

 

 

--------------------------------------------------------------------------------

 

such obligation is otherwise an obligation of such Person, (g) “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment obligations or continuing obligations of any nature
of such Person arising out of purchase and sale contracts, (h) all Indebtedness
of others guaranteed by such Person, (i) off-balance sheet liabilities and/or
pension plan or multiemployer plan liabilities of such Person, (j) obligations
arising under non-compete agreements, (k) obligations arising under bonus,
deferred compensation, incentive compensation or similar arrangements, other
than those arising in the Ordinary Course of Business, and (l) Contingent
Obligations.

“Indemnitee” has the meaning given it in Section 13.2.

“Initial Payment Date” has the meaning given it in the Amortization Schedule.

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including (i) any procedures set out in Article 8 of the Interpretation (Jersey)
Law 1954 or an application is made to declare that the property is en desastre,
and (ii) assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement, dated as of the date hereof, by and among Agent,
Borrower, QBD (QSIP) Limited and Alba Bioscience Limited.

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) of all or substantially all of the assets
of another Person, or (ii) any business, Products, business line or product
line, division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.

“Jersey Security Documents” means the Jersey Security Interest Agreement in
relation to the shares in QBD (QS IP) Limited and any other security document as
may be executed from time to time in favor of the Agent which is governed by the
laws of Jersey and grants a Lien to secure the Obligations, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

“Joinder Requirements” has the meaning set forth in Section 6.8.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

“Lender” means any one of the Lenders.

“Lenders” means the Persons identified on the Credit Facility Schedule as
amended from time to time to reflect assignments made in accordance with this
Agreement.

“Libor Rate Index” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (a) the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits (for delivery on the first day of such
Applicable Interest Period or, if such day is

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

46            

 

 

--------------------------------------------------------------------------------

 

not a Business Day, on the preceding Business Day) in the amount of One Million
Dollars ($1,000,000) are offered to major banks in the London interbank market
on or about 11:00 a.m. (New York time) on the Applicable Interest Rate
Determination Date, for a period of thirty (30) days, which determination shall
be conclusive in the absence of manifest error, by (b) 100% minus the Reserve
Percentage; provided, however, that Agent may, upon prior written notice to any
Borrower, choose a reasonably comparable index or source to use as the basis for
the Libor Rate Index. The Libor Rate Index may be adjusted by Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs, in each case, due to changes in applicable Law
occurring subsequent to the commencement of the then Applicable Interest Period,
including changes in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor), which
additional or increased costs would increase the cost of funding loans bearing
interest based upon the Libor Rate Index; provided, however, that
notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.  In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender require such
Lender to furnish to Borrower a statement setting forth the basis for adjusting
such Libor Rate Index and the method for determining the amount of such
adjustment.  

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

“Luxembourg Holding Company” means that certain company to be formed under the
laws of Luxembourg for the purpose of owning 100% of the equity of Quotient
Suisse, Alba Bioscience Limited, and the Borrower.

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Agent’s Lien (or any Lender’s Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) a material
impairment in the value of the Collateral; (c) a material adverse change in the
business, operations, or condition (financial or otherwise) of the Credit
Parties, taken as a whole; or (d) a material impairment of the prospect of
repayment of any portion of the Obligations.

“Material Agreement” means (a) the agreements listed in the Disclosure Schedule,
(b) each agreement or contract to which a Credit Party is a party relating to
licensure of Material Intellectual Property or development of Products which are
material to the business of the Credit Parties or Material Intellectual
Property, (c) the Scottish Lease Documents, and (d) any agreement or contract to
which such Credit Party or its Subsidiaries is a party the termination of which
could reasonably be expected to result in a Material Adverse Change.  

“Material Indebtedness” has the meaning given it in Section 10.1.

“Maturity Date” means August 3, 2019.

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

“MidCap” has the meaning given it in the preamble of this Agreement.

“MosaiQ CE Mark” the signifier that the MosaiQ Device the MosaiQ Blood Grouping
Consumable conform with all European Community directives that apply to such
items, in accordance with Regulation (EC) No 765/2008, Decision No 768/2008/EC
and any other applicable legislation of the European Union providing for its
application.

“MosaiQ CE Mark Approval Date” means the date on which the MosaiQ CE Mark is
obtained.

“MosaiQ™ Blood Grouping Consumable” means a consumable product designed for
Blood Grouping when used in conjunction with the MosaiQ Device.

“MosaiQ Consumables” means the MosaiQ Blood Grouping Consumable.

“MosaiQ Consumables Sale Date” means the first day on which the MosaiQ Blood
Grouping Consumable is sold in the European Union.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

47            

 

 

--------------------------------------------------------------------------------

 

“MosaiQ Device” means the instrument being developed by Quotient for use in
Blood Grouping that is known as the MosaiQ™ instrument.

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes the Agent or Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party’s covenants and
obligations under the Financing Documents.  “Obligations” does not include
obligations under any warrants issued to Agent or a Lender.

“OCD Agreement” means that certain Distribution and Supply Agreement, dated as
of January 29, 2015, by and among Quotient Suisse, QBD (QS IP) Limited and
Ortho-Clinical Diagnostics, Inc., a New York corporation, as in effect on the
date hereof.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” means, for any Person, such Person’s formation documents,
and with respect to the Borrower, shall be certified with the Secretary of State
of such Person’s state of formation on a date that is no earlier than thirty
(30) days prior to the Closing Date, and (a) if such Person is a corporation,
its bylaws in current form, (b) if such Person is a limited liability company,
its limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices, which shall in any event
be at arms-length.

“Parallel Debt” has the meaning given it in Section 14.13.

“Payment Date” means the first calendar day of each calendar month.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate at any time outstanding; (c) Contingent Obligations arising under
indemnity agreements with title insurers; (d) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under Article
7; (e) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any swap contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(f) other Contingent Obligations not permitted by clauses (a) through (e) above,
not to exceed One Hundred Thousand Dollars ($100,000) in the aggregate at any
time outstanding and (g) Contingent Obligations arising under the Scottish Lease
Guarantee.  

“Permitted Distributions” means the following distributions:  (a) dividends by
any Credit Party or Subsidiary of any Credit Party to another Credit Party
provided that the Agent, for the benefit of the Lenders under this Agreement and
the other Financing Documents, has a first priority, perfected security interest
in all or substantially all of the assets of the Credit Party to which such
dividend is made; (b) dividends payable solely in common stock; (c) repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements or similar plans and (d) distributions consisting of the
preferential dividend in connection with the Preference Shares, provided that
any such dividend may not be paid in cash and the Preference Shares may not be
redeemed until a date that is 91 days following the payment in full of the
Obligations.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

48            

 

 

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” means:  (a) Borrower’s Indebtedness to the Lenders and
Agent under this Agreement and the other Financing Documents; (b) Indebtedness
existing on the Closing Date and described on the Disclosure Schedule; (c)
Indebtedness secured by Permitted Liens; (d) Subordinated Debt; (e) unsecured
Indebtedness to trade creditors incurred in the Ordinary Course of Business; (f)
Permitted Contingent Obligations; (g) extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (b) and (c)
above, provided, however, that the principal amount thereof is not increased or
the terms thereof are not modified to impose more burdensome terms upon the
obligors thereunder; (h) Indebtedness consisting of intercompany loans and
advances made by any Credit Party to any other Credit Party, provided that (1)
the obligations of the Credit Parties under such intercompany loan shall be
subordinated at all times to the Obligations of the Credit Parties hereunder or
under the other Financing Documents in a manner satisfactory to Agent and (2) to
the extent that such Indebtedness is evidenced by a promissory note or other
written instrument, Borrower shall pledge and deliver to Agent, for the benefit
of itself and the Lenders, the original promissory note or instrument, as
applicable, along with an endorsement in blank in form and substance
satisfactory to Agent; (i) Indebtedness consisting of the preferential dividend
in connection with the Preference Shares, provided that any such dividend may
not be paid in cash and the Preference Shares may not be redeemed until a date
that is 91 days following the payment in full of the Obligations; and (j)
Indebtedness of Credit Parties arising under the Scottish Lease Documents.

“Permitted Investments” means:  (a) Investments existing on the Closing Date and
described on the Disclosure Schedule; (b) Investments consisting of cash
equivalents; (c) any Investments in liquid assets permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved in writing by Agent;
(d) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of any
Credit Party’s business; (e) Investments consisting of deposit accounts or
securities accounts in which the Agent has a first priority perfected security
interest except as otherwise provided by Section 6.6; (f) Investments by any
Credit Party in any other Credit Party (following compliance with Section 6.8);
(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors; (h)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business, (i) Investments consisting of
intercompany Indebtedness in accordance with and to the extent permitted by
clause (h) of the definition of “Permitted Indebtedness” and (j) Investments
made by Credit Parties pursuant to and in accordance with the terms of the
Scottish Lease Documents.  

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) purchase money Liens (i) on Equipment acquired or held by a
Credit Party incurred for financing the acquisition of the Equipment securing no
more than Two Hundred Thousand Dollars ($200,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment; (c)
Liens for taxes, fees, assessments or other government charges or levies, either
not delinquent or being contested in good faith and for which adequate reserves
are maintained on the Books of the Credit Party against whose asset such Lien
exists, provided that no notice of any such Lien has been filed or recorded
under the Internal Revenue Code of 1986, as amended, and the treasury
regulations adopted thereunder; (d) statutory Liens securing claims or demands
of materialmen, mechanics, carriers, warehousemen, landlords and other Persons
imposed without action of such parties, provided that they have no priority over
any of Agent’s Lien and the aggregate amount of such Liens for all Credit
Parties does not any time exceed Fifty Thousand Dollars ($50,000); (e) leases or
subleases of real property granted in the Ordinary Course of Business, and
leases, subleases, non-exclusive licenses or sublicenses of property (other than
real property or Intellectual Property) granted in the Ordinary Course of
Business, if the leases, subleases, licenses and sublicenses do not prohibit
granting Agent a security interest; (f) banker’s liens, rights of set-off and
Liens in favor of financial institutions incurred made in the Ordinary Course of
Business arising in connection with a Credit Party’s Collateral Accounts
provided that such Collateral Accounts are subject to a Control Agreement to the
extent required hereunder; (g) Liens to secure payment of workers’ compensation,
employment insurance, old-age pensions, social security and other like
obligations incurred in the Ordinary Course of Business (other than Liens
imposed by ERISA); (h) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default; (i) easements, reservations,
rights-of-way, restrictions, minor defects or irregularities in title and
similar charges or encumbrances affecting real property not constituting a
Material Adverse Change; (j) Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) and (b) above,
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase; (k) liens on cash and cash equivalents held in deposit accounts or
securities accounts to the extent they secure obligations in respect of
corporate credit cards issued to officers or directors of Quotient Suisse in the
ordinary course of business (which deposit accounts or securities accounts are
maintained exclusively for such corporate credit cards); provided that the
amount in such deposit accounts or securities accounts shall not exceed 25,000
Swiss Francs in the aggregate at any time and (l) liens granted in favor of
Scottish Enterprise pursuant to and in accordance with the Scottish Lease
Security Agreement.  

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

49            

 

 

--------------------------------------------------------------------------------

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Preference Shares” means those certain preference shares as further described
on the Statement of Rights attached hereto as Exhibit D.

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents and the Warrants (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred by Agent or the Lenders in connection with the Financing Documents and
the Warrants.

“QBD (QS IP) Limited” means QBD (QS-IP) Limited, a corporation incorporated
under the laws of Jersey, Channel Islands, with registered number 109469.

“Quotient Limited” means Quotient Limited, a company incorporated under the laws
of Jersey with registered number 109886.

“Quotient Suisse” means Quotient Suisse S.A., a company formed under the laws of
Switzerland.

“Redemption Date” means the fourth anniversary of the issue date of the relevant
Preference Shares, as may be extended pursuant to Section 2.3.2 of the Statement
of Rights.

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60%) of the aggregate outstanding
principal amount of the Credit Extensions.  

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party (a) issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, or (b) issued by any
Person from which Borrower or any of its Subsidiaries have received an
accreditation.  Without limiting the generality of the foregoing, “Required
Permits” includes any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by Borrower as such activities are being
conducted by Borrower with respect to such Product at such time) and any drug
listings and drug establishment registrations under 21 U.S.C. Section 510,
registrations issued by DEA under 21 U.S.C. Section 823 (if applicable to any
Product), and those issued by State governments for the conduct of Borrower’s or
any Subsidiary’s business.

“Reservations” means:

 

(a)

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganization and other laws generally affecting the rights of
creditors;

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

50            

 

 

--------------------------------------------------------------------------------

 

 

(b)

the time barring of claims under Laws relating to the limitation of claims, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty or other equivalent Taxes in any relevant
jurisdiction may be void and defenses of set-off or counterclaim; 

 

(c)

similar principles, rights and defenses under the Laws of any relevant
jurisdiction; and

 

(d)

any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinions delivered to the
Agent or the Lenders pursuant to the provisions of this Agreement.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower or Quotient Limited, as the context may
require.  

“Scottish Lease Documents” means (i) that certain Ground Lease to be entered
into following the Closing Date between Scottish Enterprise and Alba Bioscience
Limited, together with all annexes, schedules and exhibits thereto, all in a
form substantially similar to, and with terms not materially less favorable to
Credit Parties, Agent and Lenders than, the forms attached hereto as Exhibit D
(the “Scottish Ground Lease”) (ii) that certain offer letter, to be issued
following the Closing Date by Shepherd and Wedderburn LLP, as agents for
Scottish Enterprise in favor of Alba Bioscience Limited, together with all
annexes, schedules and exhibits thereto, all in a form substantially similar to,
and with terms not materially less favorable to Credit Parties, Agent and
Lenders than, the forms attached hereto as Exhibit E, (iii) that certain
guarantee to be made following the Closing Date by Quotient Limited in favor of
Scottish Enterprise, together with all annexes, schedules and exhibits thereto,
all in a form substantially similar to, and with terms not materially less
favorable to Credit Parties, Agent and Lenders than, the forms attached hereto
as Exhibit (the “Scottish Lease Guarantee”), and (iv) that certain standard
security to be made following the Closing Date by Alba Bioscience Limited in
favor of Scottish Enterprise, together with all annexes, schedules and exhibits
thereto, all in a form substantially similar to, and with terms not materially
less favorable to Credit Parties, Agent and Lenders than, the forms attached
hereto as Exhibit G (the “Scottish Lease Security Agreement”).

“Scottish Security Documents” means (i) the bond and floating charge dated on or
about the Original Closing Date by Alba Bioscience Limited in favor of the Agent
and (ii) the pledge of shares dated on or about the date hereof by Quotient
Limited in favor of the Agent, in each case as amended, restated, supplemented
or otherwise modified from time to time.

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary on
behalf of such Person certifying that (a) such Person has the authority to
execute, deliver, and perform its obligations under each of the Financing
Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the Borrowing Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.

“Secured Promissory Note” has the meaning given it in Section 2.7.

“Security Documents” means the Foreign Security Documents and each other
agreement, document or instrument executed concurrently herewith or at any time
hereafter pursuant to which one or more Credit Parties or any other Person
provides, as security for all or any portion of the Obligations, a Lien on any
of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

“Stated Rate” has the meaning given it in Section 2.6(g).

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

51            

 

 

--------------------------------------------------------------------------------

 

“Statement of Rights” means that certain Statement of Rights in relation to
Preference Shares in the capital of the Company, made by Quotient Limited on or
about January 26, 2015.

“Subordinated Debt” means indebtedness incurred by any Credit Party which shall
be (a) in an amount satisfactory to Agent, (b) made pursuant to documents in
form and substance satisfactory to Agent (the “Subordinated Debt Documents”),
and (c) subordinated to all of such Credit Party’s now or hereafter indebtedness
to the Agent and Lenders pursuant to a Subordination Agreement.

“Subordination Agreement” means a subordination, intercreditor, or other similar
agreement in form and substance, and on terms, approved by Agent in writing.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.

“Swiss Assignment Agreement” means that certain Assignment Agreement, dated as
of the Closing Date, by Quotient Limited and Quotient Suisse in favor of Agent,
as amended, restated, supplemented or otherwise modified from time to time.

“Swiss Security Documents” means the Swiss Share Pledge and the Swiss Assignment
Agreement.

“Swiss Share Pledge” means, collectively, that certain Restated and Amended
Share Pledge Agreement and that certain Restatement Amendment Agreement Relating
to the Share Pledge Agreement, pursuant to which Quotient Limited granted a
continuing pledge and security interest in the equity interest of Quotient
Suisse, as amended, restated, supplemented or otherwise modified from time to
time.

“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Payment” means either the increase in a payment made by a Credit Party to
the Agent or a Lender under Section 2.6(h)(i) or a payment under Section
2.6(h)(ii).

“Taxes” has the meaning given it in Section 2.6(h).

“Testing Date” means the 15th day of each calendar month.

“Transfer” has the meaning given it in Section 7.1.

“Warrants” means the First Tranche Warrants, the Second Tranche Warrants and the
Third Tranche Warrants.  

“Wells Account” has the meaning given it in Section 6.6.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

 

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

52            

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending that this instrument constitute an instrument
executed and delivered under seal, the parties hereto have caused this Agreement
to be executed as of the Closing Date.

 

BORROWER:

 

Quotient Biodiagnostics, Inc.

 

 

 

By:

 

/s/Paul Cowan _________________(SEAL)

Name:

 

Paul Cowan

Title:

 

Chairman and Chief Executive Officer

 

GUARANTORS:

 

Quotient Limited

 

 

 

By:

 

/s/Paul Cowan _________________(SEAL)

Name:

 

Paul Cowan

Title:

 

Chairman and Chief Executive Officer

 

Alba Bioscience Limited

 

 

 

By:

 

/s/Paul Cowan _________________(SEAL)

Name:

 

Paul Cowan

Title:

 

Chairman and Chief Executive Officer

 

QBD (QSIP) Limited

 

 

 

By:

 

/s/Paul Cowan _________________(SEAL)

Name:

 

Paul Cowan

Title:

 

Chairman and Chief Executive Officer

 

Quotient Suisse SA

 

 

 

By:

 

/s/Paul Cowan _________________(SEAL)

Name:

 

Paul Cowan

Title:

 

Chairman and Chief Executive Officer

 

AGENT:

 

 

 

MIDCAP FINANCIAL TRUST

 

By:

 

Apollo Capital Management, L.P.,

its investment manager

 

 

 

By:

 

Apollo Capital Management GP, LLC,

its general partner

 

 

 

By:

 

/s/Maurice Amsellem_____________(SEAL)

Name:

 

Maurice Amsellem

Title:

 

Authorized Signatory

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

1            

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

MIDCAP FUNDING V TRUST

 

By:

 

Apollo Capital Management, L.P.,

its investment manager

 

 

 

By:

 

Apollo Capital Management GP, LLC,

its general partner

 

 

 

By:

 

/s/Maurice Amsellem_____________(SEAL)

Name:

 

Maurice Amsellem

Title:

 

Authorized Signatory

 

MIDCAP FUNDING XIII TRUST

 

By:

 

Apollo Capital Management, L.P.,

its investment manager

 

 

 

By:

 

Apollo Capital Management GP, LLC,

its general partner

 

 

 

By:

 

/s/Maurice Amsellem_____________(SEAL)

Name:

 

Maurice Amsellem

Title:

 

Authorized Signatory

 

 

 

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

2            

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

EXECUTION VERSION

EXHIBITS AND SCHEDULES

 

EXHIBITS 

 

 

 

Exhibit A

 

Collateral

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Credit Extension Form

Exhibit D

 

Statement of Rights

Exhibit E

 

Scottish Ground Lease

Exhibit F

 

Offer Letter

Exhibit G

 

Scottish Lease Guaranty

Exhibit H

 

Scottish Lease Security Agreement

Exhibit I

 

Form of Assignment Agreement

 

SCHEDULES

Credit Facility Schedule

Amortization Schedule (for each Credit Facility)

Post-Closing Obligations Schedule

Closing Deliveries Schedule

Disclosure Schedule

Intellectual Property Schedule

Products Schedule

Required Permits Schedule

Minimum Net Product Revenue Schedule

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

COLLATERAL

The Collateral consists of all assets of each Credit Party, including all of
such Credit Party’s right, title and interest in and to the following personal
property:

all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, investment accounts, commodity
accounts and other Collateral Accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all of such Credit Party’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:

 

MidCap Financial Trust, as Agent

FROM:

 

__________________________________

DATE:

 

________________, 201__

The undersigned authorized officer of Quotient Biodiagnostics, Inc. (“Borrower”)
certifies that under the terms and conditions of the Credit, Guaranty and
Security Agreement between Borrower, Agent and the Lenders (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Agreement”):

(1) Borrower is in complete compliance with all required covenants for the month
ending _______________, 201__, except as noted below;

(2) there are no Events of Default;

(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(4) Each of Borrower and the other Credit Parties has timely filed all required
tax returns and reports, and has timely paid all foreign, federal, state and
local taxes, assessments, deposits and contributions owed except as otherwise
permitted pursuant to the terms of the Agreement; and

(5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent.  

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

Monthly Financial Statements

Monthly within 45 days

Yes          No

Audited Financial Statements

Annually within 120 days after FYE

Yes          No

Board Approved Projections

Annually within 60 days after FYE

Yes          No

Compliance Certificate

Monthly within 45 days

Yes          No

Financial Covenant

Required

Actual

Complies

Pursuant to Section 8.2(a), maintain at all times (tested monthly, unless
otherwise noted) Minimum Net Product Revenue for the trailing twelve month
period of:

$_________

$_________

Yes          No

Pursuant to Section 8.2(b), maintain as of the last day of each calendar month
unrestricted cash and cash equivalents of:

$10,000,000.00

$_________

Yes          No

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

Quotient Biodiagnostics, Inc.

 

AGENT USE ONLY

 

 

 

 

 

 

 

 

 

 

 

 

 

Received by:

 

 

By:

 

__________________________

 

authorized signer

 

 

Name:

 

__________________________

 

Date:

 

 

Title:

 

__________________________

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

authorized signer

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Status:

 

Yes        No

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C

CREDIT EXTENSION Form

Deadline is Noon E.S.T.

Date: __________________, 201__

 

Loan Advance:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #  _____________________________          To Account #
______________________________

(Loan Account
#)                                                           (Deposit Account #)

 

Amount of Advance $

 

All Borrower’s representations and warranties in the Credit, Guaranty and
Security Agreement are true, correct and complete in all material respects on
the date of the request for an advance; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further, that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date:

 

Authorized Signature:                                                         
Phone Number: _______________________               

Print Name/Title: ____________________________ 

 

 

Outgoing Wire Request:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary Name:
____________________________________________________________________________

                       Amount of Wire: $_____________________________

Beneficiary Lender: _________________________________

                       Account Number: _____________________________ 

City and State: _______________________________

 

Beneficiary Lender Transit (ABA) #: _____________         Beneficiary Lender
Code (Swift, Sort, Chip, etc.): ____

(For International Wires Only)

Intermediary Lender: __________________________        Transit (ABA) #:
______________________________

 

For Further Credit to:
__________________________________________________________________________

Special Instruction:
___________________________________________________________________________ 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.

 

Authorized Signature: ________________________    2nd Signature (if required):
__________________________

Print Name/Title: ___________________________     Print Name/Title:
_________________________________ 

Telephone #: _______________________________    Telephone
#:______________________________________

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT D

PREFERENCE SHARES

QUOTIENT LIMITED

(the "Company")

Statement of Rights

in relation to Preference Shares in the capital of the Company

This statement of rights sets out the rights, obligations and restrictions
applicable to preference shares of no par value in the capital of the Company
("Preference Shares").

Capitalised terms used in this statement of rights and not defined herein shall,
unless the context requires otherwise, have the meanings given to them in the
articles of association of the Company (the "Articles"). The provisions of
regulations 2.2 to 2.17 (inclusive) of the Articles shall apply to the
interpretation of this statement of rights as if set out in full herein.

In addition, the following terms shall have the following meanings when used in
this statement of rights:

(a)

"Accrual Date" means 31 March, 30 June, 30 September and 31 December in each
calendar year;

(b)

"Accrual Period" means the period from 1 January to 31 March, 1 April to 30
June, 1 July to 30 September or 1 October to 31 December, as applicable;

(c)

"Affiliate" means, in relation to a holder of Preference Shares (the "Original
Member"):

(i) where the Original Member is a body corporate, any holding body of the
Original Member and any other body corporate which is a subsidiary of the
Original Member or any holding body of the Original Member;

(ii) in any case, any person acting as nominee or custodian of or for the
Original Member where beneficial title to the relevant Preference Shares remains
vested in the Original Member; and

(iii) where the Original Member is Ortho-Clinical Diagnostics Finco S.à r.l.,
any direct or indirect subsidiary of OCD Bermuda;

(d)

"Change of Control" means any change in the ownership of the Company which
confers Control on any "person" or "group" (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) who does/do not immediately prior to such
change exercise Control;

(e)

"Control" means:

(i) the ownership, directly or indirectly, of shares in the capital of the
Company which together confer more than 50% of the voting rights attaching to
all issued shares in the capital of the Company;

(ii) the ownership, directly or indirectly, of shares in the capital of the
Company and having the right to appoint or remove a majority of the board of
directors of the Company; or

(iii) the ownership, directly or indirectly, of shares in the capital of the
Company and controlling alone, pursuant to an agreement with other shareholders
or members, a majority of the voting rights in the Company;

(f)

"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended;

(g)

"Holder Redemption Trigger Date" means the fourth anniversary of the issue date
of the relevant Preference Share, as may be extended pursuant to paragraph 2.3.2
below;

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

(h)

"Insolvency Event" means any one of the following: 

(i) a notice having been issued to convene a meeting for the purpose of passing
a resolution to wind up the Company, or such a resolution having been passed
other than a resolution for the solvent reconstruction or reorganization of the
Company or for the purpose of inclusion of any part of the share capital of the
Company in the Official List of the London Stock Exchange or in the list of the
New York Stock Exchange or quotation of the same on the National Association of
Securities Dealers Automated Quotation System or any other international stock
exchange;

(ii) a resolution having been passed by the Company's directors or shareholders
to seek a winding up order or a petition for a winding up order (in each case
within the meanings given to those terms under the laws of England and Wales) or
application for a declaration of désastre having been presented against the
Company which has not been dismissed or withdrawn within 30 days of its
presentation, or any analogous action is taken in a jurisdiction other than
England and Wales;

(iii) a resolution having been proposed by the Company to appoint an
administrator, or to apply to court for an administration order, or an
application for an administration order having been lodged with the court
whether or not by the Company or any step is taken pursuant to the Insolvency
Act 1986, Schedule B1 and/or the Insolvency Rules 1986 (in each case of the
United Kingdom) to appoint an administrator out of court or the Company enters
administration (in each case within the meanings given to those terms under the
laws of England and Wales), or any analogous action that is taken in a
jurisdiction other than England and Wales;

(iv) a receiver, administrative receiver, receiver and manager, court appointed
receiver, interim receiver, custodian, sequestrator or similar officer (in each
case within the meanings given to those terms under the laws of England and
Wales) is appointed in respect of the Company or over any part of the Company's
assets or any Third Party takes steps to appoint such an officer in respect of
the Company or an encumbrancer takes steps to enforce or enforces its security
over any part of the Company's assets, or any analogous action that is taken in
a jurisdiction other than England and Wales including but not limited to the
appointment or application to appoint a liquidator or the Viscount of the Royal
Court of Jersey in respect of the Company or any of its assets;

(v) a moratorium comes into force in respect of the Company or the Company's
directors resolve to make a proposal for a voluntary arrangement or meetings are
convened for consideration of a proposal for a voluntary arrangement made in
relation to the Company under Part I and/or Schedule A1 of the Insolvency Act
1986 of the United Kingdom, or any analogous action that is taken in a
jurisdiction other than England and Wales;

(vi) an application or proposal in respect of the Company is made under Part 26
of the Companies Act 2006 of the United Kingdom (as amended), Article 125 of the
Law or any analogous action that is taken in a jurisdiction other than England
and Wales;

(vii) a step or event having been taken or arisen outside the United Kingdom
which is similar or analogous to any of the steps or events listed above
including under the United States Bankruptcy Code (including a filing under
Chapter 11 proceedings) or other relevant laws of the United States of America
which shall not have been appealed within seven days of having been lodged or
such an order shall having been made and not dismissed within 30 days
thereafter;

(viii) the Company takes any step, whether under the Insolvency Act 1986 of the
United Kingdom or otherwise (including starting negotiations), with a view to
readjustment, rescheduling or deferral of any part of the Company's
indebtedness, or proposes or makes any general assignment, composition or
arrangement with or for the benefit of all or some of the Company's creditors or
makes or suspends or threatens to suspend making payments to all or some of the
Company's creditors or the Company submits to any type of voluntary arrangement
(in each case within the meanings given to those terms under the laws of England
and Wales), or any analogous action that is taken in a jurisdiction other than
England and Wales;

(ix) where the Company is unable to pay or has no reasonable prospect of being
able to pay its debts within the meaning of Section 123 Insolvency Act 1986 of
the United Kingdom, but disregarding references in the Insolvency Act 1986 of
the United Kingdom to proving this inability to the court's satisfaction, or any
analogous event that is taken in a jurisdiction other than England and Wales
including but not limited to the Company being unable to discharge its
liabilities as they fall due for the purposes of the Law or the Bankruptcy
(Désastre) (Jersey) Law 1990; or

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

(x) the Company is or becomes bankrupt within the meaning given to that term in
the Interpretation (Jersey} Law 1954,

for which purpose:

(1) "Group Affiliate" means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, the first Person, provided that, with respect to OCD, for so long as OCD
is controlled by OCD Bermuda or one or more Subsidiaries of OCD Bermuda, "Group
Affiliate" shall only mean OCD Bermuda and its Subsidiaries (including future
Subsidiaries) (and for the purposes of this definition, a Person shall be
regarded as in control of another Person if it owns, or directly or indirectly
controls, at least 50 per cent of the voting stock or other ownership interest
of the other Person, or if it directly or indirectly possesses the power to
direct or cause the direction of the management and policies of the other Person
by any means whatsoever);

(2) "OCD" means Ortho-Clinical Diagnostics, Inc., a corporation incorporated
under the laws of New York having its principal place of business at 1001 US
Highway Route 202, Raritan, New Jersey 08869;

(3) "Person" means any individual, corporation, partnership, trust, business
trust, association, joint stock company, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization, governmental authority or other
form of entity not specifically listed in the foregoing;

(4) "Subsidiary" means, with respect to any Person, any other Person which
directly or indirectly is controlled by such Person (eg a direct or indirect
subsidiary corporation) (and for the purposes of this definition, a Person shall
be regarded as in control of another Person if it owns, or directly or
indirectly controls, at 50 per cent of the voting stock or other ownership
interest of the other Person, or if it directly or indirectly possesses the
power to direct or cause the direction of the management and policies of the
other Person by any means whatsoever); and

(5) "Third Party" means and Person other than the Company, OCD and any Group
Affiliate of the Company or OCD;

(i) "OCD Bermuda" means Ortho-Clinical Diagnostics Bermuda Co. Ltd., a
corporation incorporated under the laws of Bermuda with registered number 48588
having its registered office at Clarendon House, 2 Church Street, Hamilton,
Bermuda HM11; and

(j) "Redemption Notice" means a notice served on the Company by a holder
pursuant to paragraph 2.3.1 below or served on a holder by the Company pursuant
to paragraph 2.3.3 or paragraph 2.3.4 below.

The rights, obligations and restrictions applicable to Preference Shares are as
follows:

1. GENERAL

1.1 Extension of rights generally

Save as set out in paragraphs 1.2 to 1.5 below, Preference Shares shall confer
on their holders all rights and be subject to all obligations and restrictions
set out in the Articles which apply to shares and their holders.

1.2 Distributions

Save as expressly provided in paragraph 2.1 below, Preference Shares shall not
confer on their holders any right to participate in any distribution made by the
company, whether of income, profits or otherwise.

1.3 Capital

Save as expressly provided in paragraph 2.2.1 below, Preference Shares shall not
confer on their holders any right to participate in the capital of the Company
on a winding-up of the Company, a return of capital by the Company or otherwise.

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

1.4 Voting

Preference Shares shall not confer on their holders any right to vote (either in
person or by proxy and whether on a poll or on a show of hands) at any general
meeting of the Company or be counted in determining the total number of votes
which may be cast at any such meeting, or required for the purposes of an
ordinary resolution or special resolution of any members or any class of
members, or for the purposes of any other consent required under the Articles,
save that the holders of Preference Shares shall be entitled to receive notice
of, attend and vote at any meeting of the holders of Preference Shares as a
class held pursuant to Article 10 of the Articles, and each Preference Share
shall confer on its holder one vote at any such meeting on a poll.

1.5 As regards rights expressly applicable to Ordinary Shares only

Preference Shares shall not confer on their holders any rights, or subject their
holders to any restrictions or obligations, set out in the Articles which
expressly apply to Ordinary Shares and their holders only.

2. SPECIFIC RIGHTS

The following provisions shall apply in relation to Preference Shares:

2.1 Income

 

2.1.1

Each Preference Share shall confer on its holder the right to a cumulative
preferential dividend of 7% per annum of the amount paid up on that Preference
Share on and from the date of issue of such Preference Share to (but excluding)
the date of redemption of such Preference Share in accordance with paragraph 2.3
below or the capitalisation of the accrued but unpaid amount of such
preferential dividend in accordance with paragraph 2.2.2 below ("Preferential
Dividend").

 

2.1.2

Preferential Dividend shall accrue quarterly in respect of each Accrual Period
on each Accrual Date, provided that:

 

(a)

where a Preference Share is issued otherwise than on the first day of an Accrual
Period, the amount of Preferential Dividend accruing on the first Accrual Date
following the date of issue of such Preference Share shall be calculated pro
rata on and from the date of issue to (and including) the first Accrual Date
following the date of issue; and

 

(b)

where a Preference Share is redeemed otherwise than on an Accrual Date, the
amount of Preferential Dividend accruing on the date of redemption of such
Preference Share shall be calculated pro rata on and from the first day of the
Accrual Period during which such redemption takes place to (but excluding
including) the date of redemption,

in each case on the basis of a 90 day Accrual Period.

 

2.1.3

All accrued Preferential Dividend in respect of a Preference Share shall be paid
in accordance with paragraphs 2.1.4, 2.1.5 and 2.3 below.

 

2.1.4

The Company shall have the right (but shall be under no obligation) to make
payment from time to time of some or all of the then accrued but unpaid
Preferential Dividend (in which case such payment shall be made in respect of
all Preference Shares then in issue in proportion to the aggregate amount of
Preferential Dividend then accrued and unpaid).

 

2.1.5

The Company shall pay all accrued but unpaid Preferential Dividend in respect of
a Preference Share immediately before that Preference Share is redeemed in
accordance with paragraph 2.3 below.

 

2.1.6

The Company shall not declare or pay any dividend or make any other distribution
of income or profits to the holders of Ordinary Shares for so long as any
accrued Preferential Dividend remains accrued but unpaid.

2.2 Liquidation

 

2.2.1

On a winding-up or liquidation of the Company, the Preference Shares then in
issue shall rank pari passu with Ordinary Shares as regards the repayment of the
amount paid up thereon.

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

2.2.2

Immediately prior to a winding-up or liquidation of the Company, all accrued but
unpaid Preferential Dividend in respect of Preference Shares then in issue shall
(without the requirement for any further corporate action to be taken) be
capitalised into new Preference Shares on the basis of one new Preference Share
for each whole US$22.50 of Preferential Dividend accrued but unpaid in favour of
a holder of Preference Shares (in fractions of shares if necessary). 

2.3 Redemption

Preference Shares which are fully paid up shall be redeemable in accordance with
the following provisions:

 

2.3.1

The holder of a fully paid up Preference Share shall have the right to require
the Company to redeem that Preference Share at any time on and from the Holder
Redemption Trigger Date applicable to that Preference Share by notice to the
Company (which notice may be served prior to the Holder Redemption Trigger Date
but, if so served, shall not take effect until the Holder Redemption Trigger
Date). Any Preference Shares subject to such a notice shall, subject to
paragraph 2.3.6 below, be redeemed by the Company within 60 days of the date of
service of such notice on the Company.

 

2.3.2

The Company shall have the right by notice to all the holders of Preference
Shares to extend the Holder Redemption Trigger Date of all Preference Shares in
one year increments, subject to a maximum extension of the Holder Redemption
Trigger Date to the 10th anniversary of the issue date of a Preference Share.
The Company shall have the right to extend the Holder Redemption Trigger Date
once per calendar year, and for the avoidance of doubt such extension shall
apply notwithstanding any Redemption Notice having been served. For the
avoidance of doubt, the extension of the Holder Redemption Trigger Date shall
not constitute a variation to the rights attaching to the Preference Shares
which requires the sanction of the holders thereof in accordance with the
Articles.

 

2.3.3

The Company shall have the right to redeem all or some only of the fully paid up
Preference Shares at any time by notice to the holders thereof. Where some only
of the Preference Shares are to be so redeemed, such redemption shall be
effected as closely as possible amongst the holders of Preference Shares pro
rata to the number of Preference Shares held by each such holder.

 

2.3.4

All of the fully paid up Preference Shares shall immediately be redeemed on a
Change of Control. The Company shall give notice of such redemption to the
holders of Preference Shares as soon as reasonably practicable following it
becoming aware that such Change of Control is reasonably likely to take effect,
and (unless the Company becomes aware that such Change of Control is reasonably
likely to take effect after such time) such notice shall be served on the
holders of the Preference Shares not less than 15 days before such Change of
Control is anticipated to take effect. For the avoidance of doubt,
notwithstanding such a notice having been served, no Preference Shares shall be
required to be redeemed pursuant to this paragraph unless a Change of Control
actually takes effect.

 

2.3.5

On the redemption of a Preference Share, the Company shall, within 30 days of
the date of redemption thereof, pay to the holder of that Preference Share an
amount equal to the amount paid up on that Preference Share. All redemption
monies shall (unless the Company determines otherwise in its absolute
discretion) be paid by cheque to the address of the relevant holder contained in
the Register, provided that, in the case of joint holders, the redemption monies
shall be paid to the holder whose name stands first in the Register.

 

2.3.6

If the Company is not permitted by law to redeem all of the Preference Shares
due for redemption at the relevant time, the Company shall redeem the maximum
number of Preference Shares it is lawfully able to redeem, and shall redeem the
remaining Preference Shares due for redemption (whether by way of a single
redemption or in tranches) as soon as reasonably practicable following it being
lawfully able to do so (and where the Preference Shares due for redemption are
held by more than one holder, such Preference Shares shall be redeemed pro rata
to the aggregate number of Preference Shares held by each relevant holder
thereof).

 

2.3.7

Each Redemption Notice shall specify the Preference Share(s) to be redeemed and,
in the case of a Redemption Notice served by the Company:

 

(a)

may request that the relevant holder of Preference Shares provides to the
Company bank account details for the purposes of making electronic payments of
Preference Share redemption monies; and

 

(b)

may specify an address for service of documents pursuant to paragraph 2.3.8
below.

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

2.3.8

As soon as possible following (and in any event within 10 days of) service of a
Redemption Notice, each holder of Preference Shares to be redeemed shall deliver
to the Company at its registered office (or such other the place as specified in
the Redemption Notice pursuant to paragraph 2.3.7(b) above): 

 

(a)

the certificate(s) for the relevant Preference Shares; or

 

(b)

an indemnity in a form satisfactory to the board in respect of any lost or
damaged certificate(s) for the relevant Preference Shares.

If a certificate so delivered includes Preference Shares not then redeemable,
the Company shall following redemption of the Preference Shares then redeemable
issue to the relevant holder a new certificate for the balance of Preference
Shares not redeemed, without charge.

 

2.3.9

If a holder of a Preference Share to be redeemed fails to comply with its
obligations pursuant to paragraph 2.3.8 above, the Company shall nevertheless be
entitled to redeem the relevant Preference Shares but shall be entitled to
retain the relevant redemption monies pending compliance by the relevant holder
with its obligations pursuant to paragraph 2.3.8 above.

 

2.3.10

Upon the redemption of a Preference Share, the certificate in respect thereof
shall be cancelled and the holder (or holders) thereof shall cease to be
entitled to any rights in respect thereof and accordingly the name of such
holder (or, in the case of joint holders, such holders) shall be removed from
the Register with respect of such Preference Share.

2.4 Transfer restrictions

 

2.4.1

Subject to paragraph 2.4.2 below, no Preference Share shall be transferred
without the prior written consent of the Board.

 

2.4.2

An Original Member or an Affiliate of an Original Member shall be entitled to
transfer some or all of the Preference Shares of which it is a holder to:

 

(a)

any one of more Affiliates of the Original Member, provided that if any such
transferee ceases to be an Affiliate of the Original Member such transferee
shall immediately transfer the relevant Preference Shares to the Original
Member. The Board shall not be obliged to register such a transfer unless, prior
to registration thereof, the relevant holder has provided to the Board evidence
reasonably satisfactory to the Board that the proposed transferee is an
Affiliate of the Original Member;

 

(b)

any acquirer of all or substantially all of the non-cash assets of OCD Bermuda
and its subsidiaries; or

 

(c)

any transferee chosen by the Original Member if an Insolvency Event occurs in
relation to the Company.

2.5 Anti-dilution

The following provisions shall apply for so long as any Preference Shares are in
issue:

 

2.5.1

Subject to paragraphs 2.5.2 and 2.5.3 below, and notwithstanding regulation 10.4
of the Articles, neither:

 

(a)

the creation, allotment and/or issue by the Company of any shares which confer
on their holders any preferred, deferred or other special rights or
restrictions, whether in regard to dividend, return of capital, transfer,
voting, conversion or otherwise, as may be determined in accordance with
regulation 4 of the Articles; or

 

(b)

the division of any shares in the capital of the Company (other than Preference
Shares) into more shares (a stock split) or the consolidation of any shares in
the capital of the Company (other than Preference Shares) into fewer shares (a
reverse stock split),

shall constitute or be deemed to constitute a variation or abrogation of the
rights attaching to the holders of the Preference Shares.

 

2.5.2

The Company shall not create, allot and/or issue any shares which confer on
their holders any rights as regards participation in the income, profits,
capital and/or assets of the Company, including without limitation by way of

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

dividend, distribution or return of capital, which rank ahead of, in priority to
or pari passu with the rights of the holders of Preference Shares pursuant to
paragraphs 2.1.5 and/or 2.3 above (for this purpose, "relevant shares") unless: 

 

(a)

the creation, allotment and issue of the relevant shares has been consented to
or sanctioned (as applicable) by the holders of the requisite number or majority
(as applicable) of Preference Shares in accordance with regulation 10.1 of the
Articles (for which purpose the creation, allotment and/or issue of relevant
shares shall be deemed to constitute a variation of the rights attaching to the
Preference Shares); or

 

(b)

the rights attaching to the relevant shares are such that, on and from the
applicable Holder Redemption Trigger Date (as it may be extended by the Company
pursuant to paragraph 2.3.2 above but not in any event later than the 10th
anniversary of the issue date of a Preference Share), the rights attaching to
the relevant shares (i) shall as regards rights to participate in the income,
profits, capital and/or assets of the Company rank pari passu with, or rank
behind, the rights attaching to the Preference Shares and (ii) shall in no way
prevent, restrict or impair the rights of the holder(s) of that Preference
Shares pursuant to paragraphs 2.1.5 and 2.3 above to be redeemed and receive the
payments described in paragraphs 2.1.5 and 2.3.5 above.

 

2.5.3

If:

 

(a)

any shares in the capital of the Company (other than Preference Shares) are
divided into more shares or consolidated into fewer shares (whether by share
division or consolidation, share dividend, recapitalization or other similar
transaction) or the Company issues any bonus shares; and

 

(b)

such division or consolidation or issue of bonus shares (as applicable) would or
could reduce the entitlement of the holders of Preference Shares to participate
in the income, profits, capital and/or assets of the Company pursuant to
paragraphs 2.1.5, 2.2 and/or 2.3 above,

the number of Preference Shares then in issue shall (automatically and without
any further corporate action being required on the part of the Company) be
divided or consolidated (as applicable) so that there is no proportionate
dilution in the total number of Preference Shares then in issue as compared to
the total number of issued shares in the capital of the Company (and the amount
paid up on each Preference Share following such division or consolidation shall
be adjusted accordingly), and any resolution of the Company passed pursuant to
Article 38A of the Law or otherwise in connection with any such division or
consolidation of shares in the capital of the Company (other than Preference
Shares) shall (irrespective of the express wording of such resolution) be
deemed, for the purposes of Article 38A of the Law and for all other purposes,
to include a special resolution to divide or consolidate (as applicable) the
number of Preference Shares then in issue and adjust the amount paid up on each
Preference Share then in issue in accordance with the foregoing provisions.

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT E

SCOTTISH GROUND LEASE

(See attached)

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

[g20151104220016406973.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GROUND LEASE

between

Scottish Enterprise

and

Alba Bioscience Limited

 

Subjects:  Site 3, Bio Campus, Roslin, Midlothian

 

 

 

 

Shepherd and Wedderburn LLP

191 West George Street

Glasgow

G2 2LB

DX GW409 Glasgow

T: +44 (0)141 566 9900

F: +44 (0)141 565 1222

www.shepwedd.co.uk

 

--------------------------------------------------------------------------------

 

CONTENTS

 

Clause

 

 

 

Page No

 

 

 

 

 

1.

 

Definitions and Interpretations

 

2

 

 

 

 

 

2.

 

The Grant

 

4

 

 

 

 

 

3.

 

Rent/Interest/Payment of Net Premium

 

4

 

 

 

 

 

4.

 

Tenants' Monetary Obligations

 

4

 

 

 

 

 

5.

 

Tenants Non Monetary Obligations

 

5

 

 

 

 

 

6.

 

Landlords Warranty and Assurances

 

8

 

 

 

 

 

7.

 

Irritancy

 

8

 

 

 

 

 

8.

 

Acceptance of Rent/No Waiver/Rei Interitus

 

8

 

 

 

 

 

9.

 

Title Transfer

 

9

 

 

 

 

 

10.

 

Notices

 

9

 

 

 

 

 

11.

 

Registration

 

10

 

 

 

 

 

 

 

Schedule

 

11

 

 

 

 

 

 

 

Part 1 The Subjects

 

11

 

 

 

 

 

 

 

Part 2 Landlord's Reserved Rights

 

12

 

 

 

 

 

 

 

Part 3 Title Transfer Provisions

 

13

 

 

 

 

 

 

 

Part 4 Approved Plans and Specification

 

15

 

 

 

 

 

 

 

Part 5 Disposition

 

16

 

 

 

 

 

 

 

Part 6 Plan

 

17

(1)

--------------------------------------------------------------------------------

 

LEASE

between

SCOTTISH ENTERPRISE, established under the Enterprise and New Towns (Scotland)
Act 1990 and having their principal place of business at Atrium Court, 50
Waterloo Street, Glasgow (who and whose successors are hereinafter referred to
as "the Landlords")

and

ALBA BIOSCIENCE LIMITED, company incorporated under the Companies Acts
(Registered Number SC310584) and having their Registered Office at Douglas
Building, Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL (who
and whose permitted successors and assignees are hereinafter referred to as "the
Tenants").

Definitions and Interpretations

In this Lease (including this sub-clause and the Schedule) the following words
and expressions shall have the following meanings:-

 

"Advance Notice"

 

an advance notice as defined in section 56 of the 2012 Act;

 

 

 

"Architect"

 

means such suitably qualified firm of architects as may be employed or
instructed by the Tenants to be the architect in connection with the Development
Works;

 

 

 

"Approved Plans"

 

the detailed plans and specifications relating to the Development Works approved
by the Landlords and contained in Part 4 of the Schedule subject to any
permitted variations in terms of Clauses 5.4 and 5.5 of this Lease;

 

 

 

"Base Rate"

 

the Base Rate of the Bank of Scotland from time to time or in the case of the
said Base Rate ceasing to exist such other equivalent rate as the Landlords
(acting reasonably) may determine;

 

 

 

"Building Contract"

 

means the building contract relative to the execution of the Development Works
entered into by the Tenants;

 

 

 

"Condam Regulations"

 

the Construction (Design and Management) Regulations 2015;

 

 

 

"Construction Expert"

 

a building surveyor practising in Scotland having not less than 10 years’
experience of substantial property development projects such as the Development
Works, such surveyor to be jointly appointed by the parties to this Lease, or in
the event of failure to agree upon the surveyor by the date falling 10 Working
Days after the date of intimation by either party to the other of a dispute to
be determined in terms of Clause 5.27 to be nominated by the President of the
Scottish Branch of the RICS upon request by either party;

 

 

 

"Date of Practical Completion"

 

the date that a Certificate of Practical Completion is issued in terms of this
Lease;

 

 

 

"Delay Event"

 

(a) any event or circumstance which would entitle the contractor under the JCT
suite of standard form of building contracts or other form of industry standard
building contracts as amended an extension of time (but excluding delays
attributable to an act, default, omission or the financial circumstances of the
Developer);  and (b) any act, default or omission of the Landlords, the
Landlord's Representative or the Landlord's  agents, employees or contractors;

 

 

 

“Development Works”

 

means [detail] as shown on the Approved Plans;

 

 

 

“Disposition”

 

means the disposition contained in Part 5 of the Schedule;

 

 

 

"Duration"

 

the period of 99 years from (and including) the [insert Date of Entry] to
[          ] 2115;

 

 

 

"Lease"

 

this ground lease;

 

 

 

"Necessary Consents"

 

all planning consents required under the Planning Acts, building warrants and
all other consents required from any statutory authority, person, property owner
or body that are required to enable the Development Works to be commenced and
completed;

(2)

--------------------------------------------------------------------------------

 

 

 

 

"Net Premium"

 

the sum of NINE HUNDRED AND EIGHTY SIX THOUSAND, EIGHT HUNDRED POUNDS (£986,800)
exclusive of VAT;

 

 

 

“Net Premium Interest Rate”

 

means 4%;

 

 

 

“Plan”

 

the plan of the Subjects contained in Part 6 of the Schedule;

 

 

 

“Planning Acts”

 

the Town & Country Planning (Scotland) Acts 1947 to 1997, the Planning (Listed
Buildings and Conservation Areas) (Scotland) Act 1997, the Planning (Hazardous
Substances) (Scotland) Act 1997, the Planning (Consequential Provisions)
(Scotland) Act 1997, the Local Government and Planning (Scotland) Act 1982, the
Town & Country Planning Act 1984, the Planning and Compensation Act 1991 and any
other legislation from time to time in force relating to planning matters;

 

 

 

“Practical Completion”

 

means the date on which the Development Works are deemed practically complete in
terms of the Ground Lease;

 

 

 

“Quarter Days”

 

means 28 February, 28 May, 28 August and 28 November in each year and the
expressions “Quarter Day” and the relevant “Quarter Day” shall be construed
accordingly;

 

 

 

"Reserved Rights"

 

the reserved rights in favour of the Landlords described in Part 2 of the
Schedule;

 

 

 

"Schedule"

 

the schedule of six parts annexed and executed as relative hereto;

 

 

 

"SE Representative"

 

means [     ] or such other party appointed by the Landlords and notified to the
Tenants in writing;

 

 

 

"Specified Rate"

 

the rate of 4 per centum per annum above the base rate of the Royal Bank of
Scotland;

 

 

 

"Subjects"

 

the subjects described in Part 1 of the Schedule;

 

 

 

"Title Transfer Provisions"

 

the heritable title transfer provisions set out in Part 3 of the Schedule;

 

 

 

"Validly Executed"

 

executed in accordance with the requirements of Section 3 and 7 and Schedule 2
of the Requirements of Writing (Scotland) Act 1995;

 

 

 

"Working Day"

 

any day other than a Saturday, Sunday or Public Holiday in Glasgow, Edinburgh or
London; and

 

 

 

"2012 Act"

 

the Land Registration etc (Scotland) Act 2012.

In this Lease:-

Words importing the singular shall include the plural and words importing the
masculine gender shall include the feminine gender and vice versa.  Where there
are two or more persons included in the expression "the Tenants", obligations
expressed to be undertaken by the Tenants shall be deemed to be undertaken by
such persons jointly and severally.  The word "person" shall mean an individual,
partnership, company, public authority or any other body whatsoever.

If the Tenants consist of a firm or partnership the obligations of the Tenants
shall be binding jointly and severally not only on all persons who are partners
of the firm at the time that this Lease is executed but also on all persons who
shall become partners of the firm at any time during the Duration and their
respective executors and representatives whomsoever as well as on the firm and
its whole assets and such obligations shall subsist notwithstanding any change
or changes which may take place in the name of the firm or constitution of the
partnership.  The retiral, death or outgoing of any individual partner shall not
of itself discharge such a partner or his executors from such partner's joint
and several liability in terms of this Lease but the Landlords’ consent will not
be unreasonably withheld to the discharge of any retiring or outgoing partner or
the estate of any deceased partner where the remaining partners are demonstrably
capable of fulfilling the obligations of the Tenants under this Lease If the
Tenants comprise more than one person the Landlords shall be entitled to
discharge any of the persons so comprised without in any way discharging any of
the remaining persons so comprised in terms of this Lease.

Any reference to a statute or subordinate legislation shall include any
modification, extension or re-enactment thereof for the time being in force and
shall include all instruments, orders and regulations for the time being made,
issued or given thereunder or deriving validity therefrom.

(3)

--------------------------------------------------------------------------------

 

Any obligation by the Tenants not to do an act or thing shall be deemed to
include an obligation not to agree or suffer or permit such act or thing to be
done by any agent, employee, invitee, contractor or other for whom the Tenants
are responsible in law.

Any reference to any act, omission or default of the Tenants shall be deemed to
include an act, omission or default of their sub-tenants, agents, employees,
invitees, contractors, licensees and others for whom they are responsible in law
and/or the Tenants or their sub-tenants' respective predecessors in title.

The clause, paragraph and schedule headings in this Lease are for reference only
and shall not affect the construction or interpretation of this Lease.

The Grant

In consideration of the payment of the Rent plus Value Added Tax due thereon,
the Landlords hereby let to the Tenants the Subjects, but under reservation of
the Reserved Rights and that for the Duration and on the terms and conditions
contained in this Ground Lease.

Rent/Interest/Payment of Net Premium

The Tenants shall pay to the Landlords rent at the rate of ONE POUND (£1) per
annum (exclusive of VAT) payable annually in arrears on the 31st day of January
in each year throughout the Duration, only if asked;

The Tenants shall pay to the Landlords without deduction, retention or demand
yearly interest on the Net Premium at the Net Premium Interest Rate by equal
quarterly instalments in advance on the Quarter Days by Bankers Order or such
other method as the Landlords may from time to time direct until the Net Premium
is paid by the Tenants to the Landlords in accordance with Clause 3.3.  The
first payment will fall due on the Date of Entry and being a proportionate
payment calculated on a daily basis over a year for the period from (and
including) the Date of Entry until (but excluding) the Quarter Day next
following; and

The Tenants will pay to the Landlords without deduction, retention or demand the
Net Premium on the earlier of (i) Practical Completion; or (ii) the date falling
two years after the Date of Entry.

Tenants' Monetary Obligations

The Tenants bind and oblige themselves during the entire Duration:-

To pay the rent from time to time payable in terms of this Lease in accordance
with the provisions of Clause 3.1;

To pay the interest payable on the Net Premium in accordance with the provisions
of Clause 3.2;

To pay the Net Premium in accordance with the provisions of Clause 3.3;

To pay all existing and future rates, taxes, charges, assessments, impositions
and outgoings whatsoever (whether payable by the owner or occupier) charged,
assessed or imposed on or in respect of the Subjects;

To pay on demand all expenses, costs, charges and fees properly and reasonably
incurred by the Landlords in connection with

the enforcement of or procuring the remedy of any breach of any obligation on
the Tenants in terms of this Lease;

in relation to every application for consent and approval made in terms of this
Lease, whether such consent or approval is granted or refused in terms of the
Lease.

To pay to the Landlords or to such other party as the Landlords may direct on
demand the proportion applicable to the Subjects in terms of the title deeds or
by statute, common law or otherwise of the costs and expenses of repairing,
maintaining, renewing, rebuilding, lighting and cleansing of all roads,
pavements, sewers, drains, pipes, water courses, walls, fences and any other
structure or facility owned or used in common by the Subjects and other
adjoining, neighbouring or nearby properties;

(4)

--------------------------------------------------------------------------------

 

To pay to the Landlords any Value Added Tax and/or any other tax or charge of a
similar nature as shall be properly chargeable in respect of all monies
(including rent) undertaken to be paid by the Tenants under this Lease all which
monies are for the avoidance of doubt expressed exclusive of Value Added Tax or
such other tax as aforesaid; and

To pay to the Landlords on demand all costs incurred by the Landlords in
connection with the monitoring of the Development Works in terms of this Lease
up to a maximum of £10,000 plus VAT; such costs are to be payable no later than
(i) Practical Completion or (ii) the date falling two years after the Date of
Entry;

Save as expressly otherwise specified in this Lease to pay to the Landlords on
demand interest at the Specified Rate on all sums due to the Landlords under
this Lease from the due date for payment thereof until the date of actual
receipt of payment in full by the Landlords, such interest to be calculated on a
daily basis on any balances outstanding.

Tenants Non Monetary Obligations

The Tenants bind and oblige themselves throughout the entire duration as
follows:-

The Tenants will commence with and proceed diligently in a good and workmanlike
manner with the Development Works in accordance with the Approved Plans and the
Necessary Consents.  

The Tenants undertake to the Landlords to complete the Development Works within
twenty four months of the Date of Entry.

The timescales specified in Clause 5.2 shall be extended in respect of the
occurrence of any Delay Event by the period of time properly attributable to
such Delay Event.

The Tenant shall not make any alterations to or deviations from the Approved
Plans or use any materials in substitution for those specified therein without
the prior written consent of the Landlords which consent shall not be
unreasonably withheld or delayed for any internal or non-material external
alterations or additions which do not materially alter the Development
Works.  Upon such consent being given, all such amended drawings, specifications
illustrating such alterations or deviations shall be deemed to be incorporated
in the Approved Plans. For the avoidance of doubt, in the event of a dispute as
to whether any such alteration to or deviation from the Approved Plans or use of
materials in substitution as aforesaid materially alters the Development Works
then either party may refer the matter to the Construction Expert for
determination in terms of Clause 5.27.  

Notwithstanding the provisions of Clause 5.4 above, no consent shall be required
in the case of the following alterations to the Approved Plans:-

minor changes or variations of the sort normally instructed on a day to day
basis under a building contract for works equivalent or similar to the
Development Works ; and

internal alterations (including fitting-out works), which are not fundamental to
the structural integrity of the building to be constructed on the Subjects;

For the avoidance of doubt, in the event of a dispute as to whether consent is
required or not as aforesaid then either party may refer the matter to the
Construction Expert for determination in terms of Clause 5.27.  

The Tenants accept the Subjects as being in all respects fit for full occupation
and use by the Tenants and to carry out any formal obligations otherwise
incumbent upon the Landlords and/or the owner of the Subjects whether at common
law or by statute or otherwise.

To comply at the Tenant's expense with the provisions and requirements of all
European Union and United Kingdom statutes and subordinate legislation,
regulations and directives and any notices and directions issued thereunder
(including without prejudice to the foregoing generality, the Planning Acts, the
Factories Act 1961, the Offices, Shops and Railway Premises Act 1963, the Fire
(Scotland) Act 2005, the Health and Safety at Work Etc Act 1974, the
Environmental Protection Act 1990, the Environment Act 1995, the Construction
(Design and Management) Regulations 2015 and the Control of Asbestos Regulations
2012) and to comply likewise with all provisions contained in the title deeds
relating to the Subjects and all requirements or regulations of any competent
authority relating to the Subjects and their use and that whether the said
provisions are imposed on the owner or occupier of the Subjects.

(5)

--------------------------------------------------------------------------------

 

Not to use or permit or suffer the buildings constructed on the Subjects or any
part thereof to be used otherwise than for a use falling within [Manufacture of
biotechnology products and/or research into the production of biotechnology
products and/or development of processes for the production of biotechnology
products] and without prejudice to the foregoing, not to:-

use the Subjects for a noxious, noisy, offensive, dangerous or immoral trade or
business or for any purpose which, in the reasonable opinion of the Landlords
may be or may cause a nuisance, noise, disturbance or inconvenience to the
Landlords or to any occupier of premises in the neighbourhood;

bring on to the Subjects any hazardous, explosive, dangerous or combustible
goods or materials;

Not to pass or allow to pass into the pipes, drains, sewers or other serving the
Subjects any polluting agent or noxious or deleterious effluvia or any substance
that may cause any obstruction or injury to the said pipes and others or
otherwise cause contamination but to employ such plant for treating such
effluent before it enters the drains as may be required by any local or public
authority and make good and remedy any injury or contamination which occurs to
the reasonable satisfaction of the Landlords, and not to permit any smoke,
effluvia, vapour or grit to be emitted from the Subjects.

Not to do or permit anything on or in connection with the Subjects or any
adjoining subjects which is likely to be a nuisance, obstruction, annoyance or
cause of damage to the Landlords or to the owner or occupier of any adjoining or
neighbouring property.  Without prejudice to the generality not to permit motor
or other vehicles to obstruct or be parked or otherwise kept in any roads
leading to the Subjects.

Not to assign or sublet this Lease in whole or in part without the prior consent
of the Landlords.

Not to grant any fixed security or floating charge over the Tenant's interest in
this Lease without the consent of the Landlords which consent is not to be
unreasonably withheld or delayed in respect of a bona fide security or floating
charge granted to any established national or international financial
institution.  For the avoidance of doubt Landlords’ consent shall be deemed
granted for any security granted in favour of the Landlords over the Tenants’
interest in the Lease.

Following Practical Completion of the Development Works to keep all buildings
and other structures on the Subjects fully insured against loss or damage by
fire, lightening, flooding, explosion, storm and tempest, impact, aircraft and
such other risks as the Tenants may consider appropriate with a reputable
insurance company for the full reinstatement value of such buildings and others
(including site clearance and professional fees) and to produce to the Landlords
on reasonable request evidence that the foregoing obligations have been complied
with.

To free, relieve and indemnify the Landlords from and against any liability in
respect of any injury to or the death of any person, damage to any property,
heritable or movable, any interdict or court action, the infringement,
disturbance or destruction of any right, servitude or privilege or otherwise by
reason of or arising directly or indirectly out of the repair, state of repair
or condition of the Subjects or any buildings or other structures thereon or any
alteration or addition or improvement to the same or the use of the Subjects or
from any act, omission or default of the Tenants in the implementation and
observance of the obligations contained in this Lease from all proper fees,
penalties, charges proceedings costs, claims, expenses and demands of whatsoever
nature in respect of any such liability or alleged liability or any such act,
omission or default, provided the same does not arise through the fault of the
Landlords.

The Tenants will procure the making good of any damage to footpaths, roads,
pavements or adjoining property within the larger bio campus of which the
subjects form part and any services therein to the extent that such damage
arises directly out of or by reason of the carrying out of the Development Works
or any part thereof, all to the reasonable satisfaction of the SE
Representative.

The SE Representative shall be entitled at any reasonably time on reasonable
prior notice to enter on to the Subjects (but without impeding the progress of
the Development Works and without giving any instructions in respect of the
Development Works or otherwise and subject to the Landlords making good any
damage caused thereby) to inspect the progress of the Development Works, to
inspect materials and workmanship and generally to ensure that the Tenants are
complying with its obligations under this Clause 5.

The SE Representative shall also be entitled to attend (as an observer only) the
monthly design team meetings, and the Developer shall ensure that the SE
Representative is given at least five working days’ prior written notice of and
receives copies of the minutes of all such meetings.

The Tenants shall have due regard to any comments or representations made by the
SE Representative in relation to the implementation of the Development Works in
accordance with the terms of this Lease.

(6)

--------------------------------------------------------------------------------

 

The Tenants shall in relation to the Development Works insure or cause to be
insured the Subjects together with the Development Works from time to time from
the date of commencement of the Development Works until the Practical Completion
against all risks usually covered by a contractor's comprehensive "All Risks"
policy.  The Tenants will when reasonably required produce to the Landlords
evidence of such insurances.

In the event that any of the Development Works are destroyed or damaged by fire
or other insured risks at any time before Practical Completion, then and as
often as the same may happen, the Tenants shall procure that the monies paid by
virtue of any insurance policy are applied forthwith towards carrying out and
completing the Development Works and/or rebuilding, repairing or otherwise
reinstating all damage to the Development Works in accordance with the
provisions of this Lease.

In questions between the Tenants and the Landlords, the Tenants shall be "the
client" for the purposes of the Condam Regulations and shall prior to the
commencement of the Development Works make a declaration in writing to the
Health & Safety Executive to the effect that it is the only client for the
purposes of the Condam Regulations.  Copies of the declaration and any
acknowledgement from the Health & Safety Executive shall be supplied to the
Landlords upon request.

The Tenants shall procure that there is given to the SE Representative at least
10 Working Days’ notice of the anticipated date of Practical Completion and be
given the opportunity to inspect the Development Works at or prior to the
anticipated date of Practical Completion.

The Tenants shall deliver to the Landlords a copy of the Certificate of
Practical Completion when issued (which may include a schedule of any works of
an unfinished nature which would normally be the subject of a contractor’s
snagging list (not including any items other than minor snagging items (“the
snagging list”)).  In the event that the Landlords consider that notwithstanding
the issue of Practical Completion, the Development Works have not been properly
completed, then within a further 21 days (counting from the date of delivery of
the Certificate of Practical Completion to the Landlords with reference to this
clause of the Lease), the Landlords may refer the matter to the Construction
Expert for determination in terms of Clause 5.27.  In the event of such a
referral, the Development Works shall not be deemed to be complete in terms of
the Lease until the Construction Expert has issued his determination.  In the
event the Construction Expert determines that the Development Works have not
been properly completed, the Tenants shall be required to carry out all further
works required to complete the Development Works as specified by the
Construction Expert before the Development Works are deemed complete for the
purposes of the Lease.  In the event of any dispute as to whether the further
works have been completed, either party may refer the matter to the Construction
Expert for determination in terms of Clause 5.27.  The provisions of this clause
shall be repeated until the Development Works are deemed complete for the
purposes of the Lease by the Expert (or agreed to be complete by the parties).

If the Landlords do not make a reference to the Construction Expert within the
21 day period, then the Landlords shall be deemed to agree that the Development
Works have been properly completed in accordance with the provisions of the
Lease.

For the avoidance of doubt the Landlords shall not be permitted to make a
reference to the Construction Expert because of the existence of the snagging
list.

The Tenants shall exhibit to the Landlords within two months after the date of
issue of the Certificate of Practical Completion an acceptance by the local
authority of the issue of a Completion Certificate in respect of the Development
Works.

All disputes, differences and questions between the Landlords and the Tenants,
concerning, arising out of or connected with the execution or completion of the
Development Works or any Delay Event shall be referred to the Construction
Expert.

Any reference made under the provisions of Clause 5.27 may be made by the
Landlords or the Tenants provided that they shall first have given the other
party not less than 5 Working Days' notice of their intention to make such
reference.

The Construction Expert shall be entitled to call on the Landlords or the
Tenants to provide such records or other information as they may consider
necessary for the purposes of resolving the dispute in question and the
Landlords and the Tenants undertake to provide all such information in their
possession or under their control as quickly as reasonably practicable.

The Construction Expert appointed to resolve the dispute under this Agreement:-

shall fully consider all written representations made by or on behalf of the
Landlords or the Tenants which are delivered to him within 10 Working Days of
his appointment, and shall thereafter give each party a further period of 5
Working Days within which to make further written representations thereon;

(7)

--------------------------------------------------------------------------------

 

may call for such written evidence from the parties and seek such additional
legal or expert assistance as they may reasonably require;

shall not accept oral representations from any party without allowing the other
party the opportunity to be present and to give evidence and cross-examine each
other;

shall have regard to all representations and evidence submitted when making his
decision (which shall be in writing) and shall give reason for his decision;

shall use all reasonable endeavours to issue his decision (with reasons) within
20 Working Days of his appointment (or within such a longer period as may be
agreed by the parties at the time of such appointment);

The decision of the Construction Expert in connection with any dispute shall be
final and binding on the Landlords and the Tenants.

The fees and expenses and of the Construction Expert (including the fees of any
party as to nominate such Expert) shall be payable by the Landlords and the
Tenants in such proportions as the Construction Expert shall determine, or in
default of such determination such be borne equally.

Landlords Warranty and Assurances

The Landlords warrant that the Tenants may, subject to the Reserved Rights,
quietly enjoy the Subjects during the Duration.  Nothing contained in this Lease
shall however be deemed to constitute any warranty by the Landlords that the
Subjects or any part thereof are authorised for use under the Planning Acts or
otherwise for any specific purpose or that the Subjects are fit for any of the
Tenant's purposes under this Lease.

The Landlords shall not sell or dispose of or otherwise alienate their interest
in the Subjects during the Duration, other than such a sale, disposal or
alienation as aforesaid to a statutory successor of the Landlords, whom the
Landlords shall specifically take bound (in self proving form addressed to the
Tenants) to fulfil the Landlords’ obligations herein, including Clause 9
hereof.  

Irritancy

If the Tenants shall fail to perform or observe any of the obligations
undertaken by them in this Lease or if the Tenants (being a corporation) shall
go into liquidation, (whether compulsory or voluntary), or have a winding up
order made against them or have a receiver or administrator appointed or if the
Tenants (being a company with unlimited liability) apply to limit their
liability or in the event that the Tenants or any of them enter into a
composition for the benefit of creditors or shall make any arrangement with
their creditors, or shall become insolvent or apparently insolvent or have a
curator or judicial factor appointed then and in any of these events it shall be
in the power of the Landlords by notice to bring this Lease to an end forthwith
without any declarator or process of law to that effect and to remove the
Tenants from possession of the Subjects, and repossess and enjoy the same as if
this Lease had not been granted and that without prejudice to any other remedy
of the Landlords in respect of any antecedent breach of any of the Tenants
obligations hereunder, and under reservation of all rights and claims competent
to the Landlords in terms of this Lease which irritancy is hereby deemed to be
pactional and not penal and should not be purgeable at the bar.

In the case of a breach, non-observance or non-performance by the Tenants which
is capable of being remedied, the Landlords shall not exercise any such option
of forfeiture unless and until they shall first have given written notice to the
Tenants and any other Relevant Third Party, specifying the breach,
non-observance or non-performance and requiring the same to be remedied and
intimating their intention to exercise their option of forfeiture the event of
the said breach, non-observance or non-performance not being remedied within
such period as may be stated in the notice (being such reasonable period of time
as the Landlord shall stipulate in the notice which in the case of failure to
pay monies due in terms of the Lease shall be a period of not less than fourteen
days and in the case of failure to comply with the Tenants’ development
obligations under Clause 5.2 shall be a period of not less than six months from
the date of service of the notice) and the Tenants shall fail to have remedied
the same within the period specified in the notice.

(8)

--------------------------------------------------------------------------------

 

Acceptance of Rent/No Waiver/Rei Interitus

The demand for or acceptance of rent (or other sums) by the Landlords or their
agents at any time shall not in any circumstances constitute nor be construed to
be a waiver of any of the Tenant's obligations under this Lease nor of the
Landlords remedies for breach thereof.

Notwithstanding any rule of law to the contrary this Lease shall not come to an
end and shall not be capable of being brought to an end by either the Landlords
or the Tenants by reason of damage or destruction of the Subjects or the
Development Works but shall continue in full force and effect accordingly to its
terms.

Title Transfer

At any time following the date of completion of the Development Works in
accordance with the terms of this Lease and provided all payments due under
Clause 3.2 and Clause 3.3 of this Ground Lease have been made by the Tenants to
the Landlords the Tenants may serve written notice on the Landlords requiring
the Landlords to grant a disposition of the Subjects in accordance with the
Title Transfer Provisions.

Notwithstanding the foregoing, the Landlords may at any time serve written
notice on the Tenants requiring the Tenants to accept a disposition of the
Subjects in accordance with the Title Transfer Provisions.

Notices

All notices which require to be given in terms of this Lease shall be in writing
and shall be deemed to be sufficiently given if sent by recorded delivery post
addressed to :

in the case of the Tenants, to the Tenants (if a body corporate) at their
Registered or Head Office and (if an individual) at his last known address in
the United Kingdom and (if a partnership) to the partnership or any one or more
of the partners thereof or at such other address as the Tenants may have
notified in writing to the Landlords with reference to this Clause and to
[                 ];

in the case of the Landlords, to the Head of Property, Scottish Enterprise,
Atrium Court, 50 Waterloo Street, Glasgow, G2 6HQ and to Shepherd and Wedderburn
LLP, 191 West George Street, Glasgow, G2 2LB (for the attention of GLM) or to
such other address as the Landlords may have notified in writing to the Tenants
with reference to this Clause.

Any such notice shall be deemed to be to have been served on the first Working
Day after the date on which the same was posted.  In proving service, it shall
be sufficient to prove that the envelope containing the notice was duly
addressed to the Landlords or the Tenants, as the case may be, in accordance
with this Clause and posted to the place to which it was so addressed.

(9)

--------------------------------------------------------------------------------

 

Registration

The Landlords and Tenants consent to registration hereof for preservation and
execution:-

IN WITNESS WHEREOF

 

Executed on behalf of Scottish Enterprise by

 

.............................................................................
(signature)

Full
Name:............................................................................

Director/Company Secretary/Authorised Signatory*

at..........................................................................................

on
........................................................................................

* Please delete as applicable

 

In the presence of this witness:

Witness' Signature:

 

............................................................................................

Full name of witness:

 

…………….........................................................................

 

Address of witness:

…………….........................................................................

............................................................................................

............................................................................................

 

 

 

Executed on behalf of Alba Bioscience Limited by

 

............................................................................
(signature)

Full
Name:...........................................................................

Director/Company Secretary/Authorised Signatory*

at.........................................................................................

on
.......................................................................................

* Please delete as applicable

 

In the presence of this witness:

Witness' Signature:

 

...........................................................................................

Full name of witness:

 

……………........................................................................

 

Address of witness:

……………........................................................................

...........................................................................................

............................................................................................

 

(10)

--------------------------------------------------------------------------------

 

This is Schedule referred to in the foregoing Lease between Scottish Enterprise
and Alba Bioscience Limited relative to Site 3, Bio Campus, Roslin, Midlothian

Schedule

Part 1

The Subjects

ALL and WHOLE the subjects at Site 3, Bio Campus, Roslin, Midlothian, extending
to 3.18 hectares or thereby as shown delineated in red on the Plan which
subjects form part and portion of the subjects at Gowkley Moss Farm, Bush Loan,
Milton Bridge, Penicuil, EH26 0NX, registered in the Land Register of Scotland
under Title Number MID4540.

(11)

--------------------------------------------------------------------------------

 

Part 2

Landlord's Reserved Rights

1.

There is reserved to the Landlords, their successors and to any persons to whom
the Landlords may grant such rights (a) all necessary rights of access over the
Subjects for the purposes of inspecting and monitoring the progress of the
Development Works but only in accordance with the terms of this Lease; and (b) a
servitude right of wayleave in respect of all existing and future service pipes,
cables, wires and others (including without prejudice to the foregoing
generality all electricity wires and cables) which now or in the future serve
the Development or any part thereof and are situated within, over, through or
under the Subjects by way of an existing route or routes or such other route or
routes as the Landlords or their successors may reasonably require, such other
route or routes to be subject to the prior written approval of the Tenants which
approval shall not be unreasonably withheld or decision thereon unreasonably
delayed (for the avoidance of doubt,  the Tenants shall not be unreasonably
withholding  consent to any route or routes running through the buildings on the
Subjects), together with all such necessary rights to lay, maintain, remove,
repair or replace or renew the same  subject to the Landlords or their
successors making good all damage caused by the exercise of such rights and
exercising the rights in such a way to cause as little inconvenience as
reasonably practicable to the occupiers of the Subjects.

[Do SE require any more rights?]

(12)

--------------------------------------------------------------------------------

 

Part 3

Title Transfer Provisions

1.

The Landlords shall grant the Validly Executed Disposition of the Subjects in
favour of the Tenants.

2.

The consideration for the grant of the Disposition shall be the sum of £1 only
(exclusive of VAT).

3.

The date of entry in the disposition shall be the twentieth Working Day after
notice by either the Landlords or the Tenants in accordance with Clause 10 or
such earlier date as may be agreed in writing

4.

The Landlords will apply to the Keeper for an Advance Notice for the
Disposition, in the form adjusted with the Tenants, to be entered on the
application record for the Subjects no earlier than 5 Working Days prior to the
date of entry.  The cost of the Advance Notice for the disposition will be met
by the Landlords.

5.

The Landlords consent to the Tenants applying to the Keeper for Advance Notices
for any deeds which the Tenants intend to grant in relation to the
Subjects.  The cost of any Advance Notices which the Tenants apply for will be
met by the Tenants.

6.

At the date of entry, the Landlord shall deliver to the Tenants a Legal Report
showing no entry adverse to the interest of the Landlords.

7.

The disposition will contain the rights (if any) granted in favour of the
Tenants in this Lease and the Reserved Rights in favour of the Landlords and the
Landlords will deliver to the Tenants  a Land Register application form in
respect of the same, as is necessary.

8.

The Tenants undertake to pay all Land and Buildings Transaction Tax payable on
the disposition and register the disposition in the Land Register of Scotland
within 21 days of the Date of Entry.

9.

The Land Certificate to be issued to the Tenants or the updated or created Title
Sheet for the Tenants’ interest in the Subjects will disclose no deed, decree or
diligence prejudicial to the interest of the Tenants other than such as are
created by or against the Tenants or have been disclosed to and accepted by the
Tenants prior to the date of entry in the disposition.

10.

The Landlords will deliver to the Tenants, on demand from time to time and at
the Landlords' expense such documents and evidence as the Keeper may require to
enable the Keeper to update or create (as the case may be) the Title Sheet of
the Subjects to disclose the Tenants as the registered proprietors of the whole
Subjects.

11.

The Landlords shall cooperate fully with the Tenants to procure that the
Tenants’ applications for registration are dealt with by the Keeper as quickly
as practicable.

12.



 

12.1

Definitions

In Clause 13:

"Environment" means any and all organisms (including humans), ecosystems,
natural or man-made buildings or structures, and the following media:

 

(a)

air (including air within buildings or structures, whether above or below
ground)

 

(b)

water (including surface and ground water and water in wells, boreholes, pipes,
sewers and drains); and

 

(c)

land (including surface land and sub-surface strata and any land under seabeds
or rivers, wetlands or flood plains);

"Environmental Authority" means any person or legal entity (whether statutory or
non-statutory or governmental or non-governmental) having regulatory authority
under Environmental Law and/or any court of law or tribunal or any other
judicial or quasi-judicial body;

(13)

--------------------------------------------------------------------------------

 

"Environmental Law" means all laws, regulations, directives, statutes,
subordinate legislation, rules of common law and generally all international,
EU, national and local laws and all judgments, orders, instructions, decisions,
guidance awards, codes of practice and other lawful statements of any
Environmental Authority applying from time to time in relation to the Protective
Strip in respect of pollution of or protection of the Environment or the
production, processing, treatment, storage, transport or disposal of Hazardous
Substances, in each case insofar as having the force of law;

"Hazardous Substances" means any natural or artificial substance (whether in
solid or liquid form or in the form of a gas or vapour and whether alone or in
combination with any other substance) capable of causing harm to the Environment
and/or harm to the health of living organisms or other interference with the
ecological systems of which they form part and/or harm to property and/or in the
case of humans, offence caused to any sense;

 

12.2

Agreement as to Environmental Liabilities

The Landlords and the Tenants agree that:

 

13.2.1.

if any notice or requirement of any Environmental Authority made pursuant to
Environmental Law is served on or made of either of them in respect of the
Subjects or any Hazardous Substances attributable to the Subjects, then, as
between the Landlords and the Tenants, the sole responsibility for complying
with such notice or requirement is to rest with the Tenants to the exclusion of
the Landlords; and

 

13.2.2

if any Environmental Authority wishes to recover costs incurred by it in
carrying out any investigation, assessment, monitoring, removal, remedial or
risk mitigation works under Environmental Law in respect of the Subjects or any
Hazardous Substances attributable to the Subjects from either or both of the
Landlords and the Tenants then, as between Landlords and the Tenants, the sole
responsibility for the payment of such costs is to rest with the Tenants to the
exclusion of the Landlords.

The agreements outlined under Clauses 13.2.1 and 13.2.2 are made with the
intention that any Environmental Authority serving any notice or seeking to
recover any costs should give effect to the agreements pursuant to the statutory
guidance issued under Part IIA of the Environmental Protection Act 1990.  

The Landlords and the Tenants agree that the appropriate Environmental Authority
may be notified in writing of the provisions of Clause 13 if required to give
effect to the agreements outlined under Clauses 13.2.1 and 13.2.2.

 

12.3

The Tenants will indemnify the Landlords in respect of all and any actions,
losses, damages, liabilities, charges, claims, costs and expenses which may be
paid, incurred, suffered or sustained by Landlords arising (directly or
indirectly) out of or in connection with the presence of any Hazardous
Substances in, on or under the Subjects or migrating to or from the Subjects.

(14)

--------------------------------------------------------------------------------

 

Part 4

Approved Plans and Specification

[insert approved Development Works plans and specifications]

(15)

--------------------------------------------------------------------------------

 

Part 5

Disposition

[insert agreed Disposition]

(16)

--------------------------------------------------------------------------------

 

Part 6

Plan

[insert lease plan]

(See attached)

 

 

 

(17)

--------------------------------------------------------------------------------

 

EXHIBIT F

OFFER LETTER

(See attached)

 

--------------------------------------------------------------------------------

 

OUR REF  S2742.1572/GLM/MGH

YOUR REF  

[Date]

DWF LLP

Dalmore House

310 St Vincent Street

Glasgow

G2 5QR

Dear Sirs

Site 3, Bio Campus, Roslin, Midlothian

On behalf of and as instructed by our clients, the Landlords, we offer to lease
to your clients, the Tenants, the Premises, and that on the following terms and
conditions:

Definitions and interpretation

In this Offer (including the foregoing preamble):

 

"2012 Act"

 

means the Land Registration etc (Scotland) Act 2012;

 

 

 

"Advance Notice"

 

means an advance notice as defined in Section 56 of the 2012 Act;

 

 

 

"Date of Entry"

 

means the date of conclusion of Missives or such other date as may be agreed in
writing;

 

 

 

“Deposit”

 

means the sum of TWENTY THOUSAND POUNDS (£20,000) STERLING, exclusive of VAT
which shall be payable in addition;

 

 

 

"duly executed"

 

means executed in accordance with the requirements of Sections 3 and 7 and
Schedule 2 or sections 9(B) and 9(C) of the Requirements of Writing (Scotland)
Act 1995, or in such other manner as is acceptable to the Landlords;

 

 

 

“Guarantee”

 

means the guarantee to be granted by the Guarantor in favour of the Landlords of
the Tenants’ obligations under the Lease in terms of the draft Guarantee
contained in Part 3 of the Schedule;

 

 

 

“Guarantor”

 

means [Quotient Limited/Quotient Inc];

 

 

 

"HMRC"

 

means HM Revenue & Customs;

 

 

 

"Interest"

 

means interest on the sum in question at 4% per annum above the base rate from
time to time of the Royal Bank of Scotland plc from the date that such sum is
due for payment or, if there is no such date specified, the date of demand for
such sum until such sum is paid;

 

 

 

"Landlords"

 

means Scottish Enterprise established under the Enterprise and New Towns
(Scotland) Act 1990 and having their principal place of business at Atrium
Court, 50 Waterloo Street, Glasgow;

 

 

 

"Landlords' Solicitors"

 

means Shepherd and Wedderburn LLP, 191 West George Street, Glasgow, G2 2LB (Ref
S2742.1572/MGH/GLM);

 

 

 

"LBTT"

 

means Land and Buildings Transaction Tax under the Land and Buildings
Transaction Tax (Scotland) Act 2013;

 

 

 

"Lease"

 

means the lease referred to in clause 4 of this Offer and set out in Part 1 of
the Schedule;

 

 

 

"Missives"

 

means the binding contract constituted by this Offer and all formal letters
following on it (subject always to clause 13.1 of this Offer);

 

 

 

"Offer"

 

means this offer;

 

 

 

"Premises"

 

means the subjects known as Site 3, Bio Campus, Midlothian all as more
particularly described in the Lease;

 

--------------------------------------------------------------------------------

 

 

 

 

"Premium"

 

means the sum of NINE HUNDRED AND EIGHTY SIX THOUSAND EIGHT HUNDRED POUNDS
(£986,800) STERLING, exclusive of all, if any, VAT paid and less the Deposit in
so far as already paid to the Landlords;

 

 

 

"Schedule"

 

means the schedule of four parts annexed to this Offer;

 

 

 

“Standard Security”

 

means the standard security by the Tenants in favour of the Landlords over the
Tenants’ interest in the Ground Lease in terms of the draft Standard Security
contained in Part 2 of the Schedule;

 

 

 

"Tenants"

 

means Alba Bioscience Limited, incorporated under the Companies Acts (Company
Number SC310584) and having their Registered Office at Douglas Building,
Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL;

 

 

 

"Tenants' Solicitors"

 

means DWF LLP, Dalmore House, 310 St Vincent Street, Glasgow, G2 5QR (Ref
[          ]);

 

 

 

“Undertaking”

 

means the undertaking to be granted by the Tenants’ Solicitors to the Landlords
undertaking to register the Standard Security simultaneously with the Ground
Lease, in terms of the draft undertaking contained in Part 4 of the Schedule;

 

 

 

"Working Day"

 

means any day on which clearing banks in Edinburgh, Glasgow and London are open
for normal business.

Price

Payment

The Landlords and the Tenants agree that the Premium (but not any VAT payable
thereon) shall be paid in terms of the Ground Lease.

The Deposit will be paid by the Tenants on the Date of Entry by instantaneous
bank transfer of cleared funds to the Landlords’ Solicitors’ client account,
failing which the Landlords shall be entitled to resile from the Missives, by
written notice to that effect to the Tenants, provided the said notice is
received prior to any subsequent payment of the Deposit. For the avoidance of
doubt the Deposit shall be non-returnable.

Notwithstanding the foregoing the VAT due on the Premium and the Deposit will be
paid by the Tenants on the Date of Entry by instantaneous bank transfer of
cleared funds to the Landlords’ Solicitors’ client account in exchange for a
valid VAT invoice addressed to the Tenants.

A payment not made in accordance with Clause 2.1.1 may be refused.

Interest

If the VAT or any part of it is not paid to the Landlords on the Date of Entry
then notwithstanding consignation or that the Tenants have not taken entry, the
Tenants will pay to the Landlords Interest on the outstanding money.

Cancellation of Sale

If the Tenants fail to pay the VAT payable on the Premium with Interest as set
out in Clause 2.2 within 10 Working Days after the Date of Entry the Landlords
will be entitled (but not bound) to rescind the Missives.

Duration/Rent

The Lease will endure for the period from and including the Date of Entry until
the date falling 99 years after the Date of Entry.

The annual rent payable under the Lease will be ONE POUND (£1) STERLING
(exclusive of Value Added Tax) payable as provided for in the Lease.  

 

--------------------------------------------------------------------------------

 

The Lease

The Lease to be entered into between the Landlords and the Tenants will be in
the form of the draft lease contained in Part 1 of the Schedule, which draft
sets out the whole remaining terms and conditions of the Lease and will be
deemed incorporated into this Offer mutatis mutandis, but incorporating such
other additions and modifications as may be necessary to reflect the terms of
this Offer and the Missives.

Advance Notice

The Landlords will apply to the Keeper for an Advance Notice for the Lease, in
the form adjusted with the Tenants, to be either (i) entered on the application
record for the larger subjects of which the Premises form a part or (ii)
recorded in the Register of Sasines, no earlier than 5 Working Days prior to the
Date of Entry.  The cost of the Advance Notice for the Lease will be met by the
Landlords.

The Landlords consent to the Tenants applying to the Keeper for Advance Notices
for any deeds which the Tenants intend to grant in relation to the
Premises.  The cost of any Advance Notices which the Tenants apply for will be
met by the Tenants.

If the Landlords rescind the Missives in the circumstances set out in clause 2.3
the Tenants consent to the discharge of the Advance Notice for the Lease and the
Tenants confirm that they will immediately discharge at their own cost any
Advance Notice submitted by them if requested to do so by the Landlords.

If settlement is likely to occur after the Date of Entry, the Landlords, if
requested to do so by the Tenants, will apply for a further Advance Notice for
the Lease, in the form adjusted with the Tenants, and the cost of any additional
Advance Notices will be met:

by the Landlords, if the delay in settlement is due to any failure or breach by
or on behalf of the Landlords to implement their obligations under the Missives
on time; or

by the Tenants, if the delay in settlement is due to any failure or breach by or
on behalf of the Tenants to implement their obligations under the Missives on
time.

The Landlords' Solicitors will not provide any letter of obligation or
undertaking to clear the records of any deed, decree or diligence.

Completion of Lease

The Tenants will ensure that the Lease is duly executed by the Tenants, and that
a certified copy of the executed Lease is returned to the Landlords' Solicitors
within 21 days after the date of delivery of the engrossment of the Lease, duly
executed by the Landlords, to the Tenants' Solicitors, together with evidence of
the valid execution of the Lease by the Tenants.

If the transaction contemplated by the Missives is notifiable for LBTT purposes,
the Tenants will submit to Revenue Scotland an LBTT Return.

Within 7 days after receipt by the Tenants of the electronic submission receipt
issued by Revenue Scotland, the Tenants will

submit the Lease to the Books of Council and Session for registration for
preservation and execution and will obtain 3 extracts of it, and will deliver 2
of the extracts to the Landlords' Solicitor for the use of the Landlords within
7 days of receipt of the extracts; and

be responsible for dealing with registration of the Lease in the Land Register
and will deliver to the Landlords (i) a copy of the Keeper's acknowledgement of
receipt showing the Title Number to be allocated to the Title Sheet for the
Tenants' interest within 14 days of receipt of the same and (ii) within 7 days
after receipt by the Tenants of a pdf of the Title Sheet in respect of that
interest, a copy of the pdf of the Title Sheet, with a colour copy of the Title
Plan(s).

The Tenants acknowledge that if they breach the terms of their obligations in
clauses 6.2 and 6.3 inclusive, they will indemnify the Landlords in respect of
loss suffered by the Landlords by virtue of such delay.  

Tenants' obligations

Subject to the foregoing provisions of this Offer, if for any reason the Lease
is not executed by the Date of Entry, the Landlords and the Tenants agree to be
bound by the whole obligations and provisions specified in the Lease during the
period from and after the Date of Entry.

 

--------------------------------------------------------------------------------

 

Title

By acceptance of this Offer, the Tenants are deemed to have satisfied themselves
in all respects with the Landlords' title to the Premises both as to the extent
and description of the Premises and the burdens and conditions affecting the
Premises, and the Tenants will be bound to accept the title as it stands subject
to Clause 10 and the exhibition of a legal report in terms of Clause 9.2.

Settlement

On the Date of Entry the Landlords will deliver to the Tenants:

the Lease, duly executed by the Landlords;

a legal report brought down to a date as near as practicable to the Date of
Entry which report will show:

no entries adverse to the Landlords’ interest in the Premises;

the Advance Notice for the Lease; and

no other Advance Notices other than those submitted by the Tenants and those
disclosed to and accepted by the Tenants in writing prior to the Date of Entry;

a letter of consent to the grant of the Lease from any heritable creditor of the
Landlords holding a heritable security over the Premises and/or if applicable, a
letter of non-crystallisation from the holder of any floating charge affecting
the Premises;

a valid VAT invoice addressed to the Tenants in respect of the VAT due on the
Premium;

all necessary signed Land Registration Forms for the registration of the
Standard Security in the Land Register;

Simultaneously and in exchange for the above items the Tenants will deliver to
the Landlords on the Date of Entry:-

the Guarantee, duly executed by the Guarantors [plus US legal opinion of
Quotient Inc];

a certified true copy of the Standard Security, duly executed by the Tenants.

Post completion

Provided that the Lease is presented for registration prior to the date of
expiry of the Advance Notice registered in relation to the Lease, the updated or
newly created Title Sheet for the Lease will contain no exclusion or limitation
of warranty in terms of Section 75 of the 2012 Act and will disclose no entry,
deed or diligence (including any charging order under the Buildings (Recovery of
Expenses) (Scotland) Act 2014 or any notice of potential liability for costs
registered under the Tenements (Scotland) Act 2004 or the Title Conditions
(Scotland) Act 2003) prejudicial to the interest of the Tenants other than such
as are created by or against the Tenants or have been disclosed to, and accepted
in writing by, the Tenants prior to the Date of Entry except for the Standard
Security.

The Landlords will register the Guarantee in the Books of Council and Session
and provide one extract to the Tenants, subject to the Tenants paying to the
Landlords the costs of registration and obtaining two extracts.

Frustration

Unless the parties otherwise agree in writing the Missives will remain in full
force and effect notwithstanding any damage to or destruction of the Premises
which may occur prior to the Date of Entry.

Missives Personal

Alba Bioscience Limited will not be entitled to assign, absolutely or in
security, or otherwise part with or deal in any way with the rights conferred on
them by the Missives other than as permitted in terms of the Lease.

 

--------------------------------------------------------------------------------

 

Prior communings

Any letter forming part of the Missives and any amendment to or variation of the
Missives will require to be duly executed.

The Missives set out the entire agreement and understanding between the
Landlords and the Tenants in relation to the Lease of the Premises and will
supersede all previous proposals, agreements and other communications whether
written, oral or otherwise relating to it.

Time limit for acceptance

This Offer, unless previously withdrawn or amended, is open for written
acceptance reaching us here not later than [          ].

Yours faithfully

 

……………………………………………....., a Member

For and on behalf of Shepherd and Wedderburn LLP,

as agents for Scottish Enterprise

 

……………………………………………………….. (Witness)

of 191 West George Street, Glasgow

 

--------------------------------------------------------------------------------

 

schedule

Part 1

The Lease

 

--------------------------------------------------------------------------------

 

Part 2

Standard Security

 

--------------------------------------------------------------------------------

 

Part 3

Guarantee

 

--------------------------------------------------------------------------------

 

Part 4

Undertaking

 

--------------------------------------------------------------------------------

 

EXHIBIT G

SCOTTISH LEASE GUARANTEE

(See attached)

 

 

 

 

--------------------------------------------------------------------------------

 

[g20151104220024391974.jpg]

 

 

 

 

 

GUARANTEE

by

Quotient Limited

in favour of

Scottish Enterprise

Property: Site 3, Biocampus, Penicuik, Midlothian

 

 

 

Shepherd and Wedderburn LLP

191 West George Street

Glasgow

G2 2LB

DX GW409 Glasgow

T: +44 (0)141 566 9900

F: +44 (0)141 565 1222

www.shepwedd.co.uk

 

--------------------------------------------------------------------------------

 

GUARANTEE

by

QUOTIENT LIMITED, [        ] ("Guarantors");

in favour of

SCOTTISH ENTERPRISE, established under the Enterprise and New Towns (Scotland)
Act 1990 and having their principal place of business at Atrium Court, 50
Waterloo Street, Glasgow, and includes where the context so requires their
successors as landlords under the Lease ("Landlords");

WHEREAS:

(A)

The Landlords are in right of the landlord's part of the Lease.

(B)

The Tenants are in right of the tenant's part of the Lease.

(C)

The Guarantors have agreed to guarantee the obligations of the Tenants under the
Lease;

IT IS AGREED as follows:

Definitions and Interpretation

In this Guarantee:

 

"Guaranteed Obligations"

 

means all past, present, future and contingent obligations of the Tenants:

(a)     to pay all rents and other sums; and

(b)     to perform and fulfil all other obligations

which are now or may at any time in the future become due by the Tenants to the
Landlords in terms of the Lease;

 

 

 

"Interest"

 

means interest on the sum in question at four per cent per annum above the base
rate from time to time of the Royal Bank of Scotland plc from the date that such
sum is due for payment or, if there is no such date specified, the date of
demand for such sum until such sum is paid;

 

 

 

"Lease"

 

means the lease between the Landlords and the Tenants dated [        ] and
[       ] and about to be registered in the Books of Council and Session on
[      ];

 

 

 

"Property"

 

means Site 3, Biocampus, Roslin, Midlothian being the subjects more particularly
described in the Lease;

 

 

 

"Relevant Event"

 

means any of the following events or circumstances:

 

 

 

(i)

The Tenants going into liquidation including provisional liquidation or a
petition being presented or resolution proposed or passed for their
liquidation;  

 

 

 

(ii)

The Tenants having a receiver appointed in respect of any part of their
undertaking or assets;

 

 

 

(iii)

The Tenants being dissolved, struck off or otherwise ceasing to exist;

 

 

 

(iv)

The Landlords serving notice on the Tenants that an event has occurred which
entitles the Landlords to irritate the Lease;

 

 

 

(v)

The Lease being terminated by reason of irritancy;

 

 

 

(vi)

The Tenants having an administrator appointed or a petition being presented for
the appointment of an administrator or notice of intention to appoint an
administrator being given;

 

 

 

(vii)

The Tenants instituting or giving notice of or indicating an intention to
institute a voluntary arrangement or composition in respect of their debts or
affairs; or

 

 

 

(viii)

The Tenants becoming unable to pay their debts within the meaning of section 123
of the Insolvency Act 1986;

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

"Tenants"

 

means Alba Bioscience Limited, incorporated under the Companies Acts (Registered
Number SC310584) and having their Registered Office at Douglas Building,
Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL;

 

 

 

"Working Day"

 

means a day on which clearing banks in Edinburgh and Glasgow are open for normal
business.

In this Guarantee, unless otherwise specified or the context otherwise requires:

any reference to one gender includes all other genders;

words in the singular only include the plural and vice versa;

any reference to the whole is to be treated as including reference to any part
of the whole;

any reference to a person includes a natural person, corporate or unincorporated
body (whether or not having separate legal personality); words importing
individuals include corporations and vice versa;

any references to this Guarantee or to the Lease or to any other document are
references to this Guarantee, the Lease or to that other document as varied,
supplemented, assigned, novated or replaced from time to time;

any reference to a Clause is to the relevant Clause of this Guarantee;

any reference to a statute or statutory provision includes any subordinate
legislation which is in force from time to time under that statute or statutory
provision;

any reference to any statute, statutory provision or subordinate legislation is
a reference to it as it is in force from time to time taking account of any
amendment or re-enactment;

any phrase introduced by the words "including", "include", "in particular" or
any similar expression is to be construed as illustrative only and is not to be
construed as limiting the generality of any preceding words;

references to writing or written do not include faxes or e-mail;

where at any one time there are two or more persons included in the expression
"Guarantors" obligations contained in this Guarantee which are expressed to be
made by the Guarantors are binding jointly and severally on them and their
respective executors and representatives whomsoever without the necessity of
discussing them in their order;

1.3

The headings in this Guarantee are included for convenience only and are to be
ignored in construing this Guarantee.

1.4

Unless the context otherwise requires, words and expressions which are defined
in the Lease will bear the same meanings for the purposes of this Guarantee.

Guarantee

The Guarantors irrevocably and unconditionally guarantee to the Landlords full
and punctual payment or performance by the Tenants of the Guaranteed Obligations
as and when they fall due for payment or performance and failing such payment or
performance by the Tenants the Guarantors will on demand by the Landlords make
payment or effect performance of the Guaranteed Obligations in question together
with:

all liabilities, losses, costs, damages and expenses incurred by the Landlords
by reason of or in connection with any such failure together with Interest; and

all costs and expenses properly and reasonably incurred by the Landlords in
connection with the enforcement of this Guarantee together with Interest.

 

--------------------------------------------------------------------------------

 

Primary Obligation

The obligations of the Guarantors under this Guarantee will be independent
primary obligations and not merely those of guarantor or cautioner and if any of
the Guaranteed Obligations are not, or cease to be, valid and enforceable for
any reason whatever (whether or not known to the Landlords) or for any reason
are not recoverable from or capable of performance by the Guarantors under
Clause 2 the Guarantors will still be liable to the Landlords in respect of such
Guaranteed Obligations as if they were fully valid and enforceable and/or
recoverable or capable of performance and the Guarantors were principal debtor
in place of the Tenants.

Indemnity

The Guarantors undertake to indemnify the Landlords on demand against all
liabilities, losses, costs, damages and expenses which the Landlords may incur
by reason of or in connection with any failure by the Tenants to make payment of
or perform any of the Guaranteed Obligations as and when they fall due or as a
result of any of the Guaranteed Obligations being or becoming void or
unenforceable for any reason or the Guaranteed Obligations for any reason not
being recoverable or capable of performance under Clause 2, together with
Interest.

The Guarantors undertake to indemnify the Landlords on demand against all
liabilities, losses, costs, damages and expenses which the Landlords may incur
by reason of or in connection with the Tenants proposing or entering into any
company voluntary arrangement or other scheme or arrangement having or
purporting to have the effect of impairing, compromising or releasing any or all
of the Guarantors' obligations under this Guarantee.

Guarantors to take new lease

Without prejudice to any other provision of this Guarantee if a Relevant Event
occurs, the Landlords may serve notice on the Guarantors within six months after
the Relevant Event requiring the Guarantors to accept, as required by the
Landlords, either:

a new lease of the Property for a period equal to the residue of the term of the
Lease which would have remained if the Relevant Event had not occurred, at the
same rent and on the same terms as the Lease commencing on the date of the
Relevant Event, except that any works carried out by or on behalf of the Tenants
(or their predecessors as tenants under the Lease) shall be treated by reference
to the date of entry under the Lease and not the date of the Relevant Event; or

an assignation to the Guarantors of the Tenants' interest under the Lease,
effective from the date of the Relevant Event.

Duration

This Guarantee will be a continuing security notwithstanding any intermediate
payment or performance and will remain in force so long as any liability
(including any future or contingent liability):

on the part of the Tenants under the Lease, or

on the part of the Guarantors under this Guarantee

remains unfulfilled unless discharged by the Landlords in accordance with Clause
8.

Non-impairment

This Guarantee will not be discharged or prejudiced by:

the Landlords holding, acquiring, failing to perfect, releasing or giving up any
obligation, security or remedy (present or future) for the obligations of the
Tenants under the Lease or any neglect, delay or forbearance on the part of the
Landlords in enforcing such obligation, security or remedy;

the Landlords giving time or any other indulgence to the Tenants;

any variation, amendment, supplement or extension whether formal or informal, of
the terms of the Lease or the implementation of any rent review provisions in
the Lease;

the Landlords irritating the Lease;

 

--------------------------------------------------------------------------------

 

the Landlords releasing any person(s) comprised in the Tenants from liability
under the Lease, or

any other act, omission or event whereby (but for this Clause) the Guarantors
would be discharged in whole or in part from this Guarantee.

Discharge

If the Tenants assign their interest under the Lease in accordance with the
terms of the Lease, or the Landlords accept a renunciation of the Tenants'
interest under the Lease, the Landlords will at the request and cost of the
Guarantors grant a valid discharge of this Guarantee as at the date of valid
intimation of such assignation or the effective date of such renunciation (as
the case may be) provided that there are no outstanding claims under the
Guarantee, or if there are any such claims, upon such claims being satisfied in
full.

Assignation

The Landlords have the right to assign or transfer this Guarantee to their
successors as landlords under the Lease without the consent of the Guarantors.  

The Guarantors do not have the right to assign or transfer their rights or
obligations under this Guarantee.

Postponement of Claims by Guarantors

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantors will not be entitled to share any security held or
money received by the Landlords on account of the Guaranteed Obligations.

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantors waive their rights of subrogation, reimbursement and
indemnity against the Tenants and any other person and any other right they may
have to stand in the place of the Landlords in respect of any security from or
money payable by the Tenants or any other person.

Until the Guaranteed Obligations have been fully and unconditionally paid or
performed, the Guarantors will have no recourse, nor be entitled to pursue any
right or remedy, against the Tenants arising from the performance of any of the
Guarantors’ obligations under this Guarantee.

In the event of the liquidation, receivership, administration, sequestration or
other insolvency or dissolution of the Tenants the Guaranteed Obligations will
be deemed to continue to be due and outstanding until fully and unconditionally
paid or performed.  The Landlords will be entitled to claim in the liquidation,
receivership, administration, sequestration or other insolvency of the Tenants
for the full amount of the Guaranteed Obligations and to retain the whole of the
dividends from such claim to the exclusion of any rights of the Guarantors as
guarantor in competition with the Landlords until the Landlords' claim is
satisfied in full.

Exclusion of Set Off

All payments due by the Guarantors under this Guarantee will be made without any
retention, deduction, set-off or counterclaim and free from any deduction or
withholding for or on account of any taxes or other charges in the nature of
taxes imposed by any competent authority.  If any such deduction or withholding
shall be required by law the Guarantors will pay the Landlords such additional
amount as may be necessary to ensure that the Landlords receive the full amount
of the relevant payment as if such deduction or withholding had not been made.

The Guarantors will not be entitled to withhold or restrict performance of any
obligation by them  under this Guarantee by reason of any purported right or
claim of retention, set off or counterclaim or for any other reason.

Certificate

A certificate signed by any authorised signatory on behalf of the Landlords
will, except in the case of manifest error, conclusively constitute the amount
of the Guaranteed Obligations or any sum due by the Guarantors under Clause 13
or any other provision of this Guarantee at the relevant time for all purposes
of this Guarantee.

 

--------------------------------------------------------------------------------

 

Costs

The Guarantors will pay to the Landlords within five Working Days after written
demand:

the legal fees and expenses reasonably and properly incurred by the Landlords in
connection with the preparation and execution of this Guarantee;

the costs of registering this Guarantee in the Books of Council and Session and
of obtaining three extracts (one) of which will be delivered to the Guarantors'
solicitors);

the legal fees and expenses reasonably and properly incurred by the Landlords in
connection with the preparation and completion of any new lease or assignation
entered into under the terms of Clause 5 including the registration dues on such
new lease or assignation and of obtaining three extracts (one of which will be
delivered to the Guarantors' solicitors);

all Value Added Tax on any of the fees, costs and expenses set out above.

13.2

If any amount specified in Clause 13.1 is not paid within 14 days of demand the
Guarantors will pay Interest on such amounts.

13.3

The Guarantors will be responsible for any Land and Buildings Transaction Tax
chargeable on any such new lease or assignation.

Notices

Any notice, demand, request or certificate required by this Guarantee will be in
writing and may be delivered personally or sent by post to the relevant party
using the relevant details specified in Clause 14.3.

Any notice, demand, request or certificate will be deemed to be received:

if delivered personally, (with proof of delivery) at the time of delivery;

if sent by recorded delivery post, 48 hours after the date of posting; and

in the case of fax, at the time when the sender's fax machine confirms
transmission;

Provided that if, in the case of personal delivery or transmission by fax, such
delivery or transmission occurs outwith normal business hours on a Working Day
or on a day which is not a Working Day, delivery will be deemed to occur on the
next Working Day.

The details referred to in Clause 14.1 are:

Guarantors

 

Address:

              [       ]

For the attention of:  [       ]

Landlords

Address:             [       ]

For the attention of: [       ];

or such other address or person as may be notified in writing from time to time
by the relevant party to the other party for the purposes of this Clause.

 

--------------------------------------------------------------------------------

 

Applicable Law and Jurisdiction

This Guarantee is governed by and is to be construed in accordance with the law
of Scotland and in so far as not already subject to it, the parties irrevocably
submit to the non-exclusive jurisdiction of the Scottish Courts.

Registration

The Guarantors consent to the registration of this Guarantee and any certificate
pursuant to this Guarantee for preservation and execution: IN WITNESS WHEREOF

 

Executed on behalf of Scottish Enterprise by

 

............................................................................
(signature)

Full
Name:...........................................................................

Director/Company Secretary/Authorised Signatory*

at.........................................................................................

on
.......................................................................................

* Please delete as applicable

 

In the presence of this witness:

Witness' Signature:

 

.............................................................................................

Full name of witness:

 

……………..........................................................................

 

Address of witness:

……………..........................................................................

.............................................................................................

.............................................................................................

 

 

 

Executed on behalf of Quotient Limited by

 

...........................................................................
(signature)

Full
Name:..........................................................................

Director/Company Secretary/Authorised Signatory*

at........................................................................................

on
......................................................................................

* Please delete as applicable

 

In the presence of this witness:

Witness' Signature:

 

……………..........................................................................

Full name of witness:

 

……………..........................................................................

 

Address of witness:

……………..........................................................................

.............................................................................................

..............................................................................................

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

SCOTTISH LEASE SECURITY AGREEMENT

(See attached)

 

 

 

 

--------------------------------------------------------------------------------

 

[g20151104220026672975.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STANDARD SECURITY

by

Alba Bioscience Limited

in favour of

Scottish Enterprise

 

 

Property:    Site 3, Biocampus, Roslin, Midlothian

 

 

 

 

 

Shepherd and Wedderburn LLP

191 West George Street

Glasgow

G2 2LB

DX GW409 Glasgow

T: +44 (0)141 566 9900

F: +44 (0)141 565 1222

www.shepwedd.co.uk

 

--------------------------------------------------------------------------------

 

WE, ALBA BIOSCIENCE LIMITED, incorporated under the Companies Acts in Scotland
(Company Number SC310584) and having its Registered Office at Douglas Building,
Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL (hereinafter
referred to as "the Proprietor") hereby IN SECURITY of all sums and obligations
due and that may become due to SCOTTISH ENTERPRISE, established under the
Enterprise and New Towns (Scotland) Act 1990 and having their principal place of
business at Atrium Court, 50 Waterloo Street, Glasgow, and their successors and
assignees (hereinafter referred to as "the Creditor") in terms of the Lease
between the Creditor and the Proprietor dated [insert date] (the “Lease”)
(hereinafter referred to as "the Borrower") or any variation or alteration
thereof GRANT a Standard Security in favour of the Creditor over the tenants’
interest in the Lease of ALL and WHOLE [insert description and plan from
Lease];   The Standard Conditions specified in Schedule 3 to the Conveyancing
and Feudal Reform (Scotland) Act 1970, as amended, and any lawful variation
thereof operative for the time being shall apply and we, the Borrower and the
Proprietor, agree that Standard Condition 5(a) shall be varied to the effect
that the sum for which the security subjects shall be insured in terms of said
Condition 5(a) shall be reinstatement value and not market value;

 

 

1

--------------------------------------------------------------------------------

 

And we grant warrandice:  IN WITNESS WHEREOF

 

Executed on behalf of Scottish Enterprise by

 

........................................................ (signature)

Full Name:........................................................

Director/Company Secretary/Authorised Signatory*

at......................................................................

on ....................................................................

* Please delete as applicable

 

In the presence of this witness:

Witness' Signature:

 

........................................................................

Full name of witness:

 

........................................................................

 

Address of witness:

........................................................................

........................................................................

........................................................................

 

 

 

Executed on behalf of Alba Bioscience Limited by

 

........................................................ (signature)

Full Name:........................................................

Director/Company Secretary/Authorised Signatory*

at......................................................................

on ....................................................................

* Please delete as applicable

 

In the presence of this witness:

Witness' Signature:

 

........................................................................

Full name of witness:

 

........................................................................

 

Address of witness:

........................................................................

........................................................................

........................................................................

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF ASSIGNMENT AND TRANSFER AGREEMENT

This Assignment and Transfer Agreement (this “Assignment Agreement”) is entered
into as of [________] by and between the Assignor named on the signature
page hereto (“Assignor”) and the Assignee named on the signature page hereto
(“Assignee”).  Reference is made to that certain Amended and Restated Credit,
Security and Guaranty Agreement, dated as of August ___, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Quotient Biodiagnostics, Inc., and any additional Borrower
that may hereafter be added thereto (collectively, “Borrowers”), certain
affiliates of Borrowers from time to time party thereto as guarantors,  MidCap
Financial Trust, as Agent (in such capacity, together with its successors and
assigns, “Agent”), and the financial institutions or other entities from time to
time parties thereto, each as a Lender.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to them in the Credit
Agreement.

Assignor and Assignee hereby agree as follows:

1. Assignor hereby sells and assigns to Assignee, and Assignee hereby purchases
and assumes from Assignor, the interests set forth on the schedule attached
hereto (the “Schedule”), in and to Assignor’s rights and obligations under the
Credit Agreement as of the effective date set forth on the Schedule (the
“Effective Date”).  Such purchase and sale is made without recourse,
representation or warranty except as expressly set forth herein.  On the
Effective Date, Assignee shall pay to Assignor an amount equal to the aggregate
amounts assigned pursuant to the Schedule (exclusive of unfunded portions of the
Revolving Loan Commitment).

2. It is the intention of the Assignor and the Assignee that the assignment
contemplated hereunder by the Assignor to the Assignee shall constitute a sale
and assignment and not a loan or participation.

3. Assignor (i) represents that as of the Effective Date, that it is the legal
and beneficial owner of the interests assigned hereunder free and clear of any
adverse claim, (ii) makes no other representation or warranty and assumes no
responsibility with respect to any statement, warranties or representations made
in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Financing Documents or any other instrument or document
furnished pursuant thereto, and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any other
Credit Party or any other Person or the performance or observance by any Credit
Party of its Obligations under the Credit Agreement or any other Financing
Documents or any other instrument or document furnished pursuant thereto.

4. Assignee (i) confirms that it has received a copy of the Credit Agreement and
the other Financing Documents, together with copies of the most recent financial
statements delivered pursuant thereto and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment Agreement, (ii) agrees that it will, independently
and without reliance upon Agent, Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iii) appoints and authorizes Agent to take such action as Agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Financing Documents as are delegated to Agent by the terms thereof, together
with such powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender, (v) represents
that on the date of this Assignment Agreement it is not presently aware of any
facts that would cause it to make a claim under the Credit Agreement,
(vi) represents and warrants that Assignee is not a Foreign Lender or, if it is
a Foreign Lender, that it has delivered to Agent the documentation required to
be delivered to Agent by Section 14 below, (vii) represents and warrants that
Assignee is (or, upon receipt of the required consents hereto by Agent, will
become) an Eligible Assignee and (viii) represents and warrants that it has
experience and expertise in the making or the purchasing of loans such as the
Loans, and that it has acquired the interests described herein for its own
account and without any present intention of selling all or any portion of such
interests.

5. Each of Assignor and Assignee represents and warrants to the other party
hereto that it has full power and authority to enter into this Assignment
Agreement and to perform its obligations hereunder in accordance with the
provisions hereof, that this Assignment Agreement has been duly authorized,
executed and delivered by such party and that this Assignment Agreement
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.

6. Upon the effectiveness of this Assignment Agreement pursuant to Section 14
below, (i) Agent shall register Assignee as a Lender, pursuant to the terms of
the Credit Agreement, (ii) Assignee shall be a party to the Credit Agreement
and, to the extent

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

1            

 

 

--------------------------------------------------------------------------------

 

provided in this Assignment Agreement, have the rights and obligations of a
Lender thereunder, (iii) Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement and (iv) Agent shall thereafter make all payments in
respect of the interest assigned hereby (including payments of principal,
interest, fees and other amounts) to Assignee.  Assignor and Assignee shall make
all appropriate adjustments in payments for periods prior to the Effective Date
by Agent or with respect to the making of this assignment directly between
themselves.

7. The Agent for itself and on behalf of each of the Lenders (by virtue of the
authorization contained in Section 14.1 (Appointment and Authorization of Agent)
of the Credit Agreement), the Assignor and the Assignee agree that with effect
from the Effective Date the Assignee, pro rata to its participation (i) becomes
a party as a pledgee to the Share Pledge Agreement over the shares in Quotient
Suisse SA (the "Swiss Pledge Agreement") and is bound by all the terms and
conditions thereof, (ii) assumes all rights and obligations of the Assignor
under the Swiss Pledge Agreement and (iii) participates in the security granted
pursuant to the Swiss Pledge Agreement.

8. Each of Assignor and Assignee hereby agrees from time to time, upon request
of the other such party hereto, to take such additional actions and to execute
and deliver such additional documents and instruments as such other party may
reasonably request to effect the transactions contemplated by, and to carry out
the intent of, this Assignment Agreement, including, but not limited to,
notifying the Borrower of the execution of this Assignment Agreement and the
sale and assignment contemplated hereby.

9. Neither this Assignment Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Assignment Agreement) against whom enforcement of such
change, waiver, discharge or termination is sought.  

10. For the purposes hereof and for purposes of the Credit Agreement, the notice
address of Assignee shall be as set forth on the Schedule.  Any notice or other
communication herein required or permitted to be given shall be in writing and
delivered in accordance with the notice provisions of the Credit Agreement.

11. In case any provision in or obligation under this Assignment Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  

12. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS.  

13. This Assignment Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.  

14. This Assignment Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same agreement.

15. This Assignment Agreement shall become effective as of the Effective Date
upon the satisfaction of each of the following conditions:  (i) the execution of
a counterpart hereof by each of Assignor and Assignee, (ii) the execution of a
counterpart hereof by Agent as evidence of its consent hereto to the extent
required pursuant to Section 11.17(a) of the Credit Agreement, (iii) in the
event Assignee is a Foreign Lender, the receipt by Agent of United States
Internal Revenue Service Forms W-8ECI, W-8EXP, W-8BEN or W-8IMY (as applicable),
and such other forms, certificates or documents, including those prescribed by
the United States Internal Revenue Service, properly completed and executed by
Assignee, certifying as to Assignee’s entitlement to exemption from withholding
or deduction of Taxes, and (iv) the receipt by Agent of originals or telecopies
of the counterparts described above.  Agent hereby waives the requirement that
Assignor pay the $3,500 processing fee as required under Section 11.17(a) of the
Credit Agreement.

 

(Signature Pages Follow)

 

 

 

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

2            

 

 

--------------------------------------------------------------------------------

 

The parties hereto have duly executed and delivered this Assignment Agreement as
of the date first written above.

 

ASSIGNOR:

[_____________________]

 

By:                                                                                        

 

 

 

 



Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

ASSIGNEE:

[________________________[

 

By:
                                                                                        

 

 

 

 

 

 



Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

CONSENTED TO BY:

MIDCAP FINANCIAL TRUST, a Delaware statutory trust, as Agent

By:        Apollo Capital Management, L.P.,

its investment manager

By:        Apollo Capital Management GP, LLC,

its general partner

By:  ___________________________________

Name:

Title: Authorized Signatory

 

 

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Schedule to Assignment Agreement

 

Assignor:

[___________________]

Assignee:

[___________________]

Effective Date:

[___________________]

 

Amended and Restated Credit, Security and Guaranty Agreement, dated as of August
___, 2015 (as amended, restated, supplemented or otherwise modified from time to
time), among Quotient Biodiagnostics, Inc., and any additional Borrower that may
hereafter be added thereto (collectively, “Borrowers”), certain affiliates of
Borrowers from time to time party thereto as guarantors,  MidCap Financial
Trust, as Agent (in such capacity, together with its successors and assigns,
“Agent”), and the financial institutions or other entities from time to time
parties thereto, each as a Lender.

Interests Assigned:

 

 

Term Loan Amount

Term Loan Commitment Amount

 Assignor Amounts

$[_________]

$[_________]

 Amounts Assigned

$[_________]

$[_________]

 Assignor Amounts
 (post-assignment)

$[_________]

$[_________]

 Assignee Amounts

 (post-assignment)

$[_________]

$[_________]

 

Assignee Information:

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

CREDIT FACILITY SCHEDULE

The following Credit Facilities are specified on this Credit Facility Schedule:

Credit Facility #1:

Credit Facility and Type:     Term

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Funding V Trust

$15,000,000

MidCap Funding XIII Trust

$15,000,000

Total

$30,000,000

The following defined terms apply to this Credit Facility:

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.  

Applicable Floor:  means two percent (2.0%) per annum for the Applicable Libor
Rate.

Applicable Margin:  a rate of interest equal to six and seven one-tenths percent
(6.7%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, five percent (5.0%) multiplied by the aggregate amount of the
Credit Extensions made under this Agreement (or, in the case of a partial
prepayment, multiplied by the product of the aggregate amount of the Credit
Extensions made under this Agreement and a fraction equal to the principal
amount of Credit Extensions being prepaid or required to be prepaid  (whichever
is greater) divided by the aggregate amount of the Credit Extensions made under
this Agreement); (b) for an Accrual Date on or after the date which is twelve
(12) months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, three percent (3.0%) multiplied
by the aggregate amount of the Credit Extensions made under this Agreement (or,
in the case of a partial prepayment, multiplied by the product of the aggregate
amount of the Credit Extensions made under this Agreement and a fraction equal
to the principal amount of Credit Extensions being prepaid or required to be
prepaid  (whichever is greater) divided by the aggregate amount of the Credit
Extensions made under this Agreement); and (c) for an Accrual Date on or after
the date which is twenty-four (24) months after the Closing Date through and
including the date immediately preceding the Maturity Date one percent (1.0%)
multiplied by the aggregate amount of the Credit Extensions made under this
Agreement (or, in the case of a partial prepayment, multiplied by the product of
the aggregate amount of the Credit Extensions made under this Agreement and a
fraction equal to the principal amount of Credit Extensions being prepaid or
required to be prepaid  (whichever is greater) divided by the aggregate amount
of the Credit Extensions made under this Agreement).

Commitment Commencement Date:  Closing Date.

Commitment Termination Date:         the close of the Business Day following the
Closing Date.

Minimum Credit Extension Amount: $30,000,000

Permitted Purpose: means general working capital needs of the Borrower and to
finance the repayment of existing inter-company loans made by the other Credit
Parties to the Borrower and the making of inter-company loans by Borrower to the
other Credit Parties to fund the general working capital needs of the other
Credit Parties.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Credit Facility #2:

Credit Facility and Type:     Term

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Funding V Trust

$2,500,000

MidCap Funding XIII Trust

$2,500,000

Total

$5,000,000

 

The following defined terms apply to this Credit Facility:

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.  

Applicable Floor:  means two percent (2.0%) per annum for the Applicable Libor
Rate.

Applicable Margin:  a rate of interest equal to six and seven one-tenths percent
(6.7%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, five percent (5.0%) multiplied by the aggregate amount of the
Credit Extensions made under this Agreement (or, in the case of a partial
prepayment, multiplied by the product of the aggregate amount of the Credit
Extensions made under this Agreement and a fraction equal to the principal
amount of Credit Extensions being prepaid or required to be prepaid  (whichever
is greater) divided by the aggregate amount of the Credit Extensions made under
this Agreement) ; (b) for an Accrual Date on or after the date which is twelve
(12) months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, three percent (3.0%) multiplied
by the aggregate amount of the Credit Extensions made under this Agreement (or,
in the case of a partial prepayment, multiplied by the product of the aggregate
amount of the Credit Extensions made under this Agreement and a fraction equal
to the principal amount of Credit Extensions being prepaid or required to be
prepaid  (whichever is greater) divided by the aggregate amount of the Credit
Extensions made under this Agreement); and (c) for an Accrual Date on or after
the date which is twenty-four (24) months after the Closing Date through and
including the date immediately preceding the Maturity Date one percent (1.0%)
multiplied by the aggregate amount of the Credit Extensions made under this
Agreement (or, in the case of a partial prepayment, multiplied by the product of
the aggregate amount of the Credit Extensions made under this Agreement and a
fraction equal to the principal amount of Credit Extensions being prepaid or
required to be prepaid  (whichever is greater) divided by the aggregate amount
of the Credit Extensions made under this Agreement).

Commitment Commencement Date:  MosaiQ CE Mark Approval Date.

Commitment Termination Date:        January 31, 2017.

Minimum Credit Extension Amount: $5,000,000

Permitted Purpose: means general working capital needs of the Borrower and to
finance the repayment of existing inter-company loans made by the other credit
parties to the Borrower and the making of inter-company loans by Borrower to the
other Credit Parties to fund the general working capital needs of the other
Credit Parties

Applicable Funding Conditions:

(a) Lenders shall have received warrants to purchase shares of Quotient
Limited’s fully registered common stock equal to $300,000 divided by the
“exercise price”, each in form and substance substantially similar to the First
Tranche Warrants, or otherwise reasonably satisfactory to Agent and Lenders (the
“Second Tranche Warrants”), with the “exercise price” set at the Fair Market
Value (as defined in the First Tranche Warrant) as of the issue date based on a
valuation period of the ten Trading Days (as defined in the First Tranche
Warrant) immediately prior to such issue date; and

(b) MosaiQ CE Mark Approval Date shall have occurred.

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Credit Facility #3:

Credit Facility and Type:     Term

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Midcap Funding V Trust

$7,500,000

MidCap Funding XIII Trust

$7,500,000

Total

$15,000,000

The following defined terms apply to this Credit Facility:

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.  

Applicable Floor:  means two percent (2.00%) per annum for the Applicable Libor
Rate.

Applicable Margin:  a rate of interest equal to six and seven one-tenths percent
(6.70%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, five percent (5.0%) multiplied by the aggregate amount of the
Credit Extensions made under this Agreement (or, in the case of a partial
prepayment, multiplied by the product of the aggregate amount of the Credit
Extensions made under this Agreement and a fraction equal to the principal
amount of Credit Extensions being prepaid or required to be prepaid  (whichever
is greater) divided by the aggregate amount of the Credit Extensions made under
this Agreement); (b) for an Accrual Date on or after the date which is twelve
(12) months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, three percent (3.0%) multiplied
by the aggregate amount of the Credit Extensions made under this Agreement (or,
in the case of a partial prepayment, multiplied by the product of the aggregate
amount of the Credit Extensions made under this Agreement and a fraction equal
to the principal amount of Credit Extensions being prepaid or required to be
prepaid  (whichever is greater) divided by the aggregate amount of the Credit
Extensions made under this Agreement); and (c) for an Accrual Date on or after
the date which is twenty-four (24) months after the Closing Date through and
including the date immediately preceding the Maturity Date one percent (1.0%)
multiplied by the aggregate amount of the Credit Extensions made under this
Agreement (or, in the case of a partial prepayment, multiplied by the product of
the aggregate amount of the Credit Extensions made under this Agreement and a
fraction equal to the principal amount of Credit Extensions being prepaid or
required to be prepaid  (whichever is greater) divided by the aggregate amount
of the Credit Extensions made under this Agreement).

Commitment Commencement Date:  MosaiQ Consumables Sale Date.

Commitment Termination Date:        June 30, 2017.

Minimum Credit Extension Amount: $15,000,000.

Permitted Purpose: means general working capital needs of the Borrower and to
finance the repayment of existing inter-company loans made by the other credit
parties to the Borrower and the making of inter-company loans by Borrower to the
other Credit Parties to fund the general working capital needs of the other
Credit Parties

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Applicable Funding Conditions:

(a) Lenders shall have received warrants to purchase shares of Quotient
Limited’s fully registered common stock equal to $900,000 divided by the
“exercise price”, each in form and substance substantially similar to the First
Tranche Warrants or otherwise reasonably satisfactory to Agent and Lenders (the
“Third Tranche Warrants”), with the “exercise price” set at the Fair Market
Value (as defined in the First Tranche Warrant) as of the issue date based on a
valuation period of the ten Trading Days (as defined in the First Tranche
Warrant) immediately prior to such issue date;

(b) MosaiQ Consumables Sale Date shall have occurred; and

(c) Credit Facility #2 shall have been fully funded.

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

AMORTIZATION SCHEDULE (FOR EACH CREDIT FACILITY)

Term Credit Facility #1

Commencing on the Initial Payment Date (as defined below), and continuing on
each Payment Date thereafter, in an amount equal to (i) the original principal
amount of such Term Credit Facility divided by (ii) the number of remaining
Payment Dates.

Term Credit Facility #2

Commencing on the Initial Payment Date and continuing on each Payment Date
thereafter, in an amount equal to (i) the original principal amount of such Term
Credit Facility divided by (ii) the number of remaining Payment Dates.

Term Credit Facility #3

Commencing on the Initial Payment Date (or if the Initial Payment Date commenced
on or prior to the funding of Term Credit Facility #3, on the first day of the
first calendar month following such funding) and continuing on each Payment Date
thereafter, in an amount equal to (i) the original principal amount of such Term
Credit Facility divided by (ii) the number of remaining Payment Dates.

“Initial Payment Date” means the first day of the nineteenth full calendar month
following the Closing Date provided, however, if Agent has received satisfactory
evidence that the MosaiQ CE Mark Approval Date has occurred prior to the first
day of the nineteenth full calendar month following the Closing Date, then the
“Initial Payment Date” shall be extended to the first day of the twenty-fifth
full calendar month following the Closing Date.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

POST CLOSING OBLIGATIONS SCHEDULE

Credit Parties shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

(1) Credit Parties shall, by the date that is thirty (30) days following the
Closing Date (or such later date as Agent may agree in its sole discretion),
provide an Access Agreement in respect of  Borrower’s facility located at 2240
Outer Loop, Louisville, KY 40219, USA.

Credit Parties’ failure to complete and satisfy any of the above obligations on
or before the date indicated above, or Credit Parties failure to deliver any of
the above listed items on or before the date indicated above, shall constitute
an immediate and automatic Event of Default.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

CLOSING DELIVERIES SCHEDULE

1.

duly executed original signatures to the Financing Documents to which Borrower
is a party;

2.

duly executed original Secured Promissory Notes in favor of each Lender with a
face amount equal to the portion of such Lender’s Applicable Commitment under
each Credit Facility to be funded on such date;

3.

the Operating Documents of each Credit Party and good standing certificates (or,
to the extent applicable, the equivalent in the relevant jurisdiction of
organization of such Credit Party) of each Credit Party certified by the
Secretary of State of the state(s) of organization of such Credit Party or
another applicable government official, if customary, as of a date no earlier
than thirty (30) days prior to the Closing Date;

4.

good standing certificates dated as of a date no earlier than thirty (30) days
prior to the Closing Date to the effect that each Credit Party is qualified to
transact business in all states in which the nature of such Credit Party’s
business so requires;

5.

duly executed original signatures to the completed Borrowing Resolutions for
each Credit Party;

6.

certified copies, dated as of a recent date, of financing statement searches, as
Agent shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

7.

the Perfection Certificate executed by Borrower;

8.

a legal opinion of Borrower’s U.S. counsel dated as of the Closing Date together
with the duly executed original signatures thereto;

9.

legal opinions of Agent’s counsel in Scotland, Jersey and Switzerland dated as
of the Closing Date together with the duly executed original signatures thereto;

10.

evidence satisfactory to Agent that the insurance policies required by Article 6
are in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements in favor of Agent, for
the ratable benefit of the Lenders;

11.

payment of the fees and expenses of Agent and Lenders then accrued, including
pursuant to the Fee Letters;

12.

a duly executed original Secretary's Certificate for each Credit Party dated as
of the Closing Date which includes copies of the completed Borrowing Resolutions
for such Credit Party;

13.

timely receipt by the Agent of an executed disbursement letter;

14.

a certificate executed by a Responsible Officer of Borrower, in form and
substance satisfactory to Agent, which shall certify as to certain conditions to
the funding of the Credit Extensions on the Closing Date;

15.

Lenders (or their Affiliates) shall have received warrants to purchase shares of
Quotient Limited’s fully registered common stock equal to $1,800,000 divided by
the exercise price, which shall be US$16.14 per share, each in form and
substance satisfactory to Agent and Lenders (the “First Tranche Warrants”);  

16.

all notices and acknowledgements required under the Jersey Security Document
being a notice to QBD (QS IP) Limited substantially in the relevant form set out
in the Jersey Security Document;

17.

a signed and dated directors' certificate to be given by two directors of each
of Quotient Limited and QBD (QS IP) Limited to accompany the legal opinion of
Bedell Cristin Jersey Partnership;

18.

a search by Bedell Cristin Jersey Partnership, at the Jersey Financial Services
Commission and the Viscount's Department in relation to each of Quotient Limited
and QBD (QS IP) Limited.

19.

the minutes of a meeting of the shareholders of Quotient Suisse unanimously
approving and authorizing the execution, delivery and performance of the Amended
and Restated Credit Agreement and the other Financing Documents and that the
Swiss Security Documents shall continue to be in full force and effect;

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

20.

a resolution passed by the board of directors of Quotient Suisse approving and
authorizing the execution, delivery and performance of the Amended and Restated
Credit Agreement and the other Financing Documents and that the Swiss Security
Documents shall continue to be in full force and effect; 

21.

a certified extract from the register of commerce of Quotient Suisse and a
certified copy of the articles of association (Statuten) of Quotient Suisse; and

22.

a certificate of the secretary or other officer of Quotient Suisse in charge of
maintaining books and records of Quotient Suisse certifying as to (A) the
articles of association of Quotient Suisse attached to such certificate are
complete and correct copies of such articles of association as in effect on the
date of such certification, (B) the resolutions of Quotient Suisse's board of
directors and the minutes of Quotient Suisse's extraordinary shareholder's
meeting approving and authorizing the execution, delivery and performance of the
Amended and Restated Credit Agreement and the other Financing Documents and that
the Swiss Share Pledge shall continue to be in full force and effect and (C) a
certified extract from the register of commerce with respect to Quotient Suisse.

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULE

Scheduled Permitted Liens

 

Debtor

Secured Party

Collateral

State and Jurisdiction

Filing Date and Number (include original file date and continuations,
amendments, etc.)

Fid Fund Management SA

Quotient Suisse SA

CHF 305,000 rent deposit in blocked Credit Suisse account.

Switzerland

IBAN CH54 0483 5164 3084 5000 O

 

 

 

 

 

 

 

 

 

 

 

Scheduled Permitted Indebtedness

 

Debtor

Creditor

Amount of Indebtedness outstanding as of June 30, 2015

Maturity Date

Alba Bioscience Limited

Lombard, 3 Princess Way, Redhill, Surrey RH1 1NP

Hire purchase facility amounting to £700,000 (Seven hundred thousand pounds
sterling).  Amounts outstanding at June 30, 2015 are:

Agreement number P001325225 - £31,890

Agreement number P001411643 - £29,052

Agreement number

P001648291 - £153,407

Agreement number P001648292 - £151,173

Agreement number P001325225 – 30 November 2015

Agreement number P001411643 – 31 March 2016

Agreement number

P001648291 – 31 July 2019

Agreement number

P001648292 – 31 May 2020

Alba Bioscience Limited

IBM Financial Services Limited, PO Box 41, North Harbour, Portsmouth PO6 3AU

Hire purchase agreement number GBEJ-9GEKSA-7 - £44,567

Agreement number GBEJ-9GEKSA-7 31 January 2017

Alba Bioscience Limited

Royal Bank of Scotland, St Andrew Square, Edinburgh

Corporate credit card facility of £90,000.  Balance utilized at June 30, 2015
was £25,463

Indefinite facility

Alba Bioscience Limited

Scottish Enterprise

Atrium Court

50 Waterloo Street

Glasgow G2 6HQ

Contingent liability relating to grants of £1,791,000 from Scottish Enterprise
for the development of the MosaiQ project (formerly known as Q Screen).  The
terms of the grant provide for the full amount received to be repayable in the
event that Scottish Enterprise are not satisfied with the progress of the
project.  Alba considers it unlikely that any amounts will be repayable.

 

Quotient Biodiagnostics Inc

American Express

PO Box 1270

Newark NJ

07101-1270

Corporate credit card facility. Account : 3767 4110 0035 2009.  No formal credit
limit.

Indefinite facility

Quotient Suisse SA

Jungheinrich AG, Holzikerstrasse 5, 5042 Hirschthal, Switzerland

Hire purchase agreement no 5024016127 Amount outstanding at June 30, 2015 was
CHF39,318

September 30, 2018

Quotient Suisse SA

Credit Suisse, Rue Pichard 22, PO Box 5722, 1002 Lausanne, Switzerland

Corporate credit card facility with a credit limit of CHF25,000.

Indefinite facility

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

Schedule Permitted Investments

 

Debtor

Type of Investment

Date

Amount Outstanding as of _______

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduled Material Agreements

1. Master Development Agreement between the Technology Partnership PLC and Alba
Bioscience Limited dated 4 January 2010.

2. Umbrella Supply Agreement between Ortho Clinical Diagnostics and Alba
Bioscience Limited dated 1 December 2004 as amended and updated.

3. Intellectual Property Rights Agreement between The Technology Partnership PLC
and QBD (QS IP) Limited dated March 4, 2014.

4. Instrument Development Agreement between STRATEC Biomedical AG and QBD (QS
IP) Ltd dated January 7, 2014.

5. Supply and Manufacturing Agreement between STRATEC Biomedical AG and QBD
(QS-IP) Limited dated April 1, 2014.

6. Construction Contract Agreement between MW High Tech Projects UK Limited and
Quotient Suisse SA dated October 27, 2014.

7. Distribution and Supply Agreement by and between Ortho Clinical Diagnostics,
QBD (QS-IP) Limited and Quotient Suisse SA dated January 29, 2015.

Scheduled Litigation

None.

Scheduled ownership interest in any Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents or investment property

1. None

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

INTELLECTUAL PROPERTY SCHEDULE

Please note that the applicable Credit Party owner/licensee of all the
Intellectual Property mentioned in this Intellectual Property Schedule is Alba
Bioscience Limited, unless otherwise stated.

All Intellectual Property referenced below is owned, not licensed, unless
otherwise noted below.

Licenses & Registrations - USA

US Establishment Registration

 

Registered

Number

Jurisdiction

Market

Owner Name

Scope

US FDA

FEI 3003580203

Regulatory Authority

USA

Alba Bioscience Limited

21 CFR, Part 600, Biological products general

21 CFR, Part 800, Medical devices

21 CFR, Part 820, Quality system regulations - Facility and red cell
manufacturing processes last inspected February 2011

 

US Agent

 

Contact Name

Company

Address

Tel.

Email Address

Jeremy Stackawitz

Quotient Biodiagnostics Inc.

301 South State Street, Suite S-204 Newtown, PA 18940

1-888-284-1901

jeremy.stackawitz@quotientbd.com

 

US Licensed Products

 

License Number

Products

License

Applicant

Intended Use

Contract Type

Approval Date

1807

Monoclonal blood grouping reagents, Anti-A Z001U, Anti-B Z015U, Anti-A,B Z023U,
Anti-D alpha Z031U, Anti-D beta Z036U, Anti-D delta Z039U, Anti-D blend Z041U,
Anti-E Z073U, Anti-c Z083U, Anti-k Z137U, Anti-M Z171U, Anti-N Z176U, Anti-Lea
Z212U, Anti-Leb Z217U, Anti-Lub Z223U

Alba Bioscience Limited

Detection and identification of human group A, B, AB, RhD, c, E, k, Lea, Leb,
Lub, M, N red blood cells by direct agglutination

Alba Manufacturer / QBD Distributor

16 October 2009

2-3% Reagent Red Blood Cells, A1 Z401U, A2 Z406U, B Z411U and Orr Z421U for
Reverse Grouping, Antibody Screen (untreated) Z451U, Antibody Identification
Panels (papain-treated and untreated) Z471U and Z472U

Alba Bioscience Limited

Reverse grouping, detection/identification of unexpected antibodies

Alba Manufacturer / QBD Distributor

13 January 2012

Polyclonal blood grouping reagents, Anti-K Z131, Anti-Fya Z151, Anti-Fyb Z153,
Anti-s Z186, Anti-Wra Z231

Alba Bioscience Limited

blood grouping reagents for the in vitro detection and identification of human
group K, Fya, Fyb, Wra and s positive red blood cells by the indirect
antiglobulin test

Alba Manufacturer / QBD Distributor

27 September 2012

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

US Licensed Products – OEM

 

License Number

Products

License Applicant

Contract Type

1798

Anti-k finished bulk, product code Z649, Anti-Lea finished bulk, product code
Z680

Biotest Medical Diagnostics GmbH (now BioRad)

Contract Manufacturing Agreement

 

510(k) Clearances

 

510(k) Number

Products

Intended Use

Contract Type

510(k) Clearance Date

BK050005

Quant-Rho® FITC Anti-D,product code Z499

For the estimation of FMH by in vitro labelling of RhD positive cells for
analysis by flow cytometry.

Alba Manufacturer / QBD Distributor

27 September 2005

BK070033

AlbaQ-Chek® Kit (whole blood controls), product code Z498

For use as controls of  blood grouping reagents in column agglutination
techniques.

Alba Manufacturer / OCD Distributor

18 June 2007

 

510(k) Number

Products

Intended Use

Contract Type

510(k) Clearance Date

BK080027

Anti-D Control, product code Z271

For use as a negative control in conjunction with Alba Bioscience monoclonal
Anti-D reagents.

Alba Manufacturer / QBD Distributor

29 July 2008

BK080051

Fetalscreen II, product code Z488

Qualitative Screening Test for RhD (Rho) positive fetal red blood cells in the
maternal circulation.

Alba Manufacturer / OCD Distributor

8 April 2009

BK090030

ALBAcheck® Simulated Whole Blood Control, product code Z489

For ABO, Rh and Kell and antibody screening controls on the Immucor Galileo and
Echo blood typing systems.

Alba Manufacturer / QBD Distributor

14 June 2010

BK100005

ALBAcyte® IgG Sensitized Red Blood Cells, product code Z441U

For the control of the Indirect Antiglobulin Test (IAT) and Direct Antiglobulin
Test (DAT).

Alba Manufacturer / QBD Distributor

26 August 2010

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

510(k) Exempt/RUO/Non-IVD Products

 

Category

Products

Intended Use

Contract Type

Marketing Date (First Shipment to US)

Non-IVD

Competency Training Kit, product code Z275U

For use as an internal, self assessment of both individual operators and of
antibody screening testing platforms.

Alba Manufacturer / QBD Distributor

October 2008

RUO

ALBAclone® Advanced Partial RhD Typing Kit, product code Z293U

For the in vitro classification of human partial RhD and weak D types 1 and 2 by
indirect agglutination.  The product is not suitable for routine RhD typing.

Alba Manufacturer / QBD Distributor

October 2004

510(k) Exempt

ALBAlect Anti-A1 Lectin, product code Z241U

For the in vitro detection and identification of human A1 red blood cells by
direct agglutination.

Alba Manufacturer / QBD Distributor

December 2007

510(k) Exempt

BSA 22%, product code Z305U

For the potentiation of agglutination reactions in blood group serology tests.

Alba Manufacturer / QBD Distributor

October 2009

510(k) Exempt

ALBAhance PEG 4000, product code Z312U

Potentiating reagent for the detection of red cell antibodies in human serum or
plasma.

Alba Manufacturer / QBD Distributor

June 2010

510(k) Exempt

LISS Additive Reagent, product code Z333U

For use as a potentiator in antibody detection, antibody identification and
compatibility test procedures.

Alba Manufacturer / QBD Distributor

June 2010

Evaluation Kit

QBD Evaluation Kit (A,B,AB,D), product code ZEVL1

Detection and identification of human group A, B, AB, RhD red blood cells by
direct agglutination

Alba Manufacturer / QBD Distributor

October 2009

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Licenses - Canada

Health Canada Licences – Class III

 

Classification

Products

License Number

Applicant

Approval Date


III

Monoclonal ABO Typing Serums Z001, Z011, Z015, Z021, Z023

 

Licence 74799

Alba Bioscience Limited

29 August 2007

III

Monoclonal Rhesus Antisera Z031, Z036, Z039, Z041, Z063, Z073, Z083, Z113

 

Licence 76758

Alba Bioscience Limited

04 April 2008

III

Rare Monoclonal Antisera Z137, Z171, Z176, Z212, Z217, Z223, Z244

 

Licence 77736

Alba Bioscience Limited

06 August 2008

III

Rare Polyclonal Antisera Z103, Z131, Z139, Z151, Z153, Z186, Z191, Z221, Z231,
Z248

 

 

Licence 77539

Alba Bioscience Limited

09 July 2008

III

Anti-Human Globulin Reagents Z350, Z356

Licence 76757

Alba Bioscience Limited

04 April 2008

III

A1 and B (Reverse Grouping) Red Cells (3%) Z401/Z411

Licence 75911

Alba Bioscience Limited

17 December 2007

III

Anti-Human Globulin Control Serums Z251, Z261, Z262, Z263, Z264, Z265, Z271

Licence 75975

Alba Bioscience Limited

31 December 2007

III

ALBAclone® Advanced Partial RhD Typing Kit Z293

Licence 77927

Alba Bioscience Limited

10 June 2008

III

Anti-A1 Lectin Dolichos biflorus blood grouping serum Z241

Licence 76468

Alba Bioscience Limited

04 March 2008

III

O Adult I Cells

(2-3%) Z431

Licence 76469

Alba Bioscience Limited

04 March 2008

 

III

IgG Sensitised Cells (5%) Z441

Licence 76470

Alba Bioscience Limited

04 March 2008

 

III

3 Cell Antibody Screening Z451/Z452

Licence 76471

Alba Bioscience Limited

04 March 2008

 

III

10 Cell Antibody Identification Z471/Z472

Licence 76472

Alba Bioscience Limited

04 March 2008

III

Red Cells used for Controls of Serological Testing – Not Rhesus grouping Z406,
Z413, Z414, Z415, Z435

Licence 77363

Alba Bioscience Limited

13 June 2008

III

Red Cells for Control of Rhesus Grouping Procedures Z416, Z417,

Z421, Z427

Licence 77364

Alba Bioscience Limited

13 June 2008

III

AlbaQ-Chek Simulated Whole Blood Controls Z489

Licence 76004

Alba Bioscience Limited

10 January 2008


III

Fetalscreen II Z488

Licence 82903

Alba Bioscience Limited

10 January 2008

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Health Canada Licences Class II

 

Classification

Products

License Number

Applicant

Approval Date

II

PBS Concentrate Z332

Licence 73171

Alba Bioscience Limited

23 January 2007

II

ALBAcheck®- BGS AB Serum Z281

Licence 73172

Alba Bioscience Limited

23 January 2007

II

ALBAcheck®- BGS Proficiency Test Z275

Licence 73173

Alba Bioscience Limited

23 January 2007

II

Quant-Rho™ FITC Anti-D Z499

Licence 73175

Alba Bioscience Limited

23 January 2007

II

Anti-Human C3 Z360

Licence 73609

Alba Bioscience Limited

20 March 2007

II

Enzyme Control Glycine soja Z256

Licence 73610

Alba Bioscience Limited

20 March 2007

II

0.5% Bromelin Z311

Licence 73611

Alba Bioscience Limited

20 March 2007

II

1% Papain Z316

Licence 73612

Alba Bioscience Limited

20 March 2007

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

[g20151104220036985976.jpg] 

 

[g20151104220037016977.jpg]

 

 

 

 



Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Trademarks and Servicemarks

 

Mark/Status

App and Reg Dates

App. No./Reg. No.

Owner/Company

ALBA BIOSCIENCE

[g20151104220037188978.jpg]


Registered

Filed: July 19, 2005

Registered

December 7, 2010

App. No.:79015047

Reg. No.:3885465

 

International Registration Number:0861345

ALBA BIOSCIENCE LIMITED

ALBA BIOSCIENCE and Design

[g20151104220037282979.jpg]

 

Registered

Filed: April 25, 2006

Registered

June 1, 2010

App. No.:79027504

Reg. No.:3795828

 

International Registration Number: 894982

ALBA BIOSCIENCE LIMITED

ALBA Q-CHEK

[g20151104220037313980.jpg]

 

Registered

Filed:  November 1, 2006

Registered

August 1, 2014

App. No.:76668476

Reg. No.:3376763

ALBA BIOSCIENCE LIMITED

ALBACHECK (Stylized)

[g20151104220037329981.jpg]

 

Registered

Filed: September 5, 2005

Registered

June 17, 2014

App. No.:79020026

Reg. No.:3344383

 

International Registration Number: 0874434

ALBA BIOSCIENCE LIMITED

ALBACLONE (Stylized)

[g20151104220037360982.jpg]

 

Registered

Filed September 5, 2005

Registered

July 31, 2014

App. No.:79023951

Reg. No.:3382053

 

International Registration Number: 0885135

ALBA BIOSCIENCE LIMITED

ALBAHANCE

[g20151104220037391983.jpg]

 

Published

Filed: May 7, 2014

Published: December 2, 2014

App. No.:86274373

ALBA BIOSCIENCE LIMITED

ALBALECT

[g20151104220037407984.jpg]

 

Registered

Filed: May 7, 2014

Registered

June 30, 2015

App. No.:86274393

Reg. No.:4763117

ALBA BIOSCIENCE LIMITED

ALBASERA

[g20151104220037423985.jpg]

 

Registered

Filed: April 5, 2007

Registered

January 29, 2015

App. No.:79038484

Reg. No.:3462524

 

International Registration Number: 0924187

ALBA BIOSCIENCE LIMITED

ALBASURE

[g20151104220037454986.jpg]

 

Published

Filed: May 7, 2014

Published

December 2, 2014

App. No.:86274360

ALBA BIOSCIENCE LIMITED

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Trademarks and Servicemarks

 

Mark/Status

App and Reg Dates

App. No./Reg. No.

Owner/Company

ALBAZYME

[g20151104220037470987.jpg]

 

Published

Filed: May 7, 2014

Published

December 2, 2014

App. No.:86274409

ALBA BIOSCIENCE LIMITED

QUANT-RHO (Stylized)

[g20151104220037657988.jpg]

 

Registered

Filed:  May 14, 2003

Registered

August 29, 2011

App. No.:76514111

Reg. No.:2980428

ALBA BIOSCIENCE LIMITED

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

Material License AgreementS

Name and Address of Licensor

Name and Date of License Agreement

Exclusive License? (Yes/No)

Restrictions to grant a lien?

(Yes/No)

Default or Termination affect Agent’s ability to sell or assign?

(Yes/No)

The Technology Partnership PLC (“TTP”) located at Melbourn Science Park,
Melbourn, Hertfordshire, SG8 6EE

 

*Please note that all Intellectual Property arising out of this TTP Master
Development Agreement is licensed Intellectual Property.

Master Development Agreement dated January 4, 2010

Partially exclusive.

 

 

N

No, so long as the license was granted prior to default or termination.

QBD (QS-IP) Limited

PO Box 1075, Elizabeth House, 9 Castle Street, Jersey, JE4 2PQ, Channel Islands

Intellectual Property Rights Agreement dated March 4, 2014

No.

No

No.

TTP located at Melbourn Science Park, Melbourn, Hertfordshire, SG8 6EE

Intellectual Property Rights Agreement dated March 4, 2014

No for two licenses and yes for one license.

No.

Yes.

QBD (QS-IP) Limited and Quotient Suisse SA

PO Box 1075, Elizabeth House, 9 Castle Street, Jersey, JE4 2PQ, Channel Islands

 

 

Distribution and Supply Agreement dated January 29, 2015

Yes (for a certain territory).

Yes.

Yes.

STRATEC Biomedical AG located at Gewerbestrasse 37, D-75217
Birkenfeld-Graefenhausen, Germany

Supply and Manufacturing Agreement dated April 1, 2014

Yes for one license and no for the other license.

No.

Yes.

STRATEC Biomedical AG located at Gewerbestrasse 37, D-75217
Birkenfeld-Graefenhausen, Germany

Instrument Development Agreement dated January 7, 2014

No for one license and partially exclusive for one license. (Note that the
licenses granted pursuant to this Instrument Development Agreement are for IP
that may be developed under this Instrument Development Agreement.)

No.

Yes.

QBD (QS IP) Ltd located at PO Box 1075, Elizabeth House, 9 Castle Street,
Jersey, JE4 2PQ, Channel Islands

Instrument Development Agreement dated January 7, 2014

No.

No.

Yes.

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

PATENT APPLICATION IN THE UNITED KINGDOM

Applicant

Application Number

Product

Application Date

QBD (QS-IP) Limited

1402174.5

Cross matching in relation to the MosaiQ project.

07 February 2014

QBD (QS-IP) Limited

1403115.7

Red cell addition control

21 February 2014

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

PRODUCTS SCHEDULE

See the products in the above Intellectual Property Schedule, all of which are
incorporated by reference herein.

Marked Products

 

Product

Code

Product Description

Classification

FD039B

ORTHOTM Sera Anti D (DVI)

Annex II - List A

FD041B

ORTHOTM Sera Anti-D (IAT)

Annex II - List A

FD132B

ORTHOTM Sera Anti-K

Annex II - List A

Z001

ALBAclone® Anti-A (LA2) 10ml

Annex II - List A

Z011

ALBAclone® Anti-B (LB2) 10ml

Annex II - List A

Z021

ALBAclone® Anti A,B (LA2, LB2, ES15) 10ml

Annex II - List A

Z031

ALBAclone® Anti-D alpha IgM (LDM1) 10ml

Annex II - List A

Z036

ALBAclone® Anti-D beta (LDM3) 10ml

Annex II - List A

Z039

ALBAclone® Anti-D (ESD1-M) optimum 10ml

Annex II - List A

Z041

ALBAclone® Anti-D (LDM3/ESD1) blend 10ml

Annex II - List A

Z063

ALBAclone® Anti-C (P3X25513G8) 5ml

Annex II - List A

Z073

ALBAclone® Anti-E (DEM1) 5ml

Annex II - List A

Z083

ALBAclone® Anti-c (H48) 5ml

Annex II - List A

Z094A

ALBAclone® Anti-e (P3GD512,MS63) 5ml

Annex II - List A

Z131

ALBAsera® Anti-K Indirect (polyclonal) 5ml

Annex II - List A

Z401

ALBAcyte® Reagent Red Cells A1 10ml

Annex II - List A

Z411

ALBAcyte® Reagent Red Cells B 10ml

Annex II - List A

FD151B

ORTHOTM Sera Anti-Fya

Annex II - List B

FD153B

ORTHOTM Sera Anti-Fyb

Annex II - List B

FD162B

ORTHOTM Sera Anti-Jka

Annex II - List B

FD166B

ORTHOTM Sera Anti-Jkb

Annex II - List B

Z151

ALBAsera® Anti-Fya Indirect 5ml

Annex II - List B

Z153

ALBAsera® Anti-Fyb Indirect 2ml

Annex II - List B

Z162

ALBAclone® Anti-Jka (P3HT7) 2ml

Annex II - List B

Z166

ALBAclone® Anti- Jkb (P3.143) 2ml

Annex II - List B

Z350

Polyspecific AHG 10x10ml

Annex II - List B

Z356

Monospecific Anti-IgG 3x10ml

Annex II - List B

Z451

ALBAcyte® Antibody Screening Cells 3 x 10ml

Annex II - List B

Z455

ALBAcyte® Reagent Red Cells for Antibody Screening (0.8%) 3x10ml

Annex II - List B

Z458

ALBAcyte® Reagent Red Cells for Antibody Identification Native (0.8%) 11x4ml

Annex II - List B

Z459

ALBAcyte® Reagent Red Cells for Antibody Identification Papainised (0.8%) 11x4ml

Annex II - List B

Z466

ALBAcyte® RhD Negative Reagent Red Cells for Antibody Screening (0.8%) 3x5ml

Annex II - List B

Z471

ALBAcyte® Antibody Identification Panels 10 x 10ml

Annex II - List B

Z472

ALBAcyte® Antibody Identification Panels 10 x 10ml

Annex II - List B

FD171B

ORTHOTM Sera Anti-M

Annex III (self declaration)

FD176B

ORTHOTM Sera Anti-N

Annex III (self declaration)

FD182B

ORTHOTM Sera Anti-S

Annex III (self declaration)

FD186B

ORTHOTM Sera Anti-s

Annex III (self declaration)

FD202B

ORTHOTM Sera Anti-P1

Annex III (self declaration)

FD212B

ORTHOTM Sera Anti-Lea

Annex III (self declaration)

FD217B

ORTHOTM Sera Anti-Leb

Annex III (self declaration)

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Product

Code

Product Description

Classification

FD483G

Grifols DG Gel DUO QC Kit

Annex III (self

declaration)

Z102

ALBAsera® Anti-Cw Indirect (polyclonal) 5ml

Annex III (self declaration)

Z137

ALBAclone® Anti-k (Lk1/LKL1) 2ml

Annex III (self declaration)

Z139

ALBAsera® Anti-Kpa Indirect 2ml

Annex III (self declaration)

Z171

ALBAclone® Anti-M (LM1) 5ml

Annex III (self declaration)

Z176

ALBAclone® Anti-N (LN3) 5ml

Annex III (self declaration)

Z182

ALBAclone® Anti-S (P3S13JS123) 2ml

Annex III (self declaration)

Z186

ALBAsera® Anti-s Indirect 2ml

Annex III (self declaration)

Z191

ALBAsera® Anti-Vw Indirect 2ml

Annex III (self declaration)

Z202

ALBAclone® Anti-P1 (650) 5ml

Annex III (self declaration)

Z212

ALBAclone® Anti-Lea (LEA2) 5ml

Annex III (self declaration)

Z217

ALBAclone® Anti Leb (LEB2) 5ml

Annex III (self declaration)

Z221

ALBAsera® Anti-Lua Indirect 2ml

Annex III (self declaration)

Z223

ALBAclone® Anti-Lub (LU2) 2ml

Annex III (self declaration)

Z231

ALBAsera® Anti-Wra Indirect 2ml

Annex III (self declaration)

Z241

Anti-A1 Lectin (Dolichos biflorus) 3x5mL

Annex III (self declaration)

Z244

ALBAclone® Anti-H (LH1) 2ml

Annex III (self declaration)

Z250

DiaSure Sensitivity Control Kit 4x5mL

Annex III (self declaration)

Z251

ALBAcheck® - BGS Anti-D 0.3 iu/ml 10x10mL

Annex III (self declaration)

Z252

ALBAcheck® - BGS Anti-c (weak) 3x5mL

Annex III (self declaration)

Z253

ALBAcheck® - BGS Anti-Fya (weak) 3x5mL

Annex III (self declaration)

Z256

ALBAcheck® - BGS Enzyme Control (Glycine soja) 10x10mL

Annex III (self declaration)

Z257

ALBAcheck® - BGS High Titre Controls 4x6mL

Annex III (self declaration)

Z262

ALBAcheck® - BGS Anti-D <0.1 iu/ml 3x5mL

Annex III (self declaration)

Z263

ALBAcheck® - BGS Anti-D 0.05 iu/ml 3x5mL

Annex III (self declaration)

Z271

ALBAcheck® - BGS Anti-D Reagent Control 10x10ml

Annex III (self declaration)

Z281

ALBAcheck® - BGS AB Serum (human) 5ml

Annex III (self declaration)

Z293

ALBAclone® Advanced Partial RhD Kit 12x2mL

Annex III (self declaration)

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Product

Code

Product Description

Classification

Z311

Bromelin (0.5%) 10x5ml

Annex III (self

declaration)

Z316

Papain (1%) 10x5ml

Annex III (self declaration)

Z332

Phosphate Buffer Concentrate 10x25mL

Annex III (self declaration)

Z360

Anti-Human C3 (Monoclonal) 1x3ml

Annex III (self declaration)

Z406

ALBAcyte® Reagent Red Cells A2 10ml

Annex III (self declaration)

Z416

ALBAcyte® Reagent Red Cells OR1r 5ml

Annex III (self declaration)

Z421

ALBAcyte® Reagent Red Cells Orr 10ml

Annex III (self declaration)

Z427

ALBAcyte® Reagent Red Cells DVI 5ml

Annex III (self declaration)

Z441

ALBAcyte® Reagent Red Cells IgG Sensitised Cells 10ml

Annex III (self declaration)

Z483

ALBAcheck®-BGS DUO 2x6mL

Annex III (self declaration)

Z484

Ortho Confidence WB

Annex III (self declaration)

Z487

Bio Test Whole Blood Control Z487

Annex III (self declaration)

Z489

Simulated Whole Blood Controls Product No: Z489

Annex III (self declaration)

Z489

ALBAcheck-BGS Simulated WBC

Annex III (self declaration)

Z489M

ALBAcheck-BGS Simulated WBC

Annex III (self declaration)

Z494

IHQC Whole Blood Control

Annex III (self declaration)

Z497

AlbaQ-Chek J Simulated Whole Blood Controls Product Number

Annex III (self declaration)

Z499

Quant-RhoTM Anti-D FITC 5mL

Annex III (self declaration)

NB. Various products listed above also sold as bulk or FFMU under separate
product codes but not classified as CE marked products.

Other Non-CE Marked Products

 

Product Code

Product Name

Product Use

Reason for Non-CE Marking

Z275

Proficiency Test Kit, 20x2mL

Internal, self-assessment

Non-IVD

Z335

LISS (Low Ionic Strength Solution) 1 Litre

Suspension of red cells

Bulk Product

Z337

Modified Alsevers Solution 2 Litres

Preservation of red cells

Bulk Product

Z338

Modified Alsevers Solution + ATP 1 Litre

Preservation of red cells

Bulk Product

Z339

Modified Alsevers Solution + ATP 5 Litres

Preservation of red cells

Bulk Product

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Withdrawn Products (Pending)

 

Product Code

Product Name

Assessment

Route

NB/NCA Notifications

Z093

ALBAclone® Anti-e (monoclonal) 5ml

Annex II, List A

In progress

Z094

ALBAclone® Anti-e (monoclonal) 5ml

Annex II, List A

In progress

Z004

ALBAclone® Anti-A (LA2) (microplate) 30ml

Annex II, List A

In progress

Z014

ALBAclone® Anti-B (LB2) (microplate) 30ml

Annex II, List A

In progress

Z024

ALBAclone® Anti A,B (LA2, LB2, ES15) (microplate) 30ml

Annex II, List A

In progress

Z034

ALBAclone® Anti-D alpha (LDM1) (microplate) 30ml

Annex II, List A

In progress

Z037

ALBAclone® Anti-D beta (LDM3) (microplate) 30ml

Annex II, List A

In progress

Key:

(SC) = Self certified

2. List of products that are U.S. Licensed/510(k) Cleared and/or distributed in
the U.S.A.

 

Product Code

Product Description

Classification

STN/PSN

Z001U

Blood Grouping Reagent, Anti-A (Murine Monoclonal) LA2

Biological Product

125301

Z015U

Blood Grouping Reagent, Anti-B (Murine Monoclonal) LB3

Biological Product

125302

Z023U

Blood Grouping Reagent, Anti-A,B (Murine Monoclonal) LA2/LB3/ES1

Biological Product

125303

Z031U

Blood Grouping Reagent, Anti-D (Monoclonal) (IgM) LDM1

Biological Product

125304

Z036U

Blood Grouping Reagent, Anti-D (Monoclonal) (IgM) LDM3

Biological Product

125304

Z039U

Blood Grouping Reagent, Anti-D (Monoclonal) (IgM Blend) (Delta) LDM1/ESD1-M

Biological Product

125313

Z041U

Blood Grouping Reagent, Anti-D (Monoclonal Blend) LDM3/ESD1

Biological Product

125314

Z073U

Blood Grouping Reagent, Anti-E (Monoclonal) DEM1

Biological Product

125305

Z083U

Blood Grouping Reagent, Anti-c (Monoclonal) H48

Biological Product

125306

Z131U

Blood Grouping Reagent, Anti-K (Polyclonal)

Biological Product

125340

Z137U

Blood Grouping Reagent, Anti-k (Murine Monoclonal) Lk1/LKL1

Biological Product

125307

Z151U

Blood Grouping Reagent, Anti-Fya (Polyclonal)

Biological Product

125341

Z153U

Blood Grouping Reagent, Anti-Fyb (Polyclonal)

Biological Product

125342

Z171U

Blood Grouping Reagent, Anti-M (Murine Monoclonal) LM1

Biological Product

125308

Z176U

Blood Grouping Reagent, Anti-N (Murine Monoclonal) LN3

Biological Product

125309

Z186U

Blood Grouping Reagent, Anti-s (Polyclonal)

Biological Product

125345

Z212U

Blood Grouping Reagent, Anti-Lea (Murine Monoclonal) LEA2

Biological Product

125310

Z217U

Blood Grouping Reagent, Anti-Leb (Murine Monoclonal) LEB2

Biological Product

125311

Z223U

Blood Grouping Reagent, Anti-Lub (Murine Monoclonal) LU2

Biological Product

125312

Z231U

Blood Grouping Reagent, Anti-Wra (Polyclonal)

Biological Product

125343

Z241U

ALBAlect Anti-A1 Lectin

Class 2 Medical Device

N/A

Z271U

Anti-D Control

Class 2 Medical Device

BK080027

Z275U

Competency Training Kit

Non In Vitro Diagnostic

N/A

Z293U

ALBAclone® Advanced Partial RhD Typing Kit

Research Use Only

N/A

Z305U

Bovine Serum Albumin 22%

Class 2 Medical Device

N/A

Z312U

ALBAhance PEG 4000

Class 2 Medical Device

N/A

Z317U

ALBAzymeTM Papain Solution Kit

Class 2 Medical Device

BK140144

Z333U

LISS Additive Reagent

Class 2 Medical Device

N/A

Z401U

2-3% Reagent Red Blood Cells A1 Cells

Biological Product

125337

Z406U

2-3% Reagent Red Blood Cells A2 Cells

Biological Product

125337

Z411U

2-3% Reagent Red Blood Cells B Cells

Biological Product

125337

Z421U

2-3% Reagent Red Blood Cells Orr Cells

Biological Product

125337

Z441U

ALBAcyte® IgG Sensitized Red Blood Cells

Class 2 Medical Device

BK100005

Z451U

2-3% Reagent Red Blood Cells for Reverse Grouping, Antibody Screen (untreated)

Biological Product

125337

Z454U

ALBAcyte® Antibody Screen (2-Cell)

Biological Product

125337

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Z464U

ALBAcyte® Expanded Rh Negative Antibody Screen

Biological Product

125337

Z471U

2-3% Reagent Red Blood Cells for Antibody Identification Panels (untreated)

Biological Product

125337

Z472U

2-3% Reagent Red Blood Cells for Antibody Identification Panels (papain-treated)

Biological Product

125337

Z473U

ALBAcyte® Antibody Identification (16-Cell)

Biological Product

125337

Z481U

ALBAsure® QC Kit

Class 2 Medical Device

BK890021

Z482U

ALBAcyte® C3 Coated Red Blood Cells

Class 2 Medical Device

BK110050

Z488

Fetalscreen II

Class 2 Medical Device

BK080051

Z489U

ALBAcheck® Simulated Whole Blood Control

Class 2 Medical Device

BK090030

Z498

AlbaQ-Chek® Kit (whole blood controls)

Class 2 Medical Device

BK070033

Z499U

Quant-Rho® FITC Anti-D

Class 2 Medical Device

BK050005

Z649

Blood Grouping Reagent (Finished Bulk) Anti-k (Lk1/LKL1) Murine Monoclonal

Biological Product (Finished Bulk)

N/A

Z680

Blood Grouping Reagent (Finished Bulk) Anti-Lea (LEA2) Murine Monoclonal

Biological Product (Finished Bulk)

N/A

Z701U

Blood Grouping Reagent (For Further Manufacturing Use) Anti-A (LA2) Murine
Monoclonal IgM

Biological Product (FFMU)

125438

Z704U

Blood Grouping Reagent (For Further Manufacturing Use) Anti-A (DAM1) Murine
Monoclonal IgM

Biological Product (FFMU)

125438

Z735U

Blood Grouping Reagent (For Further Manufacturing Use), Anti-c (H48)
Human/Murine Monoclonal IgM

Biological Product (FFMU)

125440

ZEVL1

QBD Evaluation Kit (A,B,AB,D)

Evaluation Kit

N/A

3. List of products that are Licensed in Canada

 

Product Code

Product/License Description

Classification

License Number

Z332

PBS Concentrate

II

73171

Z281

ALBAcheck®- BGS AB Serum

II

73172

Z275

ALBAcheck®- BGS Proficiency Test

II

73173

Z499

Quant-RhoTM FITC Anti-D

II

73175

Z360

Anti-Human C3

II

73609

Z256

Enzyme Control Glycine soja

II

73610

Z311

0.5% Bromelin

II

73611

Z316

1% Papain

II

73612

Z001

Monoclonal ABO Typing Serums

III

74799

Z011

Monoclonal ABO Typing Serums

III

74799

Z015

Monoclonal ABO Typing Serums

III

74799

Z021

Monoclonal ABO Typing Serums

III

74799

Z023

Monoclonal ABO Typing Serums

III

74799

Z031

Monoclonal Rhesus Antisera

III

76758

Z036

Monoclonal Rhesus Antisera

III

76758

Z039

Monoclonal Rhesus Antisera

III

76758

Z041

Monoclonal Rhesus Antisera

III

76758

Z063

Monoclonal Rhesus Antisera

III

76758

Z073

Monoclonal Rhesus Antisera

III

76758

Z083

Monoclonal Rhesus Antisera

III

76758

Z113

Monoclonal Rhesus Antisera

III

76758

Z137

Rare Monoclonal Antisera

III

77736

Z171

Rare Monoclonal Antisera

III

77736

Z176

Rare Monoclonal Antisera

III

77736

Z212

Rare Monoclonal Antisera

III

77736

Z217

Rare Monoclonal Antisera

III

77736

Z223

Rare Monoclonal Antisera

III

77736

Z244

Rare Monoclonal Antisera

III

77736

Z131

Rare Polyclonal Antisera

III

77539

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Z139

Rare Polyclonal Antisera

III

77539

Z151

Rare Polyclonal Antisera

III

77539

Z153

Rare Polyclonal Antisera

III

77539

Z186

Rare Polyclonal Antisera

III

77539

Z191

Rare Polyclonal Antisera

III

77539

Z221

Rare Polyclonal Antisera

III

77539

Z231

Rare Polyclonal Antisera

III

77539

Z248

Rare Polyclonal Antisera

III

77539

Z350

Anti-Human Globulin Reagents

III

76757

Z356

Anti-Human Globulin Reagents

III

76757

Z401

A1 and B (Reverse Grouping) Red Cells (3%)

III

75911

Z411

A1 and B (Reverse Grouping) Red Cells (3%)

III

75911

Z251

Anti-Human Globulin Control Serums

III

75975

Z262

Anti-Human Globulin Control Serums

III

75975

Z263

Anti-Human Globulin Control Serums

III

75975

Z271

Anti-Human Globulin Control Serums

III

75975

Z293

ALBAclone® Advanced Partial RhD Typing Kit

III

77927

Z241

Anti-A1 Lectin Dolichos biflorus blood grouping serum

III

76468

Z431

O Adult I Cells (2-3%)

III

76469

Z441

IgG Sensitised Cells (5%)

III

76470

Z451

3 Cell Antibody Screening

III

76471

Z471

10 Cell Antibody Identification

III

76472

Z472

10 Cell Antibody Identification

III

76472

Z406

Red Cells used for Controls of Serological Testing – Not Rhesus grouping

III

77363

Z413

Red Cells used for Controls of Serological Testing – Not Rhesus grouping

III

77363

Z414

Red Cells used for Controls of Serological Testing – Not Rhesus grouping

III

77363

Z415

Red Cells used for Controls of Serological Testing – Not Rhesus grouping

III

77363

Z435

Red Cells used for Controls of Serological Testing – Not Rhesus grouping

III

77363

Z416

Red Cells for Control of Rhesus Grouping Procedure

III

77364

Z417

Red Cells for Control of Rhesus Grouping Procedure

III

77364

Z421

Red Cells for Control of Rhesus Grouping Procedure

III

77364

Z427

Red Cells for Control of Rhesus Grouping Procedure

III

77364

Z489

AlbaQ-Chek Simulated Whole Blood Controls

III

76004

Z488

Fetalscreen II

III

82903

4. List of products that are Registered in Australia

 

Product Code

Product Description

Classification

Z171

ALBAclone® Anti-M Blood Grouping Reagent

Class 3

Z176

ALBAclone® Anti-N Blood Grouping Reagent

Class 3

Z182

ALBAclone® Anti-S Blood Grouping Reagent

Class 3

Z186

ALBAsera® Anti-s Blood Grouping Reagent

Class 3

Z191

ALBAsera® Anti-Vw Blood Grouping Reagent

Class 3

Z202

ALBAclone® Anti-P1 Blood Grouping Reagent

Class 3

Z212

ALBAclone® Anti-Lea Blood Grouping Reagent

Class 3

Z217

ALBAclone® Anti Leb Blood Grouping Reagent

Class 3

Z221

ALBAsera® Anti-Lua Blood Grouping Reagent

Class 3

Z223

ALBAclone® Anti-Lub Blood Grouping Reagent

Class 3

Z231

ALBAsera® Anti-Wra Blood Grouping Reagent

Class 3

Z241

Anti-A1 Lectin (Dolichos biflorus) Blood Grouping Reagent

Class 3

Z244

ALBAclone® Anti-H Blood Grouping Reagent

Class 3

Z250

ALBAsure Sensitivity Control Kit

Class 2

Z252

ALBAcheck® - BGS Anti-c (weak)

Class 2

Z253

ALBAcheck® - BGS Anti-Fya (weak)

Class 2

Z293

ALBAclone® Advanced Partial RhD Kit

Class 3

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Z311

0.5% Bromelin

Class 2

Z316

1% Papain

Class 2

Z332

Phosphate Buffer (2.632M Concentrate)

Class 2

Z350

Polyspecific Anti-Human Globulin Reagent

Class 3

Z356

Monospecific Anti-Human IgG Blood Grouping Reagent

Class 3

Z360

Anti-Human C3 Blood Grouping Reagent

Class 2

Z441

ALBAcyte® IgG Sensitized Reagent Red Cells

Class 3

Z483

ALBAcheck® DUO Simulated Whole Blood Controls

Class 2

Z484

Ortho Confidence WB

Class 2

Z489

ALBAcheck® Simulated Whole Blood Controls

Class 2

5. List of products that are Registered in Brazil

 

Product Code

Product Description

Classification

Registration
Expiry Date

FD039B

ORTHOTM Sera Anti D (DVI)

III

June 2019

FD041B

ORTHOTM Sera Anti-D (IAT)

III

June 2019

FD132B

ORTHOTM Sera Anti-K

III

June 2019

FD151B

ORTHOTM Sera Anti-Fya

III

June 2019

FD153B

ORTHOTM Sera Anti-Fyb

III

June 2019

FD162B

ORTHOTM Sera Anti-Jka

III

June 2019

FD166B

ORTHOTM Sera Anti-Jkb

III

June 2019

FD171B

ORTHOTM Sera Anti-M

III

June 2019

FD176B

ORTHOTM Sera Anti-N

III

June 2019

FD182B

ORTHOTM Sera Anti-S

III

June 2019

FD186B

ORTHOTM Sera Anti-s

III

June 2019

FD202B

ORTHOTM Sera Anti-P1

III

June 2019

FD212B

ORTHOTM Sera Anti-Lea

III

June 2019

FD217B

ORTHOTM Sera Anti-Leb

III

June 2019

Z484

Ortho Confidence WB

IV

July 2018

 

 

 

Midcap / Quotient / Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

REQUIRED PERMITS SCHEDULE

See the following sections of the Intellectual Property Schedule: US
Establishment Registration, US Agent, 510(k) Clearances, 510(k)
Exempt/RUO/Non-IVD Products, Health Canada Licenses – Class III, and Health
Canada Licenses Class II; all of which are incorporated by reference herein.

 

Midcap / Quotient / Amended and Restated Credit Agreement